Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 15, 2003

 

Among

 

DAVITA INC.

 

as Borrower

 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH

 

as Administrative Agent

 

BANK OF AMERICA, N.A.

in relation to the Revolving Credit Facility and the Term A Facility

and

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH

in relation to the Term B Facility

 

as Syndication Agents

 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH and

BANC OF AMERICA SECURITIES LLC

in relation to the Revolving Credit Facility and Term A Facility

 

as Joint Book Managers and Joint Lead Arrangers

 

and

 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH

in relation to the Term B Facility

 

as Sole Book Manager and Sole Lead Arranger

 

and

 

THE BANK OF NEW YORK, THE BANK OF NOVA SCOTIA

and WACHOVIA BANK, NATIONAL ASSOCIATION

in relation to the Revolving Credit Facility and the Term A Facility

 

as Documentation Agents

 

and

 

THE LENDERS, ISSUING BANKS AND

SWING LINE BANK party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   29

SECTION 1.03. Accounting Terms

   29

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit

   29

SECTION 2.02. Making the Advances

   31

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

   34

SECTION 2.04. Repayment of Advances

   36

SECTION 2.05. Termination or Reduction of the Commitments

   38

SECTION 2.06. Prepayments

   38

SECTION 2.07. Interest

   41

SECTION 2.08. Fees

   42

SECTION 2.09. Conversion of Advances

   43

SECTION 2.10. Increased Costs, Etc.

   44

SECTION 2.11. Evidence of Debt

   47

SECTION 2.12. Payments and Computations

   47

SECTION 2.13. Taxes

   50

SECTION 2.14. Sharing of Payments, Etc.

   52

SECTION 2.15. Use of Proceeds

   53

SECTION 2.16. Defaulting Lenders

   53

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS OF THIS AGREEMENT AND

LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Effectiveness of this Amended and Restated
Agreement

   56

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal

   57

SECTION 3.03. Determinations Under Section 3.01

   58

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower

   58

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants

   64

SECTION 5.02. Negative Covenants

   67

SECTION 5.03. Reporting Requirements

   78

SECTION 5.04. Financial Covenants

   80

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default

   82

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   86

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Appointment, Powers and Immunity

   86

SECTION 7.02. Reliance by Agent

   88

SECTION 7.03. Defaults

   88

SECTION 7.04. CSFB and Affiliates

   88

SECTION 7.05. Indemnification

   88

SECTION 7.06. Non-Reliance on Agent and Other Lender Parties

   90

SECTION 7.07. Resignation of Administrative Agent

   90

SECTION 7.08. Release of Collateral

   90

SECTION 7.09. Release of Guarantor

   91

SECTION 7.10. Actions in Respect of Intercreditor Agreement

   91

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc.

   91

SECTION 8.02. Notices, Etc.

   92

SECTION 8.03. No Waiver; Remedies

   93

SECTION 8.04. Costs and Expenses

   93

SECTION 8.05. Right of Set-off

   95

SECTION 8.06. Successors and Assigns

   95

SECTION 8.07. Assignments and Participations

   95

SECTION 8.08. Execution in Counterparts

   100

SECTION 8.09. No Liability of the Issuing Bank

   100

SECTION 8.10. Confidentiality

   100

SECTION 8.11. Execution in Counterparts

   101

SECTION 8.12. Governing Law, Jurisdiction, Etc.

   101

SECTION 8.13. Designation as Designated Senior Debt

   101

SECTION 8.14. WAIVER OF JURY TRIAL

   102

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -    Commitments and Applicable Lending Offices

Schedule II

   -    Existing Letters of Credit

Schedule 4.01(b)

   -    Subsidiaries

Schedule 4.01(d)

   -    Authorizations

Schedule 4.01(f)

   -    Litigation

Schedule 4.01(o)

   -    Environmental Laws

Schedule 4.01(p)

   -    Open Years

Schedule 4.01(q)

   -    Liens

Schedule 4.01(r)

   -    Investments

Schedule 4.01(s)

   -    Exceptions to Medicare/Medicaid Participation

Schedule 5.02 (b)

   -    Debt

 

EXHIBITS

 

Exhibit A-1

   -    Form of Term A Note

Exhibit A-2

   -    Form of Term B Note

Exhibit A-3

   -    Form of Revolving Credit Note

Exhibit B-1

   -    Form of Notice of Borrowing

Exhibit B-2

   -    Form of Notice of Swing Line Borrowing

Exhibit B-3

   -    Form of Notice of Conversion

Exhibit C

   -    Form of Assignment and Assumption

Exhibit D

   -    Form of Security Agreement

Exhibit E

   -    Form of Subsidiary Guarantee

Exhibit F

   -    Form of Opinion of Borrower’s General Counsel

Exhibit G

   -    Form of Opinion of Bingham McCutchen

Exhibit H

   -    Form of Notice of Covenant Reduction

Exhibit I

   -    Entities that are not Subsidiaries

Exhibit J

   -    Form of Consent and Ratification of Collateral Documents

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 15, 2003 among
DAVITA INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof under the caption “Lenders,” the banks party hereto as Issuing Banks (as
hereinafter defined), CREDIT SUISSE FIRST BOSTON, acting through its CAYMAN
ISLANDS BRANCH (“CSFB”), as the provider of the Swing Line Facility (as
hereinafter defined) (the “Swing Line Bank”), CSFB and BANC OF AMERICA
SECURITIES LLC, as the joint book running managers and joint lead arrangers in
respect of the Revolving Credit Facility and the Term A Facility and CSFB as the
sole book running manager and sole lead arranger in respect of the Term B
Facility (CSFB and Banc of America Securities, LLC, collectively, in such
capacities, the “Book Managers”), CSFB as the administrative agent (together
with any successor thereto appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties (as hereinafter defined), THE
BANK OF NEW YORK, THE BANK OF NOVA SCOTIA and WACHOVIA BANK, NATIONAL
ASSOCIATION, as documentation agents in respect of the Revolving Credit Facility
and the Term A Facility (the “Documentation Agents”) and BANK OF AMERICA, N.A.
as syndication agent in respect of the Revolving Credit Facility and the Term A
Facility and CSFB, as syndication agent in respect of the Term B Facility (Bank
of America, N.A. and CSFB, collectively, in such capacities, the “Syndication
Agents”) AMENDS AND RESTATES IN FULL the Existing Credit Agreement (as
hereinafter defined).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower entered into a Credit Agreement dated as of April 26, 2002 with
the banks, financial institutions and other institutional lenders party thereto
as revolving credit lenders (the “Existing Revolving Credit Lenders”), as term A
lenders (the “Existing Term A Lenders”), and as term B lenders (the “Existing
Term B Lenders”), and CSFB as the administrative agent, as amended by Amendment
No. 1 dated as of May 9, 2002 (the “Existing Credit Agreement”).

 

(2) The Borrower has requested to amend and restate the Existing Credit
Agreement in its entirety in order, among other things, to add financial
institutions and institutional lenders as Term B Lenders (as hereinafter
defined) hereunder, with the proceeds of the term loans by such Term B Lenders
to repay in full the term loans made by the Existing Term B Lenders under the
Existing Credit Agreement and for general corporate purposes, and to modify
certain covenants.

 

(3) Those Existing Revolving Credit Lenders, Existing Term A Lenders and
Existing Term B Lenders which constitute “Required Lenders” under the Existing
Credit Agreement have agreed to the amendment of the Credit Agreement as
provided herein pursuant to a Consent dated as of even date herewith and the
Term B Lenders have agreed to make the Term B Advances on the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):



--------------------------------------------------------------------------------

“Accepting Lender” has the meaning specified in Section 2.06(d).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at The Bank of New York, ABA No.
021000018, Account Name: “CSFB Agency Cayman Account,” Account No. 8900492627,
Reference: DaVita Inc., or such other account maintained by the Administrative
Agent and designated by the Administrative Agent from time to time as such in a
written notice to the Borrower and each of the Lender Parties.

 

“Administrative Questionnaire” means a questionnaire, in form and substance
satisfactory to the Administrative Agent, delivered by an Eligible Assignee
pursuant to Section 8.07(a)(ii)(D) which provides the administrative information
relating to such Eligible Assignee.

 

“Advance” means a Term A Advance, a Term B Advance, a Revolving Credit Advance,
a Swing Line Advance or a Letter of Credit Advance, as the context may require.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests in such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” means, collectively, the Administrative Agent, the Book Managers, the
Documentation Agents, the Syndication Agents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
7.01(b).

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount reasonably determined by the Administrative Agent equal to: (a) in the
case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by any Loan Party to its counterparty in respect of such Hedge
Agreement, as if (i) such Hedge Agreement was being terminated early on such
date of determination, (ii) such Loan Party was the sole “Affected Party”, and
(iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of that specific form of Master Agreement); or (b) in the case of a
Hedge Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized gain or loss on such Hedge Agreement to
the Loan Party to such Hedge Agreement reasonably determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination, or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized gain or loss on such Hedge
Agreement to the Loan Party to such Hedge Agreement reasonably determined by the
Administrative Agent as the amount, if any, by which (i) the present value of
the future cash flows to be paid by such Loan Party exceeds (ii) the

 

2



--------------------------------------------------------------------------------

present value of the future cash flows to be received by such Loan Party
pursuant to such Hedge Agreement; capitalized terms used and not otherwise
defined in this definition shall have the respective meanings set forth in the
above described Master Agreement.

 

“Applicable Lending Office” means (a) with respect to each of the Lenders, the
Base Rate Lending Office of such Lender in the case of a Base Rate Advance and
the Eurodollar Lending Office of such Lender in the case of a Eurodollar Rate
Advance and (b) with respect to the Issuing Bank and the Swing Line Bank, the
Base Rate Lending Office of the Issuing Bank and the Swing Line Bank,
respectively, for all purposes of this Agreement.

 

“Applicable Margin” means, on any date of determination, a percentage per annum
equal to the applicable percentage for the Performance Level set forth below as
determined by reference to the Leverage Ratio for the most recently completed
Measurement Period:

 

          Base Rate Advances


--------------------------------------------------------------------------------

    Eurodollar Rate Advances


--------------------------------------------------------------------------------

 

Performance
Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Term A
Facility/Revolving
Credit Facility


--------------------------------------------------------------------------------

    Term B
Facility


--------------------------------------------------------------------------------

    Term A
Facility/Revolving
Credit Facility


--------------------------------------------------------------------------------

    Term
B
Facility


--------------------------------------------------------------------------------

 

I

   Less than 2.00x    0.50 %   1.25 %   1.50 %   2.25 %

II

   Greater than or equal to 2.00x but less than 2.50x    1.00 %   1.25 %   2.00
%   2.25 %

III

   Greater than or equal to 2.50x but less than 2.75x    1.25 %   1.25 %   2.25
%   2.25 %

IV

   Greater than or equal to 2.75x but less than 3.00x    1.25 %   1.50 %   2.25
%   2.50 %

V

   Greater than or equal to 3.00x but less than 3.50x    1.50 %   1.50 %   2.50
%   2.50 %

VI

   Greater than or equal to 3.50x    1.75 %   1.50 %   2.75 %   2.50 %

 

For the purposes of:

 

(A) clause (ii) of the immediately preceding sentence, the Applicable Margin for
each Base Rate Advance shall be determined by reference to the Performance Level
in effect from time to time and the Applicable Margin for each Eurodollar Rate
Advance shall be determined by reference to the Performance Level in effect on
the first day of each Interest Period for such Eurodollar Rate Advance; and

 

3



--------------------------------------------------------------------------------

(B) determining the Performance Level in respect of the Applicable Margin at any
date of determination, changes in the Performance Level shall be effective on
the date on which the Administrative Agent and the Lender Parties receive the
Required Financial Information reflecting such change; provided, however, that
if the Borrower has not delivered to the Administrative Agent and the Lender
Parties all of the information required under this clause (B) within five
Business Days after the date on which such information is otherwise required
under Section 5.03(b) or 5.03(c), as applicable, the Performance Level in
respect of the Revolving Credit Facility and the Term A Facility shall be deemed
to be at Performance Level VI for so long as such information has not been
submitted and provided, further, that the Performance Level in respect of the
Term B Facility shall be deemed to be at Performance Level VI for so long as the
information required under Section 5.03(b) in respect of the 2003 Fiscal Year
has not been submitted.

 

“Applicable Percentage” means, with respect to the Commitment Fee, a rate per
annum equal to 0.375% if the Leverage Ratio for the most recently completed
Measurement Period is less than 3.00:1.00 and 0.50% if such Leverage Ratio is
greater than or equal to 3.00:1.00. For the purposes of determining the Leverage
Ratio in respect of the Applicable Percentage at any date of determination,
changes in the Applicable Percentage shall be effective on the date on which the
Administrative Agent and the Lender Parties receive the Required Financial
Information reflecting such change; provided, however, that if the Borrower has
not delivered to the Administrative Agent and the Lender Parties all of the
information required under this definition within five Business Days after the
date on which such information is otherwise required under Section 5.03(b) or
5.03(c), as applicable, the Applicable Percentage shall be 0.50% for so long as
such information has not been submitted.

 

“Appropriate Lender” means, at any time, (a) with respect to the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has outstanding Advances or a Commitment with respect to such Facility at such
time, (b) with respect to the Letter of Credit Facility, (i) the Issuing Bank
and (ii) if the Revolving Credit Lenders have made Letter of Credit Advances
pursuant to Section 2.03(b) that are outstanding at such time, each such
Revolving Credit Lender and (c) with respect to the Swing Line Facility, (i) the
Swing Line Bank and (ii) if the Revolving Credit Lenders have made Swing Line
Advances pursuant to Section 2.02(b) that are outstanding at such time, each
such Revolving Credit Lender.

 

“Approved Fund” means any Person (other than a natural Person) that (i) is (or
will be) an “accredited investor” (as defined in Regulation D under the
Securities Act) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, advised or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and, if applicable, the Borrower, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

4



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest established by CSFB from time to time as its prime rate
(which rate of interest may not be the lowest rate of interest charged by CSFB
to its customers); and

 

(b) the Federal Funds Rate plus 0.50%.

 

Any change in the Base Rate resulting from a change in the prime rate
established by CSFB shall become effective on the Business Day on which such
change in the prime rate is announced by CSFB.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Base Rate Lending Office” means, with respect to each of the Lender Parties,
the office of such Lender Party specified as its “Base Rate Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Assumption
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent for such purpose.

 

“Borrower’s Account” means such account of the Borrower as is agreed from time
to time in writing between the Borrower and the Administrative Agent.

 

“Borrower’s Percentage” means, in respect of the sale or issuance of Equity
Interests by any Subsidiary of the Borrower, the percentage of the common Equity
Interests of such Subsidiary beneficially owned directly or indirectly by the
Borrower after giving effect to such sale or issuance.

 

“Borrowing” means a Term A Borrowing, a Term B Borrowing, a Revolving Credit
Borrowing or a Swing Line Borrowing, as the context may require.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York, and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in U.S. dollar deposits in the London interbank market.

 

“Capital Assets” means, with respect to any Person, all equipment, fixed assets
and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

 

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made directly or indirectly by such Person during such period for
Capital Assets (whether paid in cash or other consideration or accrued as a
liability and including, without limitation, all expenditures for maintenance
and repairs which are required, in accordance with GAAP, to be capitalized on
the books of such Person). For purposes of this definition, the purchase price
of equipment or other fixed assets that are purchased simultaneously with the
trade-in of existing assets or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by

 

5



--------------------------------------------------------------------------------

the seller of such assets for the assets being traded in at such time or the
amount of such insurance proceeds, as the case may be.

 

“Capitalized Lease” means any lease with respect to which the lessee is required
to recognize concurrently the acquisition of property or an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capitalized Lease Obligations” means, with respect to any Capitalized Lease,
the amount required to be capitalized in the financial statements of the lessee
in accordance with GAAP.

 

“Cash Distributions” means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person, all purchases, redemptions, retirements, defeasances or other
acquisitions of any of the outstanding Equity Interests in such Person and all
returns of capital to the stockholders, partners or members (or the equivalent
persons) of such Person, in each case to the extent paid in cash by or on behalf
of such Person during such period.

 

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition, issued, fully guaranteed or insured by the United
States Government, (b) securities with maturities of one year or less from the
date of acquisition issued, fully guaranteed or insured by any State of the
United States of America or any political subdivision thereof rated at least AA-
by S&P or Aa3 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of investments, (c) certificates of deposit, time deposits,
overnight bank deposits, bankers’ acceptances and repurchase agreements issued
by a Qualified Issuer having maturities of 270 days or less from the date of
acquisition, (d) commercial paper of an issuer rated at least A-2 by S&P or P-2
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency if both of the two named rating agencies cease publishing ratings of
investments, and having maturities of 270 days or less from the date of
acquisition, (e) money market accounts or funds, a substantial portion of the
assets of which constitute Cash Equivalents described in clauses (a) through (d)
above, with, issued by or managed by Qualified Issuers, (f) money market
accounts or funds, a substantial portion of the assets of which constitute Cash
Equivalents described in clauses (a) through (d) above, which money market
accounts or funds have net assets of not less than $500,000,000 and have the
highest rating available of either S&P or Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of investments, (g) auction rate securities
rated AAA by S&P and Aaa by Moody’s, and (h) money market accounts or funds
rated at least AA by S&P and at least Aa by Moody’s.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CHAMPUS” means the United States Department of Defense Human Civilian Health
and Medical Program of the Uniformed Services.

 

“Change of Control” means, at any time:

 

6



--------------------------------------------------------------------------------

(a) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (i) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Interests in the
Borrower (including through securities convertible into or exchangeable for such
Voting Interests) representing 35% or more of the combined voting power of all
of the Voting Interests in the Borrower (on a fully diluted basis) or (ii)
otherwise has the ability, directly or indirectly, to elect a majority of the
board of directors of the Borrower; or

 

(b) during any period of 24 consecutive months, whether commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were Continuing Directors shall cease for any reason to
constitute a majority of the board of directors of the Borrower;

 

“Closing Date” means the first date on which all of the conditions precedent to
the effectiveness of this Agreement set forth in Article III are satisfied,
which date shall occur on or prior to July 15, 2003.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, collateral assignments, Security
Agreement Supplements, security agreements, pledge agreements, mortgages, deeds
of trust or other similar agreements delivered to the Administrative Agent and
the Lender Parties pursuant to Section 3.01(a) or Section 5.01(j), and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment or a Swing
Line Commitment, as the context may require.

 

“Commitment Fee” has the meaning specified in Section 2.08(a).

 

“Confidential Information” means information that is furnished to the
Administrative Agent or any of the Lender Parties by or on behalf of the
Borrower or any of its Subsidiaries in a writing that is marked as confidential
or otherwise on an expressly confidential basis, but does not include any such
information that (a) is or becomes generally available to the public (other than
as a result of a breach by the Administrative Agent or such Lender Party of its
confidentiality obligations under this Agreement) or (b) is or becomes available
to the Administrative Agent or such Lender Party from a source other than the
Borrower or any of its Subsidiaries that is not, to the knowledge of the
Administrative Agent or such Lender Party, acting in violation of a
confidentiality agreement with the Borrower or any such Subsidiary.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Cash Taxes” means, with respect to any Person for any period, (a)
the aggregate amount of all payments in respect of income taxes made in cash by
such Person and its Subsidiaries to any applicable Governmental Authority during
such period less (b) the aggregate amount of all cash refunds in respect of
income taxes received by such Person and its Subsidiaries from any applicable
Governmental Authority during such period, after giving effect, to the extent

 

7



--------------------------------------------------------------------------------

available, to the application of net operating losses available to such Person
or any such Subsidiary.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
amount equal to (I) the sum of (a) the Consolidated Net Income of such Person
and its Subsidiaries for such period plus (b) the sum of each of the following
expenses that have been deducted in the determination of the Consolidated Net
Income of such Person and its Subsidiaries for such period: (i) the Consolidated
Interest Expense of such Person and its Subsidiaries for such period, (ii) all
income tax expense (whether federal, state, local, foreign or otherwise) of such
Person and its Subsidiaries for such period, (iii) all depreciation expense of
such Person and its Subsidiaries for such period, (iv) all amortization expense
of such Person and its Subsidiaries for such period and (v) all non-cash charges
otherwise deducted in determining the Consolidated Net Income of such Person and
its Subsidiaries for such period less all extraordinary gains added in
determining the Consolidated Net Income of such Person and its Subsidiaries for
such period; provided that for any period, the amount of non-cash charges
arising from the write-off of current assets shall not be included in this
subclause (v) plus (c) for each such period ending during the twelve-month
period immediately following the closing of any acquisition permitted under
Section 5.02(f), an amount equal to the Consolidated EBITDA (calculated on the
basis as provided herein) for each such acquisition calculated on a pro forma
basis as if such acquisition had occurred on the first day of the twelve-month
period then ended, minus (d) any cash expenditures for such period relating to
the non-cash charges set forth in subclause (b)(v) hereof, whether for such
period or any prior period, plus (e) non-recurring charges incurred during such
period not exceeding in the aggregate during the period from April 1, 2000 and
continuing through the term of this Agreement $45,000,000 resulting from the
write-off of accounts receivable and other related charges as a result of the
pending third party carrier review of claims for Medicare reimbursement
submitted by the Subsidiary of the Borrower operating the Borrower’s Florida
laboratory or other Governmental Reimbursement Program Costs, minus (II) in
respect of (a) any Subsidiary sold in such period or (b) any assets sold or
disposed of in such period as to which EBITDA attributable thereto can be
determined, an amount equal to the Consolidated EBITDA (calculated on the basis
as provided herein) for each such sale or disposition otherwise included in
Consolidated EBITDA for such period.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the gross interest expense accrued on all Debt of such Person and its
Subsidiaries during such period, determined on a Consolidated basis and in
accordance with GAAP for such period, including, without limitation, (a) in the
case of the Borrower, all fees paid or payable pursuant to Section 2.08(a), (b)
commissions, discounts and other fees and charges paid or payable in connection
with letters of credit (including, without limitation, the Letters of Credit),
(c) all amortization of original issue discount in respect of all Debt of such
Person and its Subsidiaries, (d) all dividends on Redeemable Preferred
Interests, to the extent paid or payable in cash, and (e) the net payment, if
any, paid or payable in connection with Hedge Agreements less the net credit, if
any, received in connection with Hedge Agreements.

 

“Consolidated Net Income” means, for any period, the net income (or net loss) of
any Person and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP.

 

“Consolidated Pre-Minority EBITDA” means Consolidated EBITDA plus minority
interests in income of consolidated Subsidiaries of the Borrower to the extent
deducted in determining net income of the Borrower and its Subsidiaries on a
Consolidated basis in the calculation of Consolidated EBITDA.

 

8



--------------------------------------------------------------------------------

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the Obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital, equity capital, net worth or other balance sheet
condition or any income statement condition of the primary obligor or otherwise
to maintain the solvency of the primary obligor, (iii) to purchase, lease or
otherwise acquire property, assets, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof. The amount of any Contingent Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the agreement, instrument or other document evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or who
has been nominated to the board of directors of the Borrower by a majority of
the other Continuing Directors who were members of the board of directors of the
Borrower at the time of such nomination.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Debt” means, with respect to any Person (without duplication) (a) all
indebtedness of such Person for borrowed money, (b) all Obligations of such
Person for the deferred purchase price of property or services (other than
unsecured trade payables incurred in the ordinary course of such Person’s
business, provided that at all times during which the aggregate amount of such
payables exceed 50% of Consolidated EBITDA for the most recent Measurement
Period, “Debt” shall include all such payables which are past due for more than
60 days (excluding payables being contested in good faith) after the date on
which such payable was first past due), (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, or upon
which interest payments are customarily made, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such

 

9



--------------------------------------------------------------------------------

agreement in the event of default are limited to repossession or sale of such
property), (e) all Capitalized Lease Obligations of such Person, (f) all
Obligations, contingent or otherwise, of such Person under acceptance, letter of
credit or similar facilities, (g) all Obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
preferred Equity Interests in such Person or any other Person, valued, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Obligations of such Person in respect of Hedge
Agreements, take-or-pay agreements or other similar arrangements, valued, in the
case of Hedge Agreements, at the Agreement Value thereof, (i) all Obligations of
such Person under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing if the transaction
giving rise to such Obligation is considered indebtedness for borrowed money for
tax purposes but is classified as an operating lease in accordance with GAAP;
(j) all Contingent Obligations, and (k) all indebtedness and other payment
Obligations referred to in clauses (a) through (j) above of another Person
secured by (or for which the holder of such indebtedness or other payment
Obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment Obligations:
provided that for the purposes of this subclause (k) the amount thereof shall be
equal to the lesser of (i) the amount of such indebtedness or other payment
Obligations and (ii) the fair market value of the property subject to such Lien.

 

“Declining Lender” has the meaning specified in Section 2.06(d).

 

“Default” means any Event of Default or any event or condition that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.16(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time that has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Bank pursuant to Section 2.02(b) to purchase a portion of a Swing Line
Advance made by the Swing Line Bank, (b) the Issuing Bank pursuant to Section
2.03(b) to purchase a portion of a Letter of Credit Advance made by the Issuing
Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to reimburse the
Administrative Agent for the amount of any Advance made by the Administrative
Agent for the account of such Lender Party, (d) any other Lender Party pursuant
to Section 2.14 to purchase any participation in Advances owing to such other
Lender Party and (e) the Administrative Agent or the Issuing Bank pursuant to
Section 7.05 to reimburse the Administrative Agent or the Issuing Bank for such
Lender Party’s ratable share of any amount required to be paid by the Lender
Parties to the Administrative Agent or the Issuing Bank as provided therein. In
the event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.16(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid

 

10



--------------------------------------------------------------------------------

hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time, (a)
owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action or
be the subject of any action or proceeding of a type described in Section
6.01(f).

 

“Dialysis Facilities” has the meaning specified in Section 4.01(s).

 

“Domestic Person” means a Person that is organized under the laws of, or whose
property is located in, a jurisdiction within the United States.

 

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

 

“Eligible Assignee” means (a) with respect to any Facility (other than the
Letter of Credit Facility), (i) a Lender; (ii) an Affiliate of a Lender or an
Approved Fund of a Lender; (iii) a commercial bank organized under the laws of
the United States, or any State thereof having a combined capital and surplus of
at least $100,000,000; (iv) a savings and loan association or savings bank
organized under the laws of the United States, or any State thereof having a
combined capital and surplus of at least $100,000,000; (v) a commercial bank
organized under the laws of any other country which is a member of the OECD, or
a political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000, provided that such bank is acting through a
branch, agency or Affiliate located in the United States or managed and
controlled by a branch, agency or affiliate located in the United States; (vi)
the central bank of any country that is a member of the OECD; (vii) a finance
company, insurance company or other financial institution, fund (whether a
corporation, partnership, trust or other entity) or other entity that is engaged
in making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and, except with respect to a Term Facility, having total
assets (inclusive of assets of Affiliates or Approved Funds thereof) of at least
$100,000,000; and (viii) any other Person approved by the Administrative Agent
and, provided no Event of Default is continuing, the Borrower, provided that the
approval of the Administrative Agent and the Borrower, when required, shall not
be unreasonably withheld or delayed, and (b) with respect to the Letter of
Credit Facility, a Person that is an Eligible Assignee under subclause (iii) or
(v) of clause (a) of this definition and is approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed); provided, however,
that neither any Loan Party nor any Affiliate of a Loan Party shall qualify as
an Eligible Assignee under this definition.

 

“Environmental Action” means any outstanding action, suit, demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement, abatement order or other order or directive (conditional or
otherwise) relating in any way to any Environmental Law, any Environmental
Permit or any Hazardous Materials or arising from alleged injury or threat to
health, safety, natural resources or the environment, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any applicable
Governmental Authority or any other third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous

 

11



--------------------------------------------------------------------------------

Materials, (b) pollution or the protection of the environment, health, safety or
natural resources or (c) occupational safety and health, industrial hygiene,
land use or the protection of human, plant or animal health or welfare,
including, without limitation, CERCLA, in each case as amended from time to
time, and including the regulations promulgated and the rulings issued from time
to time thereunder.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning specified in Section 1(a) of the Security Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued from
time to time thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA could reasonably be expected to occur with respect to such Plan within
the following 30 days; (b) the application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the partial or complete withdrawal by any Loan Party or
any ERISA Affiliate from a Plan or a Multiple Employer Plan; (f) the conditions
for imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA, that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

 

“Eurodollar Lending Office” means, with respect to each of the Lenders, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto

 

12



--------------------------------------------------------------------------------

or in the Assignment and Assumption pursuant to which it became a Lender, as the
case may be (or, if no such office is specified, its Base Rate Lending Office),
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Administrative Agent for such purpose.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in U.S. dollars (as
set forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition the
Eurodollar Rate shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in U.S. dollars are offered for such Interest Period to major banks in the
London interbank market in London, England by the Agent at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the beginning
of such Interest Period. Each determination by the Administrative Agent pursuant
to this definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and the rulings issued thereunder.

 

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(l) to this Agreement.

 

“Existing Issuing Bank” means each bank which issued existing Letters of Credit
issued under the Existing Credit Agreement.

 

“Existing Letters of Credit” means all letters of credit issued under the
Existing Credit Agreement and outstanding on the Closing Date, as more fully
described on Schedule II hereto.

 

“Existing Term B Advance” means “Term B Advance” as defined in the Existing
Credit Agreement.

 

“Facility” means the Term A Facility, the Term B Facility, the Revolving Credit
Facility, the Swing Line Facility or the Letter of Credit Facility, as the
context may require.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day that is a Business Day, the average rate charged to the Administrative Agent
(in its individual capacity) on such day on such transactions as determined by
the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Fiscal Quarter” means, with respect to the Borrower or any of its Subsidiaries,
the period commencing January 1 in any Fiscal Year and ending on the next
succeeding March 31, the period commencing April 1 in any Fiscal Year and ending
on the next succeeding June 30, the period commencing July 1 in any Fiscal Year
and ending on the next succeeding September 30 or the period commencing October
1 in any Fiscal Year and ending on the next succeeding December 31, as the
context may require, or, if any such Subsidiary was not in existence on the
first day of any such period, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the last day of such period.

 

“Fiscal Year” means, with respect to the Borrower or any of its Subsidiaries,
the period commencing on January 1 in any calendar year and ending on the next
succeeding December 31 or, if any such Subsidiary was not in existence on
January 1 in any calendar year, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the next succeeding December 31.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to (i) the sum of (A) Consolidated Pre-Minority EBITDA and (B) Lease
Expense less (ii) Capital Expenditures, in each case for the Borrower and its
Subsidiaries for such period, to (b) the sum of (i) Consolidated Interest
Expense, (ii) the aggregate principal amount (or the equivalent thereto) of all
Required Principal Payments, (iii) the aggregate amount of all Consolidated Cash
Taxes, and (iv) Lease Expense, in each case for the Borrower and its
Subsidiaries for such period.

 

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower that is not a Domestic Subsidiary.

 

“Funded Debt” of any Person means all Debt of such Person that by its terms
matures more than one year after the date of determination or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year after such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year after such date, in each case
determined on a Consolidated basis in accordance with GAAP, including, without
limitation, (i) the aggregate amount of Governmental Reimbursement Program Costs
(exclusive of, with respect to the determination of Funded Debt in any period,
the portion of Governmental Reimbursement Program Costs paid in such period) and
(ii) in the case of the Borrower, the Advances; provided, however, that the term
“Funded Debt” shall not include (x) any Contingent Obligations of such Person
(if and to the extent such Contingent Obligations would otherwise be included in
such term on any date of determination) that are incurred solely to support Debt
or Governmental Reimbursement Program Costs of the Borrower or one or more
Subsidiaries of the Borrower to the extent such Contingent Obligations are
otherwise expressly permitted to be incurred under Section 5.02(b), and (y) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Redeemable Preferred Interests.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar

 

14



--------------------------------------------------------------------------------

right, undertaking or other action of, to or by, or any filing, qualification or
registration with, any Governmental Authority.

 

“Governmental Reimbursement Program Costs” means with respect to and payable by
the Borrower and its Subsidiaries the sum of:

 

(i) all amounts (including punitive and other similar amounts) agreed to be paid
in settlement or payable as a result of a final, non-appealable judgment, award
or similar order relating to participation in Medical Reimbursement Programs;

 

(ii) all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and

 

(iii) the amount of final, non-appealable recovery, damages, awards, penalties,
forfeitures or similar amounts rendered in any litigation, suit, arbitration,
investigation or other legal or administrative proceeding of any kind relating
to participation in Medical Reimbursement Programs.

 

“Guarantee Supplement” has the meaning specified in the Subsidiary Guarantee.

 

“Guaranteed Obligations” has the meaning specified in the Subsidiary Guarantee.

 

“Guarantor” means each Subsidiary of the Borrower party to the Subsidiary
Guarantee or, as the case may be, a Guarantee Supplement.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means, collectively, interest rate swap, cap or collar
agreements, interest rate future or option contracts, commodity future or option
contracts, currency swap agreements, currency future or option contracts, equity
swap agreements and other similar agreements.

 

“Hedge Bank” means any Person that is a Lender Party or an Affiliate of a Lender
Party, in its capacity as a party to a Hedge Agreement.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means the information memorandum dated June 2003 used
in connection with the syndication of the Term B Advances.

 

“Initial Extension of Credit” means, collectively, the initial Borrowings under
one or more of the Facilities, and/or the initial issuances of one or more
Letters of Credit, made on the closing date of the Existing Credit Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

15



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of April 26, 2002 executed by the Borrower and
certain subsidiaries of the Borrower as Grantors (as defined therein) under the
Existing Credit Agreement and which has been ratified by such parties pursuant
to Section 3.01(a)(vii) hereof.

 

“Intercreditor Agreement” means an Intercreditor Agreement dated as of the date
hereof duly executed by the Agent on behalf of the Lender Parties, the
Collateral Agent, as defined therein, and any Lender or an Affiliate thereof who
is as of such date or thereafter a party to a Hedge Agreement.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below, provided that for each Eurodollar Rate Advance outstanding
on the Closing Date the then applicable Interest Period shall be as determined
under the Existing Credit Agreement. The duration of each such Interest Period
shall be one, two, three or six months, or if available to the Lenders and the
Administrative Agent, one year, as the Borrower may, upon notice received by the
Administrative Agent not later than 2:00 P.M. (New York, New York time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

16



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any loan or advance to such
Person, any purchase or other acquisition of Equity Interests in or Debt of, or
the property and assets comprising a division or business unit or all or a
substantial part of the business of, such Person, any capital contribution to
such Person or any other investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation (or similar
transaction) and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (j) or (k) of the definition of “Debt” set forth
in this Section 1.01 in respect of such Person.

 

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

 

“Issuing Bank” means (i) CSFB or any Affiliate thereof that may from time to
time issue Letters of Credit for the account of the Borrower, (ii) any other
Revolving Credit Lender that from time to time agrees in writing to issue
Letters of Credit hereunder, and (iii) solely with respect to the Existing
Letters of Credit, each Existing Issuing Bank.

 

“L/C Cash Collateral Account” has the meaning specified in the Preliminary
Statements to the Security Agreement.

 

“L/C Related Documents” has the meaning specified in Section 2.03(b)(ii).

 

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capitalized Leases and leases of personal property, of renal treatment centers,
determined in conformity with GAAP.

 

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

 

“Lenders” means, collectively, the banks, financial institutions and the
institutional lenders listed on the signature pages as “Lenders” and each Person
that becomes a Lender pursuant to Section 8.07 for so long as such Lender or
Person, as the case may be, shall be a party to this Agreement.

 

“Letter of Credit” has the meaning specified in Section 2.01(e)(i).

 

“Letter of Credit Advance” means an advance made by an Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(b).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Unused Revolving Credit Commitments of the
Issuing Banks at such time and (b) $50,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

 

“Leverage Ratio” means, at any date of determination, the ratio of (a) (i) all
Funded Debt of the Borrower and its Subsidiaries plus (ii) to the extent not
otherwise included in subclause (a)(i) of this definition, the face amount of
all Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries minus (iii) cash and cash equivalents of the Borrower and its

 

17



--------------------------------------------------------------------------------

Subsidiaries on a Consolidated basis to (b) Consolidated Pre-Minority EBITDA of
the Borrower and its Subsidiaries for the most recently completed Measurement
Period prior to such date.

 

“Lien” means, with respect to any Person, (a) any mortgage, lien (statutory or
other), pledge, hypothecation, security interest, charge or encumbrance of any
kind (including, without limitation, any agreement to give any of the
foregoing), (b) any sale of accounts receivable or chattel paper, or any
assignment, deposit arrangement or lease intended as, or having the effect of,
security, (c) any easement, right of way or other encumbrance on title to real
property or (d) any other interest or title of any vendor, lessor, lender or
other secured party to or of such Person under any conditional sale or other
title retention agreement or any Capitalized Lease or upon or with respect to
any property or asset of such Person (including, in the case of Equity
Interests, voting trust agreements and other similar arrangements).

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guarantee, the Collateral Documents and each Letter of Credit Agreement, in each
case as amended, supplemented or otherwise modified hereafter from time to time
in accordance with the terms thereof and Section 8.01.

 

“Loan Parties” means, collectively, the Borrower and each of the Subsidiaries of
the Borrower party to the Subsidiary Guarantee or any of the Collateral
Documents.

 

“Margin Stock” means ‘margin stock’ as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as the same may be amended or
supplemented from time to time.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries, taken as a whole; provided that
the occurrence or subsistence of any such material adverse change which has been
disclosed by the Borrower in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement shall not constitute a Material
Adverse Change.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Administrative Agent or any Lender Party under any Loan
Document or (c) the ability of any Loan Party to perform its Obligations under
any Loan Document to which it is or is to be a party; provided that the
occurrence or subsistence of any such material adverse effect which has been
disclosed by the Borrower in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement shall not constitute a Material
Adverse Effect.

 

“Material Subsidiaries” means, as of any date, any Subsidiary or Subsidiaries of
the Borrower that either individually or taken as a whole accounted for more
than 5% of Consolidated Net Income of the Borrower and its Subsidiaries for the
most recently completed Fiscal Quarter on or prior to such date, in each case as
reflected in the Required Financial Information most recently delivered to the
Administrative Agent and the Lender Parties on or prior to such date and
determined in accordance with GAAP for such period.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters ended prior to such date for which
financial information is available.

 

18



--------------------------------------------------------------------------------

“Medicaid” means that means-tested entitlement program under Title XIX of the
Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria. (Social Security Act of 1965,
Title XIX, P.L. 89-87, as amended; 42 U.S.C. 1396 et seq.).

 

“Medical Reimbursement Programs” means the Medicare, Medicaid and CHAMPUS
programs and any other health care program operated by or financed in whole or
in part by any federal, state or local government.

 

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals. (Social Security Act of 1965, Title
XVIII, P.L. 89-87 as amended; 42 U.S.C. 1395 et seq.).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan (as defined in Section
4001(a)(15) of ERISA) that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could reasonably be expected to have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any property or asset, or the incurrence or issuance of any Debt,
or the sale or issuance of any Equity Interests (including, without limitation,
any capital contribution) in any Person, the aggregate amount of cash received
from time to time (whether as initial consideration or through payment or
disposition of deferred consideration) by or on behalf of such Person for its
own account in connection with any such transaction, after deducting therefrom
only (without duplication):

 

(a) out-of-pocket expenses, including brokerage commissions, underwriting fees
and discounts, legal fees, finder’s fees and other similar fees and commissions;

 

(b) the amount of taxes payable in connection with or as a result of such
transaction, and if not paid at the time of the respective transaction, the
amount thereof reserved in accordance with GAAP as in effect on the date of
determination;

 

(c) in the case of any sale, lease, transfer or other disposition of any
property or asset, the outstanding principal amount of, the premium or penalty,
if any, on, and any accrued and unpaid interest on, any Debt (other than the
Debt outstanding under the Loan Documents) that is secured by a Lien on the
property and assets subject to such sale, lease, transfer or other disposition
and is required to be repaid under the terms thereof as a result of such sale,
lease, transfer or other disposition;

 

19



--------------------------------------------------------------------------------

(d) in the case of any sale, lease, transfer or other disposition of any
property or asset, an amount reserved, in accordance with GAAP as in effect on
the date on which the Net Cash Proceeds from such sale, lease, transfer or other
disposition are determined, and so reserved, against liabilities under
indemnification obligations, liabilities related to environmental matters or
other liabilities associated with the property and assets subject to such sale,
lease, transfer or other disposition that are required to be so provided for
under the terms of the documentation for such sale, lease, transfer or other
disposition; and

 

(e) in the case of any sale, lease, transfer or other disposition of any
property or asset by a Subsidiary, the amount of any payments or distributions
required to be made in respect of such transaction to owners of Equity Interests
in such Subsidiary other than the Borrower or any other Subsidiary;

 

provided, however, in the case of clauses (b) and (d) of this definition, that
if, at the time such taxes or such contingent liabilities are actually paid or
otherwise satisfied, the amount of the reserve therefor exceeds the amount paid
or otherwise satisfied, then the Borrower shall prepay the outstanding Advances
in accordance with the terms of Section 2.06(b), in an amount equal to the
amount of such excess reserve.

 

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Conversion” has the meaning specified in Section 2.09(a).

 

“Notice of Covenant Reduction” means, with respect to any restricted payment
pursuant to Section 5.02(g)(vi)(C), a notice substantially in the form of
Exhibit H hereto duly executed by a Responsible Officer of the Borrower
specifying that (i) immediately prior to such restricted payment and after
giving pro forma effect thereto the Leverage Ratio is less than 3.00:1.00 and
the Senior Leverage Ratio is less than 1.75:1.00 and (ii) at all times
thereafter, for purposes of Section 5.04(a) and (e), respectively, the Leverage
Ratio shall be 3.00:1.00 and the Senior Leverage Ratio shall be 1.75:1.00.

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(e)(ii).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(e)(ii).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the

 

20



--------------------------------------------------------------------------------

generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnity payments and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing items that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Open Year” means, with respect to any Person, any year for which United States
federal income tax returns have been filed by or on behalf of such Person and
for which the expiration of the applicable statute of limitations for assessment
or collection has not occurred (whether by reason of extension or otherwise).

 

“Other Taxes” has the meaning specified in Section 2.13(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Performance Level” means Performance Level I, Performance Level II, Performance
Level III, Performance Level IV, Performance Level V or Performance Level VI, as
identified in the definition of “Applicable Margin”, as the context may require.

 

“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA or any such Lien relating to or imposed in connection with any
Environmental Action): (a) Liens for taxes, assessments and governmental charges
or levies to the extent not otherwise required to be paid under Section 5.01(b);
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
landlords’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations (other than Debt for
borrowed money) (i) that are not overdue for a period of more than 60 days or
(ii) the amount, applicability or validity of which are being contested in good
faith and by appropriate proceedings diligently conducted and with respect to
which the Borrower or any of its Subsidiaries, as the case may be, has
established reserves in accordance with GAAP; (c) pledges or deposits to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or similar social security legislation
(other than in respect of employee benefit plans subject to ERISA) or to secure
public or statutory obligations; (d) Liens, pledges and deposits securing the
performance of, or payment in respect of, bids, tenders, leases, contracts
(other than for the repayment of borrowed money), surety and appeal bonds,
letters of credit, and other obligations of a similar nature incurred in the
ordinary course of business; (e) any interest or title of a lessor or sublessor
and any restriction or encumbrance to which the interest or title of such lessor
or sublessor may be subject that is incurred in the ordinary course of business
and, either individually or when aggregated with all other Permitted Liens in
effect on any date of determination, could not be reasonably expected to have a
Material Adverse Effect; (f) Liens in favor of customs and revenue authorities
arising as a matter of law or pursuant to a bond to secure payment of customs
duties in connection with the importation of goods; (g) Liens arising out of
judgments or awards that do not constitute an Event of Default under Section
6.01(g) or 6.01(h) and in respect of which the Borrower or any of its
Subsidiaries subject thereto shall be prosecuting an appeal or proceedings for
review in good faith and, pending such appeal or proceedings, shall have secured
within 30 days after the entry thereof a subsisting stay of execution and shall
be maintaining reserves, in accordance with GAAP, with respect to any such
judgment or award; (h) unperfected Liens of suppliers and vendors to secure the
purchase price of

 

21



--------------------------------------------------------------------------------

the property or assets sold; (i) protective Uniform Commercial Code filings by
lessors under operating leases; and (j) any easements, rights of way,
restrictions, defects, encroachments and other encumbrances on title to real
property which either individually or when aggregated with all other permitted
Liens, would not be reasonably expected to have a Material Adverse Effect.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, unlimited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in Section 1 of the Security Agreement.

 

“Pledged Shares” has the meaning specified in Section 1 of the Security
Agreement.

 

“Prepayment Date” has the meaning specified in Section 2.06(d).

 

“primary obligation” has the meaning specified in the definition of “Contingent
Obligation” set forth in this Section 1.01.

 

“primary obligor” has the meaning specified in the definition of “Contingent
Obligation” set forth in this Section 1.01.

 

“Pro Rata Share” of any amount means, with respect to any of the Lenders at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Commitment(s) or Advance(s), as applicable, under the applicable
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01 at or prior to such time, such
Lender’s Commitment(s) or Advance(s), as applicable, under the applicable
Facility or Facilities as in effect immediately prior to such termination) and
the denominator of which is the aggregate amount of such Facility or Facilities
at such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01 at or prior to such time, the applicable Facility or
Facilities as in effect immediately prior to such termination) multiplied by (b)
such amount.

 

“Qualified Issuer” means (a) any Lender hereunder and (b) any commercial bank
that has a combined capital and surplus in excess of $100,000,000.

 

“Reedemable Preferred Interest” means with respect to any Person, (a) any Equity
Interest of such Person that, by its terms or by the terms of any security into
which it is convertible, exercisable or exchangeable, is, or upon the happening
of an event or the passage of time or both would be, required to be redeemed or
repurchased (including at the option of the holder thereof) by such Person or
any of its Subsidiaries, in whole or in part, not earlier than July 1, 2009, and
(b) any Equity Interest of any Subsidiary of such Person other than any common
equity with no preferences, privileges, and no redemption or repayment
provisions; provided, however, that any Equity Interest that would constitute a
Redeemable Preferred Interest solely because the holders thereof have the right
to require the issuer to repurchase such a Redeemable Preferred Interest upon
the occurrence of a change of control shall not be so treated if the terms
thereof (a) do not trigger any rights upon any circumstance constituting a
change of control under such Redeemable Preferred Interest that would not
constitute a Change of Control under this Agreement and (b) do not permit either
any repurchase by such Person or any rights of the holder

 

22



--------------------------------------------------------------------------------

of such Equity Interest to assert any claim in respect of such failure to
purchase as long as any Event of Default exists hereunder.

 

“Reduction Amount” has the meaning specified in Section 2.06(b)(iv).

 

“Register” has the meaning specified in Section 8.07(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Financial Information” means, at any date of determination, the
Consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lender Parties on or
prior to such date pursuant to, and satisfying all of the requirements of,
Section 5.03(b) or 5.03(c) and accompanied by the certificates and other
information required to be delivered therewith.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit issued by such Lender and outstanding
at such time, and (C) the Unused Revolving Credit Commitment of such Lender at
such time. For purposes of this definition, the aggregate principal amount of
Swing Line Advances owing to the Swing Line Bank and of Letter of Credit
Advances owing to the Issuing Bank and the Available Amount of each Letter of
Credit shall be considered to be owed to the Revolving Credit Lenders ratably in
accordance with their respective Revolving Credit Commitments.

 

“Required Principal Payments” means, with respect to any Person for any period,
the sum of all regularly scheduled principal payments or redemptions and all
required prepayments, repurchases, redemptions or similar acquisitions for value
of outstanding Funded Debt made during such period.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Responsible Officer” means, with respect to the Borrower or any of its
Subsidiaries, the chief executive officer, the president, the chief financial
officer, the principal accounting officer or the treasurer (or the equivalent of
any of the foregoing) or any other officer, partner or member (or person
performing similar functions) of the Borrower or any such Subsidiary responsible
for overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(c).

 

23



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Revolving Credit Lender’s name
on Schedule I hereto under the caption “Revolving Credit Commitment” or, if such
Revolving Credit Lender has entered into one or more Assignment and Assumptions,
the amount set forth for such Revolving Credit Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(c) as such Revolving Credit
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Advance, as the case may be, at such time.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-3
hereto, evidencing the aggregate indebtedness of the Borrower to such Revolving
Credit Lender resulting from the Revolving Credit Advances made by such
Revolving Credit Lender.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means, collectively, the Agents, the Lender Parties, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

 

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated and the rulings issued thereunder.

 

“Security Agreement” means the Security Agreement dated as of April 26, 2002,
executed by the Borrower and certain subsidiaries of the Borrower as Grantors
(as defined therein) under the Existing Credit Agreement and which has been
ratified by such parties pursuant to Section 3.01(a)(vii) hereof.

 

“Security Agreement Supplement” has the meaning specified in Section 24 of the
Security Agreement.

 

“Senior Leverage Ratio” means, at any date of determination, the ratio of (a)(i)
all Funded Debt of the Borrower and its Subsidiaries plus (ii) to the extent not
otherwise included in subclause (a)(i) of this definition, the face amount of
all outstanding Letters of Credit issued for the account of the Borrower or any
of its Subsidiaries minus (iii) cash and cash equivalents of the Borrower and
its Subsidiaries on a Consolidated basis minus (iv) all Subordinated Debt of the
Borrower and its Subsidiaries to (b) Consolidated Pre-Minority EBITDA of the
Borrower and its Subsidiaries for the most recently completed Measurement Period
prior to such date.

 

“Single Employer Plan” means a single employer plan (as defined in Section
4001(a)(15) of ERISA) that (a) is maintained for employees of any Loan Party or
any ERISA

 

24



--------------------------------------------------------------------------------

Affiliate and no Person other than the Loan Parties and the ERISA Affiliates or
(b) was so maintained and in respect of which any Loan Party or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities (including,
without limitation, contingent liabilities), of such Person, (b) the present
fair salable value of the property and assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or in a transaction, and is not about to
engage in business or in a transaction, for which such Person’s property and
assets would constitute an unreasonably small capital. The amount of contingent
liabilities of any such Person at any time shall be computed as the amount that,
in the light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Purpose Licensed Entity” means any Person in a related business of the
Borrower and its Subsidiaries that (i) the Borrower and its Subsidiaries are
prohibited from engaging in directly under applicable law, including provisions
of state law (a) prohibiting the ownership of healthcare facilities by public
companies, (b) prohibiting the corporate practice of medicine or (c) otherwise
restricting the ability of the Borrower or one of its Subsidiaries to acquire
directly a required license to operate a healthcare facility, and (ii) has
entered into a transaction or series of transactions with the Borrower or any of
its Subsidiaries under which:

 

(x) the Borrower or any of its Subsidiaries provides management, administrative
or consulting services to the Special Purpose Licensed Entity,

 

(y) the owners of the Special Purpose Licensed Entity are prohibited from
transferring any of their interests in the Special Purpose Licensed Entity
without the consent of the Borrower or one of its Subsidiaries, and

 

(z) the Borrower or one of its Subsidiaries has the right to require the owners
of the Special Purpose Licensed Entity to transfer all of their interests in the
Special Purpose Licensed Entity to a Person designated by the Borrower or one of
its Subsidiaries.

 

“Subordinated Debt” means the subordinated debt evidenced by the Subordinated
Notes or other subordinated Debt issued or incurred by the Borrower subordinated
in right of payment to the payment in full of the Obligations of the Borrower to
the Loan Parties under the Loan Documents and other senior obligations of the
Borrower; provided that (i) the negative covenants in such subordinated Debt are
less burdensome than the negative covenants in this Agreement as in effect at
the time such subordinated Debt is incurred, (ii) the affirmative covenants in
such subordinated Debt are no more burdensome than the affirmative covenants in
this Agreement as in effect at the time such subordinated Debt is incurred,
(iii) the events of default in such subordinated Debt relating to insolvency and
nonpayment of amounts owed thereunder are no more restrictive than the
corresponding defaults in this Agreement as in effect at the time such
subordinated Debt is incurred, (iv) such subordinated Debt does not
cross-default to other Debt (but may cross-accelerate to other Debt of Borrower
or any Subsidiary that has guaranteed such subordinated Debt), (v) the
subordination provisions in such subordinated Debt are either (A)

 

25



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent or (B) confirmed by a
nationally recognized investment bank (that is not the Administrative Agent) as
market terms and conditions at such time for similar debt securities issued by
Persons whose debt securities have credit ratings not greater than that of the
Borrower, and (vi) such subordinated Debt does not provide for any scheduled
payment or mandatory prepayment of principal earlier than July 1, 2009, other
than (x) redemptions made at the option of the holders of such subordinated Debt
upon a change in control of the Borrower in circumstances that would also
constitute a Change of Control under this Agreement (provided that any such
redemption cannot be made fewer than 30 days after such change in control and
that any such redemption is fully and absolutely subordinated to the
indefeasible payment in full of all principal, interest and other amounts under
the Loan Documents) and (y) mandatory prepayments required as a result of asset
dispositions if such subordinated Debt allows the Borrower to satisfy such
mandatory prepayment requirement by prepayment of Loans under this Agreement or
other senior obligations of the Borrower or reinvestment of the asset
disposition proceeds within a specified period of time.

 

“Subordinated Notes” means (i) the 5 5/8% convertible subordinated notes of
Renal Treatment Centers, Inc. due 2006 in the aggregate principal amount of
$125,000,000 issued pursuant to the Indenture dated June 12, 1996 between Rental
Treatment Centers, Inc. and PNC Bank, National Association as trustee; (ii) the
7% convertible subordinated notes of the Borrower (f/k/a Total Renal Care
Holdings, Inc.) due 2009 in the aggregate principal amount of $345,000,000
issued pursuant to the Indenture dated November 18, 1998 between Total Renal
Care Holdings, Inc. and United States Trust Company of New York as trustee; and
(iii) the 2001 Subordinated Notes.

 

“Subordinated Notes Documents” means the Subordinated Notes, any indentures or
other agreements, instruments and other documents pursuant to which the
Subordinated Notes or other Subordinated Debt have been or will be issued or
otherwise setting forth the terms of the Subordinated Notes or such Subordinated
Debt, including guarantees in respect of the Subordinated Debt referred to in
clauses (i) and (iii) of the definition of “Subordinated Notes,” in each case as
such agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
only to the extent permitted under the terms of the Loan Documents.

 

“Subsidiary Guarantee” means the Subsidiary Guarantee dated as of April 26,
2002, executed by the Guarantors under the Existing Credit Agreement and which
has been ratified by such parties pursuant to Section 3.01(a)(vii) hereof.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, unlimited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding shares of capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether at the time shares of capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such partnership, joint venture, limited liability company or
unlimited liability company or (c) the beneficial interest in such trust or
estate, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, provided, however, that the entities
listed on Exhibit I attached hereto shall not be deemed Subsidiaries for so long
as the assets of each such entity do not exceed $25,000.

 

26



--------------------------------------------------------------------------------

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(d) or (b) simultaneous Swing Line Advances made by the Revolving
Credit Lenders pursuant to Section 2.02(b).

 

“Swing Line Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Schedule I hereto
under the caption “Swing Line Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

 

“Swing Line Facility” means, at any time, an amount equal to the lesser of (a)
the amount of the Swing Line Commitment at such time and (b) $25,000,000, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“2001 Subordinated Notes” means the 9 ¼% senior subordinated notes of the
Borrower due April 15, 2011, in the aggregate principal amount of $225,000,000
issued pursuant to the Indenture dated April 11, 2001 between the Borrower,
certain of its Subsidiaries and U.S. Trust Company of Texas, N.A.

 

“Taxes” has the meaning specified in Section 2.13(a).

 

“ Term Advance” means a Term A Advance or a Term B Advance.

 

“Term A Advance” means the advances made by the Term A Lenders.

 

“Term A Borrowing” means the borrowing consisting of simultaneous Term A
Advances of the same Type made by the Term A Lenders.

 

“Term A Facility” means, at any time, the aggregate outstanding principal amount
of all Term A Advances at such time.

 

“Term A Lender” means, at any time, any Lender that has a Term A Advance at such
time.

 

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the indebtedness of the Borrower to such Term A Lender resulting from the Term A
Advance made by such Term A Lender.

 

“Term B Advance” has the meaning specified in Section 2.01(b).

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Advances
of the same Type made by the Term B Lenders.

 

“Term B Commitment” means, with respect to any of the Term B Lenders at any
time, the amount set forth opposite such Term B Lender’s name on Schedule I
hereto under the caption “Term B Commitment”.

 

27



--------------------------------------------------------------------------------

“Term B Facility” means, at any time, the aggregate outstanding principal amount
of all Term B Advances at such time.

 

“Term B Lender” means, at any time, any Lender that has a Term B Advance at such
time.

 

“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Term B Lender resulting from the Term B
Advances made by such Term B Lender.

 

“Term Facility” means a Term A Facility or a Term B Facility, as the context
requires.

 

“Term Lender” means a Term A Lender or a Term B Lender, as the context requires.

 

“Termination Date” means the earlier of (a) April 26, 2007 and (b) the date of
termination in whole of the Swing Line Commitments and the Revolving Credit
Commitments pursuant to Section 2.05 or 6.01.

 

“TRC” means Total Renal Care, Inc., a California corporation.

 

“Transaction” means, collectively, the entering into by the Loan Parties of the
Loan Documents to which they are or are intended to be a party and the
consummation of the transactions contemplated thereby.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Revolving Credit Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances, Swing Line Advances and Letter of Credit
Advances made by such Revolving Credit Lender (in its capacity as a Lender) and
outstanding at such time and (ii) such Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(B) the aggregate principal amount of all Letter of Credit Advances made by the
Issuing Bank pursuant to Section 2.03(b) and outstanding at such time and (C)
the aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(d) and outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means a welfare plan (as defined in Section 3(1) of ERISA) that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could reasonably be expected to have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

28



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”, the word “through” means “through and including” and the
words “to” and “until” each means “to but excluding.” References in this
Agreement or any of the other Loan Documents to any agreement , instrument or
other document “as amended” shall mean and be a reference to such agreement ,
instrument or other document as amended, amended and restated, supplemented or
otherwise modified hereafter from time to time in accordance with its terms, but
solely to the extent permitted hereunder. In this Agreement, the words “herein,”
“hereof” and words of similar import refer to the entirety of this Agreement and
not to any particular Section, subsection, or Article of this Agreement.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Consolidated
financial statements of the Borrower and its Subsidiaries as at December 31,
2002 and for the Fiscal Year then ended referred to in Section 4.01(g) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01. The Advances and the Letters of Credit.

 

(a) The Term A Advances. Each Term A Lender has made a Term A Advance pursuant
to the Existing Credit Agreement. Any Term A Advance which is repaid or prepaid
may not be reborrowed.

 

(b) The Term B Advances. Each Term B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single Term B advance (a “Term B
Advance”) in U.S. dollars to the Borrower, on the Closing Date in an amount
equal to the Term B Commitment of such Term B Lender. The Term B Borrowing shall
consist of Term B Advances made simultaneously by the Term B Lenders in
accordance with their respective Pro Rata Shares of the Term B Facility. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.

 

(c) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) in U.S. dollars to the Borrower from time to
time until the Termination Date, in each case in an amount not to exceed the
Unused Revolving Credit Commitment of such Revolving Credit Lender at such time.
Each Revolving Credit Borrowing shall be in an aggregate amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or the outstanding Letter of Credit Advances) or, if less,
the amount of the aggregate Unused Revolving Credit Commitments at such time.
Each Revolving Credit Borrowing shall consist of Revolving Credit Advances made
simultaneously by the Revolving Credit Lenders in accordance with their
respective Pro Rata Shares of the Revolving Credit Facility. Within the limits
of each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect
from time to time, the Borrower may borrow under this Section 2.01(c), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(c).

 

29



--------------------------------------------------------------------------------

(d) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank shall on the terms and conditions hereinafter set
forth, make Swing Line Advances to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date
(i) in an aggregate amount not to exceed $25,000,000 at any time outstanding
(the “Swing Line Facility”) and (ii) in an amount for each such Swing Line
Borrowing not to exceed the aggregate Unused Revolving Credit Commitments of the
Revolving Credit Lenders at such time. No Swing Line Advance shall be used for
the purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $500,000 or an integral
multiple of $250,000 in excess thereof and shall bear interest at a rate to be
agreed on by the Borrower and the Swing Line Bank. Within the limits of the
first sentence of this Section 2.01(d), the Borrower may borrow under this
Section 2.01(d), repay pursuant to Section 2.04(c), prepay pursuant to Section
2.06(a) and reborrow under this Section 2.01(d).

 

(e) Letters of Credit.

 

(i) The Borrower, the Existing Issuing Banks and each of the Revolving Credit
Lenders hereby agree that each of the Existing Letters of Credit shall, on and
after the Closing Date, be deemed for all purposes of this Agreement to be a
Letter of Credit issued and outstanding under the terms of this Agreement. Each
Issuing Bank agrees, on the terms and conditions hereinafter set forth, to issue
letters of credit (the “Letters of Credit”) in U.S. dollars for the account of
the Borrower from time to time on any Business Day during the period from the
date hereof until five Business Days before the Termination Date (A) in an
Available Amount for each such Letter of Credit not to exceed at any time the
Unused Revolving Credit Commitment of such Issuing Bank at such time and (B) in
an aggregate Available Amount for all Letters of Credit not to exceed the lesser
of (1) the Letter of Credit Facility at such time and (2) the aggregate Unused
Revolving Credit Commitments at such time. No Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary of such
Letter of Credit to require renewal) later than the earlier of (x) five Business
Days prior to the Termination Date and (y) one year after the date of issuance
thereof, but any such Letter of Credit may by its terms be renewable annually on
the terms set forth in clause (ii) of this Section 2.01(e). Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this Section
2.01(e)(i), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(b) and request the issuance of additional
Letters of Credit under this Section 2.01(e)(i).

 

(ii) Each Letter of Credit may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank and the Administrative Agent on
or prior to any date for notice of renewal set forth in such Letter of Credit
but in any event at least three Business Days prior to the date of the proposed
renewal of such Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless such Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”); provided that
the terms of each Letter of Credit that is automatically renewable annually (A)
shall require the Issuing Bank to give the beneficiary of such Letter of Credit
notice of any Notice of Termination, (B) shall permit such beneficiary, upon
receipt of such notice, to draw under such Letter of Credit prior to the date
such Letter of Credit otherwise would have been

 

30



--------------------------------------------------------------------------------

automatically renewed and (C) shall not permit the expiration date (after giving
effect to any renewal) of such Letter of Credit in any event to be extended to a
date later than five Business Days prior to the Termination Date. If either a
Notice of Renewal is not given by the Borrower or a Notice of Termination is
given by the Issuing Bank pursuant to the immediately preceding sentence, such
Letter of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that in the absence of receipt of a
Notice of Renewal the Issuing Bank may in its discretion, unless instructed to
the contrary by the Administrative Agent or the Borrower deem that a Notice of
Renewal had been timely delivered and, in such case, a Notice of Renewal shall
be deemed to have been so delivered for all purposes under this Agreement.

 

SECTION 2.02. Making the Advances.

 

(a) Except as otherwise provided in Section 2.02(b) or 2.03 and except that the
Term B Borrowing shall be made on the Closing Date, each Borrowing (other than a
Swing Line Borrowing) shall be made on notice, given not later than 2:00 P.M.
(New York, New York time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing comprised of Eurodollar Rate
Advances, or on the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing comprised of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give prompt notice thereof to
each Appropriate Lender. Each notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or by telecopier, in
substantially the form of Exhibit B-1 hereto, shall be duly executed by a
Responsible Officer of the Borrower, and shall specify therein: (i) the
requested date of such Borrowing (which shall be a Business Day); (ii) the
Facility under which such Borrowing is requested to be made; (iii) the Type of
Advances requested to comprise such Borrowing; (iv) the requested aggregate
amount of such Borrowing; and (v) in the case of a Borrowing comprised of
Eurodollar Rate Advances, the requested duration of the initial Interest Period
for each such Advance. Each Appropriate Lender shall, before 2:00 P.M. (New
York, New York time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s Pro Rata Share
of such Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account; provided, however, that, in the case of any Revolving
Credit Borrowing, the Administrative Agent shall first make a portion of such
funds equal to the aggregate principal amount of any Swing Line Advances and
Letter of Credit Advances made by the Swing Line Bank or the Issuing Bank, as
the case may be, and by any Revolving Credit Lender and outstanding on the date
of such Revolving Credit Borrowing, plus accrued and unpaid interest thereon to
and as of such date, available to the Swing Line Bank or the Issuing Bank, as
applicable, and such other Revolving Credit Lenders for repayment of such Swing
Line Advances and Letter of Credit Advances.

 

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
2:00 P.M. (New York, New York time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier, shall be in
substantially the form of Exhibit B-2 hereto and duly executed by a Responsible
Officer of the Borrower, and shall specify therein: (A) the requested date of
such Borrowing (which shall be a Business Day); (B) the requested amount of such
Borrowing; and (C) the requested maturity of such Borrowing (which maturity
shall be no later than the seventh day after

 

31



--------------------------------------------------------------------------------

the requested date of such Borrowing). Upon fulfillment of the applicable
conditions set forth in Article III, the Swing Line Bank will make the amount
thereof available for the account of its Applicable Lending Office to the
Borrower by crediting the Borrower’s Account.

 

(ii) Upon demand by the Swing Line Bank, with a copy of such demand to the
Administrative Agent (which shall give prompt notice thereof to each Revolving
Credit Lender), each Revolving Credit Lender shall purchase from the Swing Line
Bank, and the Swing Line Bank shall sell and assign to each such Revolving
Credit Lender, such Revolving Credit Lender’s Pro Rata Share of such outstanding
Swing Line Borrowing as of the date of such demand, by making available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account for the account of the Swing Line Bank, in same
day funds, an amount equal to such Pro Rata Share. Promptly after receipt of
such funds, the Administrative Agent shall transfer such funds to the Swing Line
Bank at its Applicable Lending Office. Each Revolving Credit Lender hereby
agrees to purchase its Pro Rata Share of an outstanding Swing Line Borrowing on
(A) the Business Day on which demand therefor is made by the Swing Line Bank so
long as notice of such demand is given not later than 12:00 Noon (New York, New
York time) on such Business Day or (B) the first Business Day next succeeding
such demand if notice of such demand is given after such time. The Borrower
hereby agrees to each such sale and assignment. Upon any such assignment by the
Swing Line Bank to any Revolving Credit Lender of a portion of a Swing Line
Borrowing, the Swing Line Bank represents and warrants to such Revolving Credit
Lender that the Swing Line Bank is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Borrowing, the Loan
Documents or any Loan Party. If and to the extent that any Revolving Credit
Lender shall not have so made its Pro Rata Share of any applicable Swing Line
Borrowing available to the Administrative Agent in accordance with the foregoing
provisions of this Section 2.02(b)(ii), such Revolving Credit Lender hereby
agrees to pay to the Administrative Agent forthwith on demand the amount of its
Pro Rata Share, together with interest thereon, for each day from the date of
demand by the Swing Line Bank therefor until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate. If such Lender shall pay to the
Administrative Agent the amount of its Pro Rata Share for the account of the
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Advance made by such Lender on such Business Day
for all purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business Day.

 

(iii) The obligation of each Revolving Credit Lender to purchase its Pro Rata
Share of each outstanding Swing Line Borrowing upon demand by the Swing Line
Bank therefor pursuant to clause (ii) of this Section 2.02(b) shall be absolute,
unconditional and irrevocable, and shall be made strictly in accordance with the
terms of clause (ii) of this Section 2.02(b) under all circumstances, including,
without limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 

32



--------------------------------------------------------------------------------

(B) the existence of any claim, set-off, defense or other right that such
Revolving Credit Lender may have at any time against the Swing Line Bank, the
Borrower or any other Person, whether in connection with the transactions
contemplated by the Loan Documents or any unrelated transaction;

 

(C) the occurrence and continuance of any Default or Event of Default; or

 

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(c) Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances if the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or 2.10. In addition, the Term
Advances may not be outstanding as part of more than 10 separate Borrowings and
the Revolving Credit Advances may not be outstanding as part of more than 10
separate Borrowings.

 

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Eurodollar Rate
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date. A certificate of the
Lender requesting compensation pursuant to this subsection (d) submitted to the
Borrower by such Lender and specifying therein the amount of such additional
compensation (including the basis of calculation thereof) shall be conclusive
and binding for all purposes, absent manifest error.

 

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made the amount of such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) or (b) of this Section 2.02, as applicable,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made the amount of such Pro Rata Share
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay or to pay to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance as part of
such Borrowing for all purposes under this Agreement.

 

33



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(a) Request for Issuance. Each Letter of Credit shall be issued upon notice,
given not later than 2:00 P.M. (New York, New York time) on the fifth Business
Day prior to the date of the proposed issuance of such Letter of Credit (or such
later day as the Issuing Bank in its sole discretion shall agree), by the
Borrower to the Issuing Bank, which shall give to the Administrative Agent and
each Revolving Credit Lender prompt notice thereof. Each notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or by telecopier, shall be duly executed by a
Responsible Officer of the Borrower, and shall specify therein: (i) the
requested date of such issuance (which shall be a Business Day); (ii) the
requested Available Amount of such Letter of Credit; (iii) the requested
expiration date of such Letter of Credit (which shall comply with the
requirements of Section 2.01(e)); (iv) the name and address of the proposed
beneficiary of such Letter of Credit; and (v) the proposed form of such Letter
of Credit, and shall be accompanied by such application and agreement for
letters of credit as the Issuing Bank may specify to the Borrower for use in
connection with such requested Letter of Credit (such applications and
agreements, and all similar agreements entered into in connection with an
Existing Letter of Credit, a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to the Issuing Bank in its sole
discretion, the Issuing Bank will, upon fulfillment of the applicable conditions
set forth in Article III, make such Letter of Credit available to the Borrower
at its office referred to in Section 8.02 or as otherwise agreed with the
Borrower in connection with the issuance of such Letter of Credit. If and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.

 

(b) Drawing and Reimbursement.

 

(i) The obligation of the Borrower to reimburse the Issuing Bank for each
payment made by the Issuing Bank under any Letter of Credit, and to pay interest
thereon as provided herein, shall be absolute, unconditional and irrevocable,
without regard to any circumstances, including, without limitation, those
referred to in Section 2.04(d) below. The payment by the Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by the Issuing Bank of a Letter of Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft; provided that such
payment shall not be deemed a Base Rate Advance if the Borrower reimburses the
Issuing Bank therefor prior to 2:00 P.M. (New York, New York time) on the date
of such payment, or if such payment by the Issuing Bank is made on or after 2:00
P.M. (New York, New York time), then prior to 2:00 P.M. (New York, New York
time), on the Business Day immediately succeeding the date of such payment,
together with interest thereon from the date of such payment to the date of such
reimbursement at a rate per annum equal to the sum of the Base Rate then in
effect from time to time and the Applicable Margin for Base Rate Advances that
are Revolving Credit Advances then in effect from time to time. Upon demand by
the Issuing Bank, with a copy of such demand to the Administrative Agent (which
shall give prompt notice thereof to each Revolving Credit Lender), each
Revolving Credit Lender shall purchase from the Issuing Bank, and the Issuing
Bank shall sell and assign to each such Revolving

 

34



--------------------------------------------------------------------------------

Credit Lender, such Lender’s Pro Rata Share of such outstanding Letter of Credit
Advance as of the date of such purchase, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Issuing Bank, at the Administrative Agent’s Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such Letter
of Credit Advance to be purchased by such Lender. Promptly after receipt
thereof, the Administrative Agent shall transfer such funds to the Issuing Bank.
The Borrower hereby agrees to each such sale and assignment. Each Revolving
Credit Lender agrees to purchase its Pro Rata Share of an outstanding Letter of
Credit Advance on (A) the Business Day on which demand therefor is made by the
Issuing Bank so long as notice of such demand is given not later than 2:00 P.M.
(New York, New York time) on such Business Day or (B) the first Business Day
next succeeding such demand if notice of such demand is given after such time.
Upon any such assignment by the Issuing Bank to any other Revolving Credit
Lender of a portion of a Letter of Credit Advance, the Issuing Bank represents
and warrants to such other Lender that the Issuing Bank is the legal and
beneficial owner of such interest being assigned by it, free and clear of any
liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the Loan Documents
or any Loan Party. If and to the extent that any Revolving Credit Lender shall
not have so made the amount of such Letter of Credit Advance available to the
Administrative Agent, such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount, together with interest
thereon, for each day from the date of demand by the Issuing Bank until the date
such amount is paid to the Administrative Agent, at the Federal Funds Rate, for
its account or the account of the Issuing Bank, as applicable. If such Revolving
Credit Lender shall pay to the Administrative Agent such amount for the account
of the Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Advance made by such Revolving
Credit Lender on such Business Day for all purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by the Issuing
Bank shall be reduced by such amount on such Business Day.

 

(ii) The Obligation of each Revolving Credit Lender to purchase its Pro Rata
Share of each outstanding Letter of Credit Advance upon demand by the Issuing
Bank therefor pursuant to clause (i) of this Section 2.03(b) shall be absolute,
unconditional and irrevocable, and shall be made strictly in accordance with the
terms of clause (i) of this Section 2.03(b) under all circumstances, including,
without limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (collectively, the “L/C Related Documents”);

 

(B) the existence of any claim, set-off, defense or other right that such
Revolving Credit Lender may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Person for whom any such beneficiary or
any such transferee may be acting), the Issuing Bank, the Borrower or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(C) the occurrence and continuance of any Default or Event of Default; or

 

35



--------------------------------------------------------------------------------

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(c) Failure to Make Letter of Credit Advances. The failure of any Revolving
Credit Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(b) shall not relieve any other Revolving Credit Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make the Letter of Credit Advance to be made by such
other Revolving Credit Lender on such date.

 

SECTION 2.04. Repayment of Advances.

 

(a) Term Advances.

 

The Borrower shall repay to the Administrative Agent for the ratable account of
the Appropriate Lenders the aggregate principal amount of all Term Advances
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.06):

 

DATE


--------------------------------------------------------------------------------

  AMOUNT


--------------------------------------------------------------------------------

  Term A Facility


--------------------------------------------------------------------------------

  Term B Facility


--------------------------------------------------------------------------------

September 30, 2003

  $ 8,450,704.23   $ 2,805,388

December 31, 2003

  $ 8,450,704.23   $ 2,805,388

March 31, 2004

  $ 8,450,704.23   $ 2,805,388

June 30, 2004

  $ 8,450,704.23   $ 2,805,388

September 30, 2004

  $ 8,450,704.23   $ 2,805,388

December 31, 2004

  $ 8,450,704.23   $ 2,805,388

March 31, 2005

  $ 8,450,704.23   $ 2,805,388

June 30, 2005

  $ 8,450,704.23   $ 2,805,388

September 30, 2005

  $ 8,450,704.23   $ 2,805,388

December 31, 2005

  $ 8,450,704.23   $ 2,805,388

March 31, 2006

  $ 8,450,704.23   $ 2,805,388

June 30, 2006

  $ 10,563,380.27   $ 2,805,387

September 30, 2006

  $ 10,563,380.27   $ 2,805,387

December 31, 2006

  $ 10,563,380.27   $ 2,805,387

March 31, 2007

  $ 10,563,380.27   $ 2,805,387

June 30, 2007

        $ 2,805,387

September 30, 2007

        $ 2,805,387

December 31, 2007

        $ 2,805,387

March 31, 2008

        $ 2,805,387

June 30, 2008

        $ 247,049,409

September 30, 2008

        $ 247,049,409

December 31, 2008

        $ 247,049,409

March 31, 2009

        $ 247,049,409

 

provided further that the final principal installment of the respective Term
Advances shall be in an amount equal to the aggregate principal amount of all
such Term Advances then outstanding.

 

36



--------------------------------------------------------------------------------

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date the aggregate principal amount of all Revolving Credit Advances outstanding
on such date.

 

(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each Revolving Credit Lender that has
made a Swing Line Advance on the earlier of (i) the maturity date for each Swing
Line Advance (as specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the seventh day after the date on which
such Swing Line Borrowing was initially made by the Swing Line Bank) and (ii)
the Termination Date, the principal amount of each such Swing Line Advance made
by the Swing Line Bank and each such Revolving Credit Lender and outstanding on
such date.

 

(d) Letter of Credit Advances.

 

(i) The Borrower shall repay to the Administrative Agent for the account of the
Issuing Bank and each Revolving Credit Lender that has made a Letter of Credit
Advance on the earlier of (A) the date of demand therefor and (B) the
Termination Date, the principal amount of each such Letter of Credit Advance
made by the Issuing Bank and each such Revolving Credit Lender and outstanding
on such date.

 

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement or
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by the Issuing Bank of any draft drawn or the reimbursement by the
Borrower thereof):

 

(A) any lack of validity or enforceability of any L/C Related Document;

 

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

37



--------------------------------------------------------------------------------

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

 

(F) any exchange, release or nonperfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Subsidiary Guarantee or any other guarantee, for all or any of the
Obligations of the Borrower in respect of the L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

SECTION 2.05. Termination or Reduction of the Commitments.

 

(a) Optional. The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Letter of Credit Facility, or the Unused Revolving Credit Commitments;
provided, however, that each partial reduction of a Facility shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or, if less, the aggregate amount of such Facility.

 

(b) Mandatory.

 

(i) The Revolving Credit Facility shall be automatically and permanently reduced
on each date on which the prepayment of Revolving Credit Advances outstanding
thereunder is required to be made pursuant to Section 2.06(b)(i) by an amount
equal to the applicable Reduction Amount.

 

(ii) The Swing Line Facility shall be automatically and permanently reduced on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility on such date exceeds the
amount of the Revolving Credit Facility on such date (after giving effect to
such reduction of the Revolving Credit Facility on such date).

 

(iii) The Letter of Credit Facility shall be automatically and permanently
reduced on the date of each reduction in the Revolving Credit Facility by an
amount equal to the amount, if any, by which (A) the Letter of Credit Facility
on such date exceeds (B) the Revolving Credit Facility on such date, after
giving effect to such reduction of the Revolving Credit Facility.

 

(c) Application of Commitment Reductions. Upon each reduction of a Facility
pursuant to this Section 2.05, the Commitment of each Appropriate Lender under
such Facility shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Facility is reduced.

 

SECTION 2.06. Prepayments.

 

(a) Optional. The Borrower may, (i) on any Business Day, prepay all or any
portions of any Swing Line Advance and (ii) upon at least three Business Days’
notice to the Administrative Agent for a Eurodollar Rate Advance or upon at
least one Business Days’ notice

 

38



--------------------------------------------------------------------------------

to the Administrative Agent for a Base Rate Advance, in each case, stating the
Facility under which Advances are proposed to be prepaid and the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
the Borrower shall, prepay the aggregate principal amount of the Advances
comprising part of the same Borrowing and outstanding on such date, in whole or
ratably in part; provided, however, that each partial prepayment of (i)
Revolving Credit Advances shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $250,000 in excess thereof and (ii) Term
Advances shall be in an aggregate principal amount of $5,000,000 or an integral
multiple of $500,000 in excess thereof or, if less, the aggregate outstanding
principal amount of such Facility. Each prepayment of Term Advances made
pursuant to this clause (a) shall be applied against the principal repayment
installments of the respective Term Facility designated by the Borrower in the
respective notice of prepayment.

 

(b) Mandatory.

 

(i) The Borrower shall, not later than three Business Days after the date of
receipt of the Net Cash Proceeds by the Borrower or any of its Subsidiaries
from:

 

(A) the sale, lease, transfer or other disposition of any property or assets of
the Borrower or any of its Subsidiaries (other than any property or assets
expressly permitted to be sold, leased, transferred or otherwise disposed of
pursuant to clause (i), (ii), (iii), (iv) or (v) of Section 5.02(e));

 

(B) the incurrence or issuance by the Borrower or any of its Subsidiaries of any
Debt (other than Debt expressly permitted to be incurred or issued pursuant to
clause (i), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi) or (xiii) of
Section 5.02(b)); and

 

(C) the issuance or sale by the Borrower or any Subsidiary thereof (which is or
will be as a result thereof subject to the Securities Exchange Act of 1934, as
amended) of any Equity Interests therein (other than (i) the issuance by the
Borrower of (a) its common stock pursuant to equity incentive or benefit plans
of the Borrower, (b) Equity Interests to effect any acquisition permitted under
Section 5.02(f) hereof, provided that in the case in which the proceeds of such
issuance are contemplated to be used to effect such acquisition, then all the
proceeds thereof are used within 180 days of such issuance to effect such
acquisition, and any such proceeds not so used by such 180th day shall be
applied as a prepayment as provided herein, (c) Debt or Redeemable Preferred
Interests permitted under Section 5.02(b)(viii) or Section 5.02(b)(xii) hereof,
or (d) Equity Interests in connection with a redemption of Subordinated Debt to
the extent contemplated in Section 5.02(i) and, (ii) the issuance by any
Subsidiary of the Borrower of any Equity Interests therein (a) to the Borrower
or to another Subsidiary thereof, or (b) to any other Person or Persons in an
aggregate amount in any one transaction or series of related transactions not in
excess of $10,000,000),

 

prepay an aggregate principal amount of the Advances comprising part of the same
Borrowings equal to (x) 100% of the amount of the Net Cash Proceeds in respect
of any sale, lease, transfer or other disposition of any property or assets of
the Borrower or any of its Subsidiaries referred to in subclause (b)(i)(A) above
to the extent such Net Cash Proceeds have not been reinvested within the
applicable reinvestment period as provided in Section 5.02(e)(vi); (y) the first
$200,000,000 of Net Cash Proceeds from the

 

39



--------------------------------------------------------------------------------

incurrence or issuance by the Borrower or any of its Subsidiaries of all Debt
referred to in subclause (b)(i)(B) above plus 50% of any such Net Cash Proceeds
in excess of $200,000,000; and (z) 50% of the amount of the Net Cash Proceeds of
the issuance or sale by the Borrower of any Equity Interests referred to in
subclause (b)(i)(C), and in the case of Net Cash Proceeds from the issuance or
sale by any Subsidiary of the Borrower of Equity Interests referred to in
subclause (b)(i)(C) above, 50% of an amount equal to the Borrower’s Percentage
of such Net Cash Proceeds; provided, however, that prepayments of Net Cash
Proceeds from the issuance or sale by the Borrower or any Subsidiary of the
Borrower of Equity Interests referred to in subclause (b)(i)(C) above shall not
be required if, after giving pro forma effect to such issuance or sale, the
Borrower has a Leverage Ratio of less than 2.75:1.00. Each prepayment of
advances required to be made pursuant to this subclause (i) shall first be
applied on a pro rata basis between the Term Facilities, and with respect to
each Term Facility, applied on a pro rata basis against the respective principal
repayment installments thereof, and thereafter applied to the Revolving Credit
Facility in the manner set forth in this Section 2.06(b).

 

(ii) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances and, if applicable,
deposit an amount into the L/C Cash Collateral Account equal to the amount by
which (A) the sum of (1) the aggregate principal amount of all Revolving Credit
Advances, Letter of Credit Advances and Swing Line Advances outstanding on such
Business Day and (2) the aggregate Available Amount of all Letters of Credit
outstanding on such Business Day exceeds (B) the Revolving Credit Facility on
such Business Day (after giving effect to any permanent reduction thereof
pursuant to Section 2.05 on such Business Day).

 

(iii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit into the L/C Cash Collateral Account an amount sufficient to cause
the aggregate amount on deposit in the L/C Cash Collateral Account on such
Business Day to equal the amount by which (A) the aggregate Available Amount of
all Letters of Credit outstanding on such Business Day exceeds (B) the Letter of
Credit Facility on such Business Day (after giving effect to any permanent
reduction thereof pursuant to Section 2.05 on such Business Day).

 

(iv) Prepayments of the Revolving Credit Facility made pursuant to clause (i),
(ii) or (iii) of this Section 2.06(b), first, shall be applied to prepay Letter
of Credit Advances outstanding at such time until all such Letter of Credit
Advances are paid in full, second, shall be applied to prepay Swing Line
Advances outstanding at such time until all such Swing Line Advances are paid in
full, third, shall be applied to prepay Revolving Credit Advances comprising
part of the same Borrowings and outstanding at such time until all such
Revolving Credit Advances are paid in full and, fourth, shall be deposited into
the L/C Cash Collateral Account to cash collateralize 100% of the Available
Amount of all Letters of Credit outstanding at such time; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i) or
(ii) of this Section 2.06(b), the amount remaining, if any, after the prepayment
in full of all Advances outstanding at such time and the 100% cash
collateralization of the aggregate Available Amount of all Letters of Credit
outstanding at such time (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by the Borrower for use in the ordinary
course of its business, and the Letter of Credit Facility shall be automatically
and permanently reduced as set forth in Section 2.05(b)(iii). Upon the drawing
of any

 

40



--------------------------------------------------------------------------------

Letter of Credit for which funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied (without any further action by or notice to
or from the Borrower or any other Loan Party) to reimburse the Issuing Bank or
the Revolving Credit Lenders, as applicable.

 

(c) Prepayments to Include Accrued Interest, Etc. All prepayments under this
Section 2.06 shall be made together with (i) accrued and unpaid interest to the
date of such prepayment on the principal amount so prepaid and (ii) in the case
of any such prepayment of a Eurodollar Rate Advance on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Advance pursuant to 8.04(c).

 

(d) Term B Lender Opt-Out. Any Term B Lender may elect (upon such election, such
Term B Lender being a “Declining Lender”), by notice to the Administrative Agent
in writing (or by telecopy or telephone promptly confirmed in writing) by 12:00
p.m., New York, New York time, at least two Business Days prior to any
prepayment of Term B Advances required to be made by the Borrower for the
account of such Declining Lender pursuant to this Section 2.06(d), not to accept
the portion of such prepayment to which such Declining Lender would be entitled
and upon such election, such declined amount shall be applied instead to prepay
a portion of the Term A Advances (to the extent Term A Advances remain
outstanding after giving effect to such prepayment of the Term A Advances) in
accordance with subsection 2.06(b)(i) above and this subsection 2.06(d). On the
date of such prepayment (the “Prepayment Date”), (i) an amount equal to that
portion of the prepayment required to be made to the Term B Lenders other than
the Declining Lenders (such Term B Lenders being the “Accepting Lenders”) shall
be applied by the Administrative Agent on behalf of the Borrower to prepay Term
B Advances owing to such Accepting Lenders on a pro rata basis as provided
above, (ii) fifty percent of any amounts that would otherwise have been applied
to prepay Advances under the Term B Facility owing to Declining Lenders shall
instead be applied ratably to prepay the remaining Term A Advances owing to Term
A Lenders as provided above, and (iii) the remaining fifty percent of such
amounts shall be credited to the Borrower’s Account; provided that on prepayment
in full of all Term B Advances owing to Accepting Lenders and all Term A
Advances owing to Term A Lenders, the remainder of such amounts under subsection
(ii) shall be applied ratably to prepay Term B Advances owing to Declining
Lenders.

 

SECTION 2.07. Interest.

 

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender Party from the date of such Advance
(which for purposes of each Term A Advance and Revolving Credit Advance
outstanding on the Closing Date shall be the date of each such Advance under the
Existing Credit Agreement) until such principal amount shall be paid in full, at
the following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin for such Base Rate
Advance in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Eurodollar Rate Advance to the sum of (A) the
Eurodollar Rate for such

 

41



--------------------------------------------------------------------------------

Eurodollar Rate Advance for such Interest Period and (B) the Applicable Margin
for such Advance in effect on the first day of such Interest Period, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(iii) Default Interest. Upon the occurrence and during the continuance of a
Default under Section 6.01(a) or 6.01(f) or an Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require that the Borrower pay interest on (i) the unpaid principal amount of
each Advance owing to each Lender Party, payable in arrears on the dates
referred to in clause (i) or (ii) of Section 2.07(a), as applicable, and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (i) or (ii) of
Section 2.07(a), as applicable, and (ii) to the fullest extent permitted by
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender Party that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid, in the case of interest, on the
Type of Advance on which such interest has accrued pursuant to clause (i) or
(ii) of Section 2.07(a), as applicable, and, in all other cases, on Base Rate
Advances pursuant to clause (i) of Section 2.07(a).

 

(b) Notice of Interest Rate. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.02(a), a Notice of Conversion pursuant to Section 2.09(a)
or a notice of selection of an Interest Period pursuant to the definition of
“Interest Period” set forth in Section 1.01, the Administrative Agent shall give
notice to the Borrower and each Appropriate Lender of the applicable interest
rate determined by the Administrative Agent for purposes of clause (i) or (ii)
of Section 2.07(a), as applicable.

 

SECTION 2.08. Fees.

 

(a) Commitment Fee.

 

The Borrower shall pay to the Administrative Agent for the account of the
Revolving Credit Lenders a commitment fee (the “Commitment Fee”), from the date
hereof in the case of each such Lender listed on the signature pages hereof and
from the effective date specified in the Assignment and Assumption pursuant to
which it became a Revolving Credit Lender in the case of each other Revolving
Credit Lender until, in each case, the Termination Date, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
commencing September 30, 2003, and on the Termination Date, at the Applicable
Percentage in effect from time to time on the sum of (i) the average daily
Unused Revolving Credit Commitment of each Revolving Credit Lender plus (ii)
such Revolving Credit Lender’s Pro Rata Share of the average daily outstanding
Swing Line Advances during such quarter; provided, however, that no Commitment
Fee shall accrue on any of the Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender; provided further that the initial
payment on September 30, 2003 shall include the accrued and unpaid amount of the
commitment fee as provided in the Existing Credit Agreement.

 

42



--------------------------------------------------------------------------------

(b) Letter of Credit Fees, Etc.

 

(i) The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender a commission, payable in arrears quarterly on the last
Business Day of each March, June, September and December, commencing September
30, 2003, and on the earliest to occur of the full drawing, expiration,
termination or cancellation of any such Letter of Credit and on the Termination
Date, on such Revolving Credit Lender’s Pro Rata Share of the average daily
aggregate Available Amount of all Letters of Credit outstanding from time to
time during such quarter at the rate per annum equal to the Applicable Margin in
effect at such time for Eurodollar Rate Advances under the Revolving Credit
Facility, provided that the initial payment on September 30, 2003 shall include
the accrued and unpaid letter of credit commission as provided in the Existing
Credit Agreement. Upon the occurrence and during the continuance of a Default
under Section 6.01(a) or 6.01(f) or an Event of Default, the amount of
commission payable by the Borrower under this clause (b)(i) shall be increased
by 2% per annum.

 

(ii) The Borrower shall pay to each Issuing Bank, for its own account, an
issuing bank fee, payable in arrears quarterly on the last Business Day of each
March, June, September and December, commencing September 30, 2003, and on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any such Letter of Credit issued by such Issuing Bank and on the Termination
Date, on the average daily aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank and outstanding from time to time during such
quarter at the rate per annum equal to 0.25%, together with such commissions,
transfer fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit as the Borrower and such Issuing Bank
shall from time to time agree, provided that the initial payment on September
30, 2003 shall include the accrued and unpaid issuing bank fee and other related
fees as provided in the Existing Credit Agreement.

 

(c) Agents’ Fees. The Borrower shall pay to the Administrative Agent for the
account of the Agents such fees as may from time to time be agreed between the
Borrower and the Administrative Agent.

 

SECTION 2.09. Conversion of Advances.

 

(a) Optional. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than (i) 2:00 P.M. (New York, New York time) on
the third Business Day prior to the date of the proposed Conversion in the case
of a Conversion of Base Rate Advances into Eurodollar Rate Advances or of
Eurodollar Rate Advances of one Interest Period into Eurodollar Rate Advances of
another Interest Period, or (ii) 2:00 P.M. (New York, New York time) on the
Business Day immediately preceding the date of the proposed Conversion in the
case of a Conversion of Eurodollar Rate Advances into Base Rate Advances;
provided, however, that in each case:

 

(A) any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
made only if no Default under Section 6.01(f) or Event of Default shall have
occurred and be continuing and shall be in an amount not less than the minimum
amount specified in Section 2.01(c);

 

(B) no Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c); and

 

43



--------------------------------------------------------------------------------

(C) each Conversion of Advances comprising part of the same Borrowing under any
Facility shall be made among the Appropriate Lenders in accordance with their
respective Pro Rata Shares of such Borrowing.

 

Each notice of a Conversion (a “Notice of Conversion”) shall be delivered by
telephone, confirmed immediately in writing, or by telecopier, in substantially
the form of Exhibit B-3 hereto, shall be duly executed by a Responsible Officer
of the Borrower, and shall, within the restrictions set forth in the immediately
preceding sentence, specify therein:

 

  (1)   the requested date of such Conversion (which shall be a Business Day);

 

  (2)   the Advances requested to be Converted; and

 

  (3)   if such Conversion is into Eurodollar Rate Advances, the requested
duration of the Interest Period for such Eurodollar Rate Advances.

 

The Administrative Agent shall give each of the Appropriate Lenders prompt
notice of each Notice of Conversion received by it. Each Notice of Conversion
shall be irrevocable and binding on the Borrower.

 

(b) Mandatory.

 

(i) On the last day of any Interest Period during which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall automatically Convert into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” set forth in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

 

(iii) Upon the occurrence and during the continuance of any Default under
Section 6.01(f) or any Event of Default, (A) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (B) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

 

SECTION 2.10. Increased Costs, Etc.

 

(a) If, after the date hereof, the adoption of any applicable Requirement of
Law, or any change in any applicable Requirement of Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency:

 

(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Eurodollar Rate Advances, any of its
Notes, or

 

44



--------------------------------------------------------------------------------

its obligation to make any Eurodollar Rate Advances, or change the basis of
taxation of any amounts payable to such Lender (or its Applicable Lending
Office) under this Agreement or its Note in respect of any Eurodollar Rate
Advances (other than, for purposes of this Section 2.10, any such increased
costs resulting from (A) Taxes or Other Taxes (as to which Section 2.13 shall
govern), and (B) changes in the basis of taxation of overall net income or
overall gross income by the United States of America or the jurisdiction under
the laws of which such Lender Party has its principal office or such Applicable
Lending Office);

 

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, such
Lender (or its Applicable Lending Office), including the Commitments of such
Lender hereunder; or

 

(iii) shall impose on such Lender (or its Applicable Lending Office) or on the
United States market for certificates of deposit or the London interbank market
any other condition affecting this Agreement or its Note or any of such
extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into or maintaining any
Eurodollar Rate Advances or to reduce any sum received or receivable by such
Lender (or its Applicable Lending Office) under this Agreement or its Note with
respect to any Eurodollar Rate Advances, then the Borrower shall pay to such
Lender on demand such amount or amounts as will compensate such Lender for such
increased cost or reduction. Each Lender shall promptly notify the Borrower and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10(a) and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to it
(other than by reason of administrative convenience or preference). Any Lender
claiming compensation under this Section 2.10(a) shall furnish to the Borrower
and the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder (including the method of calculation), which
shall be conclusive and binding, absent manifest error. In determining such
amount, such Lender may use any reasonable averaging and attribution methods. If
any Lender requests compensation by the Borrower under this Section 2.10(a), the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or Convert Eurodollar Rate
Advances, or to Convert Base Rate Advances into Eurodollar Rate Advances, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 2.10(e) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

 

(b) If, after the date hereof, any Lender shall have determined that the
adoption of any applicable Requirement of Law regarding capital adequacy or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request or

 

45



--------------------------------------------------------------------------------

directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction. Each Lender shall promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section 2.10(b)
and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Lender, be otherwise disadvantageous to it. Any
Lender claiming compensation under this Section 2.10(b) shall furnish to the
Borrower and the Administrative Agent a statement setting forth the additional
amount or amounts to be paid to it hereunder (including the method of
calculation), which shall be conclusive and binding, absent manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

(c) If, on or prior to the first day of any Interest Period for any Eurodollar
Rate Advance, the Required Lenders at any time notify the Administrative Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately and fairly reflect the cost to the Appropriate Lenders of funding
their Eurodollar Rate Advances for such Interest Period, the Administrative
Agent shall promptly so notify the Borrower and the Appropriate Lenders,
whereupon (i) each such Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower (promptly following notice from
the Appropriate Lenders) that such Lenders have determined that the
circumstances causing such suspension no longer exist.

 

(d) Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to make,
maintain, or fund Eurodollar Rate Advances hereunder, then such Lender shall
promptly notify the Borrower thereof and such Lender’s obligation to make
Eurodollar Rate Advances and to Convert Base Rate Advances into Eurodollar Rate
Advances shall be suspended until such time as such Lender may again make,
maintain and fund Eurodollar Rate Advances (in which case the provisions of
Section 2.10(e) shall be applicable).

 

(e) If the obligation of any Lender to make a Eurodollar Rate Advance or to
Convert Base Rate Advances into Eurodollar Rate Advances shall be suspended
pursuant to any other provision of this Section 2.10, such Lender’s suspended
Eurodollar Rate Advances shall be automatically Converted into Base Rate
Advances on the last day(s) of the then current Interest Period(s) therefor (or,
in the case of a Conversion required by Section 2.10(d), on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in such other provision of this Section 2.10 that gave
rise to such Conversion no longer exist:

 

(i) to the extent that such Lender’s suspended Eurodollar Rate Advances have
been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s suspended Eurodollar Rate Advances shall
be applied instead to its Base Rate Advances; and

 

(ii) all Eurodollar Rate Advances that would otherwise be made or Converted by
such Lender shall be made instead as (or shall remain as) Base Rate Advances.

 

46



--------------------------------------------------------------------------------

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances otherwise specified in this Section 2.10 that gave
rise to the suspension of the making of Eurodollar Rate Advances by such Lender
no longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Rate Advances by other Lenders with
Commitments under the same Facility are outstanding, such Lender’s Base Rate
Advances shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) therefor, to the extent necessary into Eurodollar
Rate Advances.

 

SECTION 2.11. Evidence of Debt.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include accounts for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Advance made
hereunder, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender’s share thereof.

 

(c) The entries made as provided in this Section 2.11 shall be conclusive and
binding for all purposes, absent manifest error.

 

SECTION 2.12. Payments and Computations.

 

(a) The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim, deduction or set-off (except as
otherwise provided in Section 2.16), not later than 2:00 P.M. (New York, New
York time) on the day when due in U.S. dollars to the Administrative Agent at
the Administrative Agent’s Account in same day funds, with payments received by
the Administrative Agent after such time being deemed to have been received on
the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then due and payable hereunder and under the Notes to more than one
Lender Party, to such Lender Parties for the accounts of their respective
Applicable Lending Offices in accordance with their respective Pro Rata Shares
of the amounts of such respective Obligations due and payable to such Lender
Parties at such time and (ii) if such payment by the Borrower is in respect of
any Obligation then due and payable hereunder solely to one Lender Party, to
such Lender Party for the account of its Applicable Lending Office, in each case
to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date of such Assignment and Assumption, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

47



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes each Lender Party, if and to the extent
payment owed to such Lender Party is not made when due hereunder or, in the case
of a Lender, under the Note held by such Lender, to charge from time to time
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.

 

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of the letter of credit commissions and commitment or letter of
credit fees payable hereunder shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, letter of credit commissions
or commitment or letter of credit fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

 

(e) Unless the Borrower or any Lender Party has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender Party, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender Party, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender Party shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender Party in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender Party to the date such amount is repaid to the Administrative Agent
in immediately available funds, at the Federal Funds Rate from time to time in
effect; and

 

(ii) if any Lender Party failed to make such payment, such Lender Party shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender Party pays such amount to the
Administrative Agent, then such amount shall constitute such Lender Party’s
Advance included in the applicable Borrowing. If such Lender Party does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the

 

48



--------------------------------------------------------------------------------

Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender Party from its obligation to fulfill its applicable Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender Party as a result of any default by such Lender Party
hereunder.

 

A notice from the Administrative Agent to any Lender Party with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as such) under or in respect of this
Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Issuing Bank and the Swing Line Bank on such date;

 

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 8.04 hereof,
Section 12 of the Subsidiary Guarantee, Section 21 of the Security Agreement and
any similar section of any of the other Loan Documents on such date, ratably
based upon the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lenders on such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.13
hereof and Section 5 of the Subsidiary Guarantee on such date, ratably based
upon the respective aggregate amounts thereof owing to the Administrative Agent
and the Lender Parties on such date;

 

(v) fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(a) on such date and all of the fees that are due and payable to the Lenders
or the Issuing Bank under Section 2.08(a) or 2.08(b) on such date, ratably based
upon the respective aggregate Commitments of the Lenders under the Facilities on
such date;

 

(vi) sixth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Administrative Agent and the Lender
Parties on

 

49



--------------------------------------------------------------------------------

such date, ratably based upon the respective aggregate amounts of all such
principal owing to the Administrative Agent and the Lender Parties on such date;
and

 

(vii) seventh, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

 

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party, and, in the case
of the Term Facility, for application to such principal repayment installments
thereof, as the Administrative Agent shall direct.

 

SECTION 2.13. Taxes.

 

(a) Any and all payments by the Borrower to or for the account of any Lender
Party or any Agent hereunder or under any other Loan Document shall be made, in
accordance with Section 2.12 or the applicable provisions of such other Loan
Document, if any, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
Party and each Agent, taxes that are imposed on its overall net income by the
United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or such Agent, as the case may be, is
organized or is a resident, or has a fixed place of business or a permanent
establishment, or any political subdivision of any of the foregoing, and, in the
case of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
either of its Applicable Lending Offices or any political subdivision thereof
(all such nonexcluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under the Notes being,
collectively, “Taxes”). If the Borrower shall be required under applicable
Requirements of Law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender Party or any Agent, (i)
the sum payable by the Borrower shall be increased as necessary so that after
the Borrower and the Administrative Agent have been made all required deductions
(including deductions applicable to additional sums payable under this Section
2.13) such Lender Party or such Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other Governmental
Authority in accordance with applicable Requirements of Law and (iv) within 30
days after the date of any payment of Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof, to the extent such
a receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.

 

50



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp,
recording or documentary, excise, property or similar taxes, charges or levies
that arise from any payment made hereunder or under any other Loan Document or
from the execution, delivery of, or registration of, any performance under, or
otherwise with respect to, this Agreement or any other Loan Document
(collectively, “Other Taxes”).

 

(c) The Borrower shall indemnify each of the Lender Parties and each of the
Agents for, and hold each of them harmless against, the full amount of Taxes and
Other Taxes, and the full amount of taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 2.13, imposed on or paid by
such Lender Party or such Agent, as the case may be, and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by the Borrower provided for in this
subsection (c) shall apply and be made whether or not the Taxes or Other Taxes
for which indemnification hereunder is sought have been correctly or legally
asserted; provided, however, that such Lender or such Agent seeking such
indemnification shall take all reasonable actions (consistent with its internal
policy and legal and regulatory restrictions) requested by the Borrower to
assist the Borrower in recovering the amounts paid thereby pursuant to this
subsection (c) from the relevant taxation authority or other Governmental
Authority. Amounts payable by the Borrower under the indemnity set forth in this
subsection (c) shall be paid within 30 days from the date on which the
applicable Lender or Agent, as the case may be, makes written demand therefor
(including the method of calculation).

 

(d) In the case of any payment hereunder or under any other Loan Document by or
on behalf of the Borrower through an account or branch outside the United
States, or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at its address referred to in Section 8.02, an opinion of
counsel reasonably acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e) of this Section 2.13, the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender, the Swing Line Bank or the
Initial Issuing Bank, as the case may be, and on or prior to the date of the
Assignment and Assumption pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service forms W-8BEN, W-8ECI
or W-8IMY, or in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is claiming exemption from United States
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest” from W-8BEN), (and, if such Lender
Party delivers a form W-8BEN, a certificate representing that such Lender Party
is not (i) a “bank” for purposes of Section 881(c) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code) of the Borrower or (iii) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code)), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document or, in the case
of a Lender Party providing a form W-

 

51



--------------------------------------------------------------------------------

8BEN, certifying that such Lender Party is a foreign corporation, partnership,
estate or trust. If any such forms provided by a Lender Party at the time such
Lender Party first becomes a party to this Agreement indicate a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender Party
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
solely for the periods governed by such forms. However, if at the date of the
Assignment and Assumption pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.13 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date.
None of the Lender Parties shall be entitled to payment pursuant to subsection
(a) or (c) of this Section 2.13 with respect to any additional Taxes that result
solely and directly from a change in either of the Applicable Lending Offices of
such Lender Party (other than any such additional Taxes that are imposed as a
result of a change in the applicable Requirements of Law, or in the
interpretation of application thereof, occurring after the date of such change),
unless such change is made pursuant to the terms of Section 2.10(e) or
subsection (g) of this Section 2.13 or as a result of a request therefor by the
Borrower.

 

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) of this Section 2.13 (other than if such failure is due to a
change in the applicable Requirements of Law, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided or if such form,
certificate or other document otherwise is not required under subsection (e) of
this Section 2.13), such Lender Party shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.13 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender Party become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as such Lender Party shall reasonably request to assist such Lender Party
in recovering such Taxes.

 

(g) Each of the Lender Parties hereby agrees that, upon the occurrence of any
circumstances entitling such Lender Party to additional amounts pursuant to this
Section 2.13, such Lender Party shall use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party (other than by reason
of administrative convenience or preference).

 

SECTION 2.14. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) (a) on account of Obligations due and payable to
such Lender Party under or in respect of this Agreement or any of the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time (other than pursuant to Section 2.10, 2.13, 8.04 or 8.07) to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties at such time) of payments on account of the Obligations due and payable
to all Lender Parties under or in respect of this Agreement and the other Loan
Documents at such time obtained by all the Lender Parties at such time or (b) on
account of Obligations owing (but not due and payable) to such Lender Party
under or in respect of this Agreement or any of the other Loan Documents at such
time in

 

52



--------------------------------------------------------------------------------

excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time (other than pursuant to
Section 2.10, 2.13, 8.04 or 8.07) to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties under or in
respect of this Agreement and the other Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lender
Parties under or in respect of this Agreement and the other Loan Documents at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (A) the purchase price paid to such Lender Party to (B) the
aggregate purchase price paid to all Lender Parties) of such recovery, together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (1) the amount of such other Lender Party’s required repayment to
(2) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower hereby agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.14 may, to the fullest extent permitted under
applicable law, exercise all its rights of payment (including the right of
setoff) with respect to such an interest or participating interest, as the case
may be, as fully as if such Lender Party were the direct creditor of the
Borrower in the amount of such an interest or participating interest.

 

SECTION 2.15. Use of Proceeds. The proceeds of the Term A Advances were used as
provided in the Existing Credit Agreement. The proceeds of the Term B Advances
will be used to repay the principal amount of the term loans made by the
Existing Term B Lenders under the Existing Credit Agreement and for general
corporate purposes, and the proceeds of the Revolving Credit Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
acquisitions as permitted herein and for general corporate purposes of the
Borrower and its subsidiaries.

 

SECTION 2.16. Defaulting Lenders.

 

(a) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Advance to
the Borrower and (iii) the Borrower shall be required to make any payment
hereunder or under any other Loan Document to or for the account of such
Defaulting Lender, then the Borrower may, so long as no Default shall occur or
be continuing at such time and to the fullest extent permitted by applicable
law, set off and otherwise apply the Obligation of the Borrower to make such
payment to or for the account of such Defaulting Lender against the obligation
of such Defaulting Lender to make such Defaulted Advance. In the event that, on
any date, the Borrower shall so set off and otherwise apply its obligation to
make any such payment against the obligation of such Defaulting Lender to make
any such Defaulted Advance on or prior to such date, the amount so set off and
otherwise applied by the Borrower shall constitute for all purposes of this
Agreement and the other Loan Documents an Advance by such Defaulting Lender made
on the date of such setoff under the Facility pursuant to which such Defaulted
Advance was originally required to have been made pursuant to Section 2.01. Such
Advance shall be a Base Rate Advance and shall be considered, for all purposes
of this Agreement, to comprise part of the Borrowing in connection with which
such Defaulted Advance was originally required to have been made pursuant to
Section 2.01,

 

53



--------------------------------------------------------------------------------

even if the other Advances comprising such Borrowing shall be Eurodollar Rate
Advances on the date such Advance is deemed to be made pursuant to this
subsection (a). The Borrower shall notify the Administrative Agent at any time
the Borrower exercises its right of set-off pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.16.

 

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) the
Borrower shall make any payment hereunder or under any other Loan Document to
the Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Lender Parties, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent and such other Lender Parties and, if the
amount of such payment made by the Borrower shall at such time be insufficient
to pay all Defaulted Amounts owing at such time to the Administrative Agent and
the other Lender Parties, in the following order of priority:

 

(A) first, to the Administrative Agent for any Defaulted Amount then owing to
the Administrative Agent;

 

(B) second, to the Issuing Bank and the Swing Line Bank for any Defaulted Amount
then owing to them, in their capacities as such, ratably in accordance with such
respective Defaulted Amounts then owing to such Issuing Bank and such Swing Line
Bank; and

 

(C) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.16.

 

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, the Administrative Agent or any
other Lender Party shall be required to pay or distribute any amount hereunder
or under any other Loan Document to or for the account

 

54



--------------------------------------------------------------------------------

of such Defaulting Lender, then the Borrower or such other Lender Party shall
pay such amount to the Administrative Agent to be held by the Administrative
Agent, to the fullest extent permitted by applicable law, in escrow or the
Administrative Agent shall, to the fullest extent permitted by applicable law,
hold in escrow such amount otherwise held by it. Any funds held by the
Administrative Agent in escrow under this subsection (c) shall be deposited by
the Administrative Agent in an account with CSFB, in the name and under the
control of the Administrative Agent, but subject to the provisions of this
subsection (c). The terms applicable to such account, including the rate of
interest payable with respect to the credit balance of such account from time to
time, shall be CSFB’s standard terms applicable to escrow accounts maintained
with it. Any interest credited to such account from time to time shall be held
by the Administrative Agent in escrow under, and applied by the Administrative
Agent from time to time in accordance with the provisions of, this subsection
(c). The Administrative Agent shall, to the fullest extent permitted by
applicable law, apply all funds so held in escrow from time to time to the
extent necessary to make any Advances required to be made by such Defaulting
Lender and to pay any amount payable by such Defaulting Lender hereunder and
under the other Loan Documents to the Administrative Agent or any other Lender
Party, as and when such Advances or amounts are required to be made or paid and,
if the amount so held in escrow shall at any time be insufficient to make and
pay all such Advances and amounts required to be made or paid at such time, in
the following order of priority:

 

(A) first, to the Administrative Agent for any amount then due and payable by
such Defaulting Lender to the Administrative Agent hereunder;

 

(B) second, to the Issuing Bank and the Swing Line Bank for any amounts then due
and payable to them hereunder, in their capacities as such, by such Defaulting
Lender, ratably in accordance with such amounts then due and payable to such
Issuing Bank and such Swing Line Bank;

 

(C) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

 

(D) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

(d) The rights and remedies against a Defaulting Lender under this Section 2.16
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any Lender Party may have against such Defaulting Lender
with respect to any Defaulted Amount.

 

 

55



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS OF THIS AGREEMENT AND

LENDING AND ISSUANCES OF LETTERS OF CREDIT

 

SECTION 3.01. Conditions Precedent to Effectiveness of this Amended and Restated
Agreement. This Amended and Restated Credit Agreement shall be effective on the
date when each of the following conditions precedent are satisfied:

 

(a) The Administrative Agent shall have received on or before the Closing Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes) in sufficient copies for each Lender Party:

 

(i) The Notes payable to the order of each respective Lender (if requested by
any such Lender).

 

(ii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Transaction and each Loan Document to which it is or is to
be a party, and of all documents evidencing other necessary Governmental
Authorizations and other necessary corporate actions or third party approvals
and consents, if any, with respect to the Transaction and each Loan Document to
which it is or is to be a party.

 

(iii) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party that is a Domestic Subsidiary, dated reasonably
near the Closing Date, certifying (A) as to a true and correct copy of the
charter (or comparable Constitutive Document) of such Loan Party and each
amendment thereto on file in such Secretary’s office (B) that such amendments
are the only amendments to such Loan Party’s (or comparable Constitutive
Document) on file in such Secretary’s office, and (C) that such Loan Party is
duly incorporated and in good standing or presently subsisting under the laws of
the State of the jurisdiction of its incorporation.

 

(iv) A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the Closing Date (the statements made in which certificate shall be true
on and as of the Closing Date), certifying as to (A) the absence of any
amendments to the charter (or comparable Constitutive Document) of such Loan
Party since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(iii), (B) the absence of any amendments to the bylaws (or
comparable Constitutive Document) provided pursuant to the terms of the Existing
Credit Agreement, or, in respect of any Loan Party not a party to the Existing
Credit Agreement, a true and correct copy of the bylaws (or comparable
Constitutive Document) of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(a)(ii) were adopted and on the Closing
Date, (C) the due incorporation and good standing or valid existence of such
Loan Party as a corporation organized under the laws of the jurisdiction of its
incorporation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, and (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the
Closing Date except for representations and warranties that by their terms speak
as of another specific date, which shall be true as of such specific date.

 

(v) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party

 

56



--------------------------------------------------------------------------------

authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(vi) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, audited annual financial statements dated
December 31, 2002, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available, pro forma financial
statements as to the Borrower and forecasts prepared by management of the
Company, of balance sheets, income statements and cash flow statements on a
quarterly basis for the first year following the Closing Date and on an annual
basis for five years thereafter.

 

(vii) Confirmation and ratification of the continued validity of the Subsidiary
Guarantee and the Collateral Documents, such confirmation and ratification to be
in the form attached hereto as Exhibit J.

 

(viii) A favorable opinion of Patrick Broderick, general counsel of the
Borrower, in substantially the form of Exhibit F hereto and as to such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

 

(ix) A favorable opinion of Bingham McCutchen, special counsel to the Lender
Parties, in substantially the form of Exhibit G hereto and as to such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

 

(b) All Governmental Authorizations and all third party consents and approvals
necessary in connection with the Transaction shall have been obtained (without
the imposition of any conditions that are not acceptable to the Lender Parties)
and shall remain in effect; and no Requirements of Law shall be applicable in
the judgment of the Lender Parties that restrains, prevents or imposes
materially adverse conditions upon the Transaction.

 

(c) The Borrower shall have paid all accrued fees and expenses of the Agents.

 

(d) The Borrower shall have paid all accrued interest and fees owed to the
Existing Term B Lenders.

 

(e) Term A Lenders, Existing Term B Lenders and Revolving Credit Lenders owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Term A Advances and the Existing Term B Advances
outstanding as of the Closing Date and (b) the aggregate Revolving Credit
Commitments as of the Closing Date shall have executed a Consent to the
amendments to the Existing Credit Agreement.

 

(f) Each of the Term B Lenders shall have executed this Agreement.

 

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by the Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(b) and a Swing Line Advance made by a Revolving Credit
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing (including
the Term B Borrowing, but excluding any conversion of Advances pursuant to
Section 2.09 as

 

57



--------------------------------------------------------------------------------

provided therein), and the obligation of the Issuing Bank to issue a Letter of
Credit (including the initial issuance but excluding any Existing Letters of
Credit) or renew a Letter of Credit and the right of the Borrower to request a
Swing Line Borrowing, shall be subject to the further conditions precedent that
on the date of such Borrowing or issuance or renewal (a) the following
statements shall be true and the Administrative Agent shall have received for
the account of such Lender or the Issuing Bank a certificate signed by a duly
authorized officer of the Borrower, dated the date of such Borrowing or issuance
or renewal, stating that (and each of the giving of the applicable Notice of
Borrowing, Notice of Swing Line Borrowing, Notice of Issuance or Notice of
Renewal and the acceptance by the Borrower of the proceeds of such Borrowing or
of such Letter of Credit or the renewal of such Letter of Credit shall
constitute a representation and warranty by the Borrower that both on the date
of such notice and on the date of such Borrowing or issuance or renewal such
statements are true):

 

(i) the representations and warranties contained in each Loan Document are
correct on and as of such date, before and after giving effect to such Borrowing
or issuance or renewal and to the application of the proceeds therefrom, as
though made on and as of such date except (A) for any such representations or
warranties that, by their terms, refer to a specific date other than the date of
such Borrowing or issuance or renewal, in which case as of such specific date
and (B) if any Required Financial Information has been delivered to the
Administrative Agent and the Lender Parties on or prior to the date of such
Borrowing or issuance or renewal, that the Consolidated financial statements of
the Borrower and its Subsidiaries referred to in Section 4.01(g)(i) shall be
deemed at any time and from time to time after the Closing Date to refer to the
Consolidated financial statements of the Borrower and its Subsidiaries
comprising part of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties pursuant to Sections 5.03(b) and
5.03(c) (except that in the case of financial statements delivered pursuant to
Section 5.03(c), such financial statements may not contain all notes and may be
subject to year end audit adjustments), respectively, on or prior to the date of
such Borrowing, issuance or renewal; and

 

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom;

 

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Appropriate Lender through the Administrative Agent
may reasonably request.

 

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Term B Borrowing specifying its objection thereto and, if
such Lender Party is a Term B Lender, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

58



--------------------------------------------------------------------------------

(a) Each Loan Party and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing (if such concept is applicable) under the laws of
the jurisdiction of its organization, (ii) is duly qualified and in good
standing as a foreign business enterprise (if such concept is applicable) in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to be so qualified or licensed would not result in a Material
Adverse Effect and (iii) has all requisite power and authority (including,
without limitation, all material Governmental Authorizations) to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

 

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of the Borrower, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its organization, the number of shares or other
units of each class of its Equity Interests authorized, and the number
outstanding, on the date hereof and the percentage of each such class of its
Equity Interests owned (directly or indirectly) by the Borrower or any
Subsidiary thereof and the number of shares or other units covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof, except for any obligations or rights of the Borrower
or any of its Subsidiaries to acquire any minority interest in any Subsidiary of
the Borrower that is a partnership or a limited liability company. All of the
outstanding Equity Interests in each such Subsidiary have (A) (in the case of
Subsidiaries that are corporations) been validly issued, are fully paid and
non-assessable and are (B) to the extent owned by the Borrower or one or more of
its Subsidiaries, free and clear of all Liens, except those created under the
Collateral Documents or Permitted Liens.

 

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, partnership or limited
liability company powers, as applicable, have been duly authorized by all
necessary corporate, partnership or limited liability company action, as
applicable, and do not (i) contravene such Loan Party’s Constitutive Documents,
(ii) violate any Requirements of Law, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
material contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting any Loan Party or any of its properties
or (iv) except for the Liens created under the Loan Documents, result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such
Requirements of Law or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

 

(d) No Governmental Authorization, and no other authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the Transaction,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents on such of the Collateral located in the United
States in which a Lien may be perfected by the filing of financing statements,
the recordation of security agreements with the U.S. Patent and Trademark Office
or the U.S. Copyright Office or the delivery of Collateral (including the first
priority nature thereof) or (iv) the exercise by any Agent or any Lender Party
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (A) the
authorizations, approvals, filings and actions on Schedule 4.01(d) hereto, all
of which have been duly obtained and are in full force and effect or

 

59



--------------------------------------------------------------------------------

will be obtained and in full force and effect prior to the Closing Date, (B)
filings, notices, recordings and other similar actions necessary for the
creation or perfection of the Liens and security interests contemplated by the
Loan Documents and (C) the actions required by laws generally with respect to
the exercise by secured creditors of their rights and remedies. All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.

 

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms.

 

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to the knowledge of the Borrower, threatened before any Governmental
Authority or arbitrator that (i) could be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction,
except as described on Schedule 4.01(f) hereto or disclosed prior to the Closing
Date in the Borrower’s filings made with the Securities and Exchange Commission.

 

(g) (i) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2002, and the related Consolidated statement of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of KPMG LLP,
independent public accountants, copies of which have been furnished to each
Lender Party, fairly present the Consolidated financial condition of the
Borrower and its Subsidiaries as at such date and the Consolidated results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles applied on
a consistent basis, and (ii) since December 31, 2002, there has been no Material
Adverse Change.

 

(h) The Consolidated forecasted balance sheet, statement of income and statement
of cash flows of the Borrower and its Subsidiaries delivered to the Lender
Parties pursuant to Section 3.01(a)(vi) or Section 5.03 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial performance.

 

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by any Loan Party to any Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.

 

(j) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others

 

60



--------------------------------------------------------------------------------

for the purpose of purchasing or carrying any Margin Stock, except for the
purchase by the Borrower of its common stock as contemplated in Sections
5.02(g)(v) and (vi).

 

(k) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents and Related Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

 

(l) Upon making of the filings and taking of the other actions necessary to
create, perfect and protect the security interest in the Collateral created
under the Collateral Documents, the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations,
subject to Permitted Liens. The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents.

 

(m) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

 

(n)   (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a material liability of any Loan Party or any ERISA Affiliate.

 

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability exceeding $100,000 to any
Multiemployer Plan.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(o) Except as described on Schedule 4.01(o) hereto:

 

(i) The operations and properties of each Loan Party comply in all material
respects with all applicable Environmental Laws and Environmental Permits,
except where any such failure to comply would not be reasonably expected to have
a Material

 

61



--------------------------------------------------------------------------------

Adverse Effect, all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without ongoing obligations or costs,
except where any such failure to comply would not be reasonably expected to have
a Material Adverse Effect and, to Borrower’s knowledge, no circumstances exist
that could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of their properties that could have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law.

 

(ii) None of the properties currently or, to Borrower’s knowledge, formerly
owned or operated by any Loan Party is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or, to
Borrower’s knowledge, is adjacent to any such property; and except to the extent
that any of the following would not have a Material Adverse Effect, (A) there
are no and, to Borrower’s knowledge, never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or, to
its knowledge, on any property formerly owned or operated by any Loan Party, (B)
there is no asbestos or asbestos-containing material on any property currently
owned or operated by any Loan Party, and (C) Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to Borrower’s
knowledge, formerly owned or operated by any Loan Party except in compliance
with Environmental Laws.

 

(iii) No Loan Party is undertaking, and has not completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party
have been disposed of in a manner not reasonably expected to result in liability
to any Loan Party that, individually or in the aggregate, would have a Material
Adverse Effect.

 

(p) Each Loan Party and each of its Affiliates has filed, has caused to be filed
or has been included in all tax returns (Federal, state, local and foreign)
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties. Set forth on Schedule 4.01(p) hereto is
a complete and accurate list, as of the date hereof, of each Open Year of each
Loan Party and each of its Affiliates. The aggregate unpaid amount, as of the
date hereof, of adjustments to the Federal income tax liability of each Loan
Party and each of its Affiliates proposed by the Internal Revenue Service with
respect to Open Years does not exceed $62,500,000. No issues have been raised by
the Internal Revenue Service in respect of Open Years that, in the aggregate,
could be reasonably likely to have a Material Adverse Effect.

 

(q) Set forth on Schedule 4.01(q) hereto is a complete and accurate list of all
Liens (other than Permitted Liens) on the property or assets of any Loan Party,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party
subject thereto.

 

62



--------------------------------------------------------------------------------

(r) Set forth on Schedule 4.01(r) hereto is a complete and accurate list of all
Investments held by any Loan Party on the date hereof, showing the amount,
obligor or issuer and maturity, if any, thereof.

 

(s) Except as set forth on Schedule 4.01(s), the dialysis facilities operated by
each of the Borrower and its Subsidiaries (the “Dialysis Facilities”) are
qualified for participation in the Medicare programs and the Medicaid programs
in which they participate (together with their respective intermediaries or
carriers, the “Government Reimbursement Programs”) and are entitled to
reimbursement under the Medicare program for services rendered to qualified
Medicare beneficiaries, and comply in all material respects with the conditions
of participation in all Government Reimbursement Programs in which they
participate or have participated. Except as set forth on Schedule 4.01(s), there
is no pending or, to Borrower’s knowledge, threatened proceeding or
investigation by any of the Government Reimbursement Programs with respect to
(i) the Borrower’s or any of its Subsidiaries’ qualification or right to
participate in any Government Reimbursement Program in which they participate or
have participated, (ii) the compliance or non-compliance by the Borrower or any
of its Subsidiaries with the terms or provisions of any Government Reimbursement
Program in which they participate or have participated, or (iii) the right of
the Borrower or any of its Subsidiaries to receive or retain amounts received or
due or to become due from any Government Reimbursement Program in which they
participate or have participated, which proceeding or investigation, together
with all other such proceedings and investigations, could reasonably be expected
to (x) have a Material Adverse Effect or (y) result in Consolidated net
operating revenues for any (including any future) four fiscal quarter period of
the Borrower constituting less than 95% of Consolidated net operating revenues
for the immediately preceding four fiscal quarter period of the Borrower.

 

(t) Neither the Borrower nor any of its Subsidiaries, nor any of their
respective officers or directors has, on behalf of the Borrower or any of its
Subsidiaries, knowingly or willfully violated the federal Medicare and Medicaid
statutes, 42 U.S.C. § 1320a-7b, or the regulations promulgated pursuant to such
statutes or related state or local statutes or regulations, including but not
limited to the following: (i) knowingly and willfully making or causing to be
made a false statement or representation of a material fact in any applications
for any benefit or payment; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a material fact for use in
determining rights to any benefit or payment; (iii) failing to disclose
knowledge by a claimant of the occurrence of any event affecting the initial or
continued right to any benefit or payment on its own behalf or on behalf of
another, with intent to secure such benefit or payment fraudulently; (iv)
knowingly and willfully soliciting or receiving any remuneration (including any
kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash
or in kind or offering to pay such remuneration (a) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable government payers, or (b) in return for purchasing,
leasing or ordering or arranging for or recommending the purchasing, leasing or
ordering of any good, facility, service or item for which payment may be made in
whole or in part by Medicare, Medicaid or other applicable government payers.
With respect to this Section, knowledge of an individual director or officer of
the Borrower or a Subsidiary of any of the events described in this Section
shall not be imputed to the Borrower or such Subsidiary unless such knowledge
was obtained or learned by the director or officer in his or her official
capacity as a director or officer of the Borrower or such Subsidiary.

 

(u) The subordination provisions of (i) the Subordinated Notes Documents, (ii)
the Subordinated Notes, (iii) any Subordinated Debt now existing or hereafter
incurred or assumed by any Loan Party and (iv) any guarantee by any Loan Party
of any Subordinated Debt will be

 

63



--------------------------------------------------------------------------------

enforceable against the holders thereof, and the Advances and all other monetary
obligations hereunder and all monetary obligations under the Subsidiary
Guarantee will constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” (or any comparable terms) as defined in such provisions.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable Requirements of Law, such
compliance to include, without limitation, compliance with ERISA and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970, except to the extent that non-compliance could not be
reasonably expected to result in a Material Adverse Effect.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim (A) the non-payment or non-discharge of which could not be
reasonably expected to result in a Material Adverse Effect or (B) that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors and
subjects the property to a substantial risk of forfeiture.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights

 

64



--------------------------------------------------------------------------------

(charter and statutory) and material franchises; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any
right, privilege or franchise if the Board of Directors of the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Borrower or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower, such Subsidiary or the Lender Parties and any Subsidiary may
merge with or into or be liquidated into another Subsidiary or the Borrower as
permitted under Section 5.02(d).

 

(f) Visitation Rights. At any reasonable time and from time to time, and, unless
a Default or an Event of Default shall have occurred and be continuing, upon
reasonable notice, permit any of the Agents or any of the Lender Parties, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants (provided
that representatives of the Borrower shall be entitled to notice of and to
participate in any such discussion).

 

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary using sound business practices sufficient to permit the
preparation of financial statements based thereon in accordance with generally
accepted accounting principles in effect from time to time.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the formation
or acquisition of any new direct or indirect Subsidiaries by any Loan Party or
(y) the acquisition of any personal property or real property fee interests
(other than any real property fee interest on which the only business conducted
by the Borrower or any of its Subsidiaries is the operation of a Dialysis
Facility and services related or incidental thereto) by any Loan Party, which,
in the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrower shall, in each case at
the Borrower’s expense:

 

(i) in connection with the formation or acquisition of a wholly-owned Domestic
Subsidiary, not later than 15 Business Days following the last day of the Fiscal
Quarter in which such formation or acquisition occurs, cause each such Domestic
Subsidiary, and cause each direct and indirect parent of such Domestic
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a guarantee or guarantee supplement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents, and, in connection with the formation or
acquisition of a Foreign Subsidiary, not later than 15 Business Days following
the last day of the Fiscal Quarter in which such

 

65



--------------------------------------------------------------------------------

formation or acquisition occurs, pledge or, cause its respective Subsidiary to
pledge, to the Administrative Agent for the benefit of the Secured Parties 65%
of the Equity Interests in such Foreign Subsidiary,

 

(ii) not later than 15 Business Days following the last day of the Fiscal
Quarter in which such formation or acquisition occurs, furnish to the
Administrative Agent a description of (A) the material personal properties and
such real property fee interests of such wholly-owned Domestic Subsidiary and
(B) such property which was not previously subject to such perfected security
interest, in each case in detail satisfactory to the Administrative Agent,

 

(iii) not later than 15 Business Days following the last day of the Fiscal
Quarter in which such formation or acquisition occurs, duly execute and deliver,
and cause each such wholly-owned Domestic Subsidiary and each direct and
indirect parent of such wholly-owned Domestic Subsidiary (if it has not already
done so) to duly execute and deliver, to the Administrative Agent pledges,
assignments, mortgages, deeds of trust, security agreements and security
agreement supplements, as specified by and in form and substance satisfactory to
the Administrative Agent, with respect to the Equity Interests in and assets of
such wholly-owned Domestic Subsidiary and such personal property and such real
property fee interests,

 

(iv) not later than 15 Business Days following the last day of the Fiscal
Quarter in which such formation or acquisition occurs, take, and cause such
wholly-owned Subsidiary or such parent to take, whatever action (including,
without limitation, the filing of Uniform Commercial Code financing statements,
the filing of mortgages or deeds of trust, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the pledges,
assignments, mortgages, deeds of trust, security agreements and security
agreement supplements delivered pursuant to this Section 5.01(j), enforceable
against all third parties in accordance with their terms,

 

(v) not later than 45 days following the last day of the Fiscal Quarter in which
such formation or acquisition occurs, deliver to the Administrative Agent, upon
the request of the Administrative Agent in its sole discretion, a signed copy of
a favorable opinion (subject to customary qualifications, limitations and
exceptions), addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (i), (iii) and (iv) above, as to such
guarantees, guarantee supplements, pledges, assignments, mortgages, deeds of
trust, security agreements and security agreement supplements being legal, valid
and binding obligations of the respective Loan Party thereto enforceable in
accordance with their terms, as to the matters contained in clause (iv) above,
as to such recordings, filings, notices, endorsements and other actions being
sufficient to create valid perfected Liens on such properties, and as to such
other matters as the Administrative Agent may reasonably request, and

 

(vi) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting

 

66



--------------------------------------------------------------------------------

and preserving the Liens of, such guaranties, pledges, assignments, mortgages,
deeds of trust, security agreements and security agreement supplements.

 

(k) Further Assurances.

 

(i) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof; and

 

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party, and cause each of its Subsidiaries to do so.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens;

 

(iii) Liens existing on the Closing Date and described on Schedule 4.01(q)
hereto;

 

(iv) Liens upon or in real property or equipment acquired or held by the
Borrower or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such property or equipment or to secure Debt incurred
solely for the

 

67



--------------------------------------------------------------------------------

purpose of financing the acquisition, construction or improvement of any such
property or equipment to be subject to such Liens, or Liens existing on any such
property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that (a) such Liens shall be created
not more than 180 days after the date of acquisition or completion of
construction or improvement and (b) no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved and any attachments thereto and proceeds thereof, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (iv) shall not exceed the amount permitted under
Section 5.02(b)(v) at any time outstanding;

 

(v) Liens arising in connection with Capitalized Leases permitted under Section
5.02(b)(vi); provided that no such Lien shall extend to or cover any Collateral
or assets other than the assets subject to such Capitalized Leases; and

 

(vi) the replacement, extension or renewal of any Lien permitted by clause (iii)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) Debt under the Loan Documents;

 

(ii) Debt existing on the Closing Date and described on Schedule 5.02(b) hereto;

 

(iii) Debt of the Borrower in respect of Hedge Agreements (A) existing on the
date of this Agreement and described in Schedule 5.02(b) hereto or (B) entered
into from time to time after the date of this Agreement with counter parties
that are Lender Parties at the time such Hedge Agreement is entered into (or
Affiliates of such Lender Party at such time); and which counter party is then a
party to the Intercreditor Agreement; provided that, in all cases under this
clause (iii), all such Hedge Agreements shall not be speculative in nature
(including, without limitation, with respect to the term and purpose thereof);

 

(iv) Debt of (A) the Borrower owing to any other Loan Party, and (B) any of the
Subsidiaries owing to the Borrower or any other Loan Party to the extent
permitted under Section 5.02(f)(viii);

 

(v) Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 5.02(a)(iv) in an aggregate principal amount
not to exceed, when aggregated with the principal amount of all Debt incurred
under clause (vi) of this Section 5.02(b), $50,000,000 any time outstanding;

 

68



--------------------------------------------------------------------------------

(vi) Capitalized Leases incurred after the date of this Agreement which, when
aggregated with the principal amount of all Debt incurred under clause (v) of
this Section 5.02(b), do not exceed $50,000,000 at any time outstanding;

 

(vii) Contingent Obligations of (A) the Borrower guaranteeing all or any portion
of the outstanding Obligations of any of the Subsidiaries and (B) any Subsidiary
of the Borrower guaranteeing any Obligations of the Borrower or another
Subsidiary thereof; provided that each such primary Obligation is otherwise
permitted under the terms of the Loan Documents;

 

(viii) Unsecured Debt not otherwise permitted under this Section 5.02(b) in an
aggregate amount not to exceed $50,000,000 at any time outstanding;

 

(ix) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

(x) Debt comprised of indemnities given by the Borrower or any of its
Subsidiaries, or guarantees or other similar undertakings by the Borrower or any
of its Subsidiaries entered into in lieu thereof, in favor of the purchaser of
property and assets of the Borrower and its Subsidiaries being sold, leased,
transferred or otherwise disposed of in accordance with this Agreement and
covering liabilities incurred by the Borrower or its applicable Subsidiary in
respect of such property and assets prior to the date of consummation of the
sale, lease, transfer or other disposition thereof, which indemnities,
guarantees or undertakings are required under the terms of the documentation for
such sale, lease, transfer or other disposition;

 

(xi) Debt comprised of liabilities or other Obligations assumed or retained by
the Borrower or any of its Subsidiaries from Subsidiaries of the Borrower that
are, or all or substantially all of the property and assets of which are, sold,
leased, transferred or otherwise disposed of pursuant to Section 5.02(e)(iii) or
(vi); provided that such liabilities or other Obligations were not created or
incurred in contemplation of the related sale, lease, transfer or other
disposition;

 

(xii) Unsecured Subordinated Debt or Redeemable Preferred Interests not
otherwise permitted under this Section 5.02(b), provided that the aggregate
amount of the outstanding principal amount of such unsecured Subordinated Debt
and the maximum amount of the purchase price, redemption price or liquidation
value (whichever is greater) of such Redeemable Preferred Interests does not
exceed $400,000,000 at any time; provided further that the Net Cash Proceeds
thereof are applied to prepay the Advances to the extent provided in Section
2.06(b);

 

(xiii) Debt extending the maturity of, or refunding, refinancing or replacing,
in whole or in part, any Debt incurred under clause (ii) of this Section
5.02(b); provided, however, that (A) the aggregate principal amount of such
extended, refunding, refinancing or replacement Debt shall not be increased
above the principal amount thereof and the premium, if any, thereon outstanding
immediately prior to such extension, refunding, refinancing or replacement, (B)
the direct and contingent obligors therefor shall not be changed as a result of
or in connection with such extension, refunding, refinancing or replacement, (C)
such extended, refunding, refinancing or replacement Debt shall not mature prior
to the stated maturity date or mandatory redemption date of the Debt being so
extended, refunded, refinanced or replaced, and (D) if the Debt being

 

69



--------------------------------------------------------------------------------

so extended, refunded, refinanced or replaced is subordinated in right of
payment or otherwise to the Obligations of the Borrower or any of its
Subsidiaries under and in respect of the Loan Documents, such extended,
refunding, refinancing or replacement Debt shall be subordinated to such
Obligations to at least the same extent; and

 

(xiv) Debt comprised of guarantees given by the Borrower or any of its
Subsidiaries in respect of any Special Purpose Licensed Entity which
obligations, when aggregated with the aggregate amount of all Investments made
under Section 5.02(f)(ix) hereof, shall not exceed $30,000,000 at any time.

 

(c) Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any business other than the businesses carried on at the date hereof
and any businesses incidental or related thereto.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

 

(i) any of the Subsidiaries may merge into or consolidate with the Borrower,
provided that the Borrower is the surviving corporation;

 

(ii) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower, provided that, in the case of any such merger or
consolidation involving a wholly-owned Subsidiary, the Person formed by or
surviving such merger or consolidation shall be a wholly-owned Subsidiary of the
Borrower, provided further that, in the case of any such merger or consolidation
to which a Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor;

 

(iii) in connection with any purchase or other acquisition of Equity Interests
in, or property and assets of, any Person permitted under Section 5.02(f)(v),
the Borrower may permit any other Person to merge into or consolidate with it
(provided that the Borrower is the surviving entity), and any of the
Subsidiaries of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person with which such Subsidiary is merging or consolidating (1) shall be
engaged in substantially the same lines of business as one or more of the
businesses of the Borrower and the Subsidiaries or in an incidental or related
business and (2) shall not have any contingent liabilities that could reasonably
be expected to be material and adverse to the Borrower and its Subsidiaries,
taken as a whole (as determined in good faith by the board of directors (or
persons performing similar functions) of the Borrower or such Subsidiary if the
board of directors is otherwise approving such transaction, and in each other
case, by a Responsible Officer), and (3) in the case of any wholly-owned
Domestic Subsidiary, such Person shall take all actions required under Section
5.01(j); and

 

(iv) in connection with any sale, transfer or other disposition of all or
substantially all of the Equity Interests in, or the property and assets of, any
Person permitted under Section 5.02(e)(vi), any of the Subsidiaries of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; and

 

70



--------------------------------------------------------------------------------

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

 

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

 

(i) the Borrower and its Subsidiaries may sell inventory in the ordinary course
of business;

 

(ii) (A) the Borrower may sell, lease, transfer or otherwise dispose of any of
its property or assets to any of the Subsidiaries, and (B) any of the
Subsidiaries may sell, lease, transfer or otherwise dispose of any of its
property or assets to the Borrower or any of the other Subsidiaries; provided
that, in each case, no such sale, lease, transfer or other disposition to
non-wholly-owned Subsidiaries shall be made unless, after giving pro forma
effect thereto, the Borrower and its Subsidiaries would be in compliance with
Section 5.02(l) and Section 5.04(d);

 

(iii) any Subsidiary of the Borrower that is no longer actively engaged in any
business or activities and does not have property and assets with an aggregate
book value in excess of $1,000,000 may be wound up, liquidated or dissolved so
long as such winding up, liquidation or dissolution is determined in good faith
by management of the Borrower to be in the best interests of the Borrower and
its Subsidiaries;

 

(iv) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of any obsolete, damaged or worn out equipment thereof or any other
equipment that is otherwise no longer useful in the conduct of their businesses;

 

(v) the Borrower and its Subsidiaries may lease or sublease real property to the
extent required for their respective businesses and operations in the ordinary
course so long as such lease or sublease is not otherwise prohibited under the
terms of the Loan Documents;

 

(vi) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of property and assets not otherwise permitted to be sold, leased,
transferred or disposed of pursuant to this Section 5.02(e) so long as the
aggregate book value of all of the property and assets of the Borrower and its
Subsidiaries sold, leased, transferred or otherwise disposed of pursuant to this
clause (vi) does not exceed $300,000,000 in the aggregate during the term of
this Agreement; provided that:

 

(A) the gross proceeds received from any such sale, lease, transfer or other
disposition shall be at least equal to the fair market value of the property and
assets so sold, leased, transferred or otherwise disposed of, determined at the
time of such sale, lease, transfer or other disposition;

 

(B) at least 75% of the value of the aggregate consideration received from any
such sale, lease, transfer or other disposition shall be in cash, provided, that
up to one-third of such 75% may consist of notes or other obligations received
by the Borrower or such Subsidiary that are due and payable or otherwise
converted by the Borrower or such Subsidiary into cash within 365 days of
receipt, which cash (to the extent received) shall constitute Net Cash

 

71



--------------------------------------------------------------------------------

Proceeds attributable to the original transaction; and provided further that any
Debt of the Borrower or any of its Subsidiaries (as shown on the Borrower’s or
such Subsidiary’s most recent balance sheet) that is assumed by the transferee
of any such assets shall constitute cash for purposes of this Section
5.02(e)(vi), so long as the Borrower and all of its Subsidiaries are fully and
unconditionally released therefrom;

 

(C) immediately before and immediately after giving pro forma effect to any such
sale, lease, transfer or other disposition, no Default shall have occurred and
be continuing;

 

(D) within fifteen Business Days after each disposition under this subsection,
the Borrower shall deliver to the Administrative Agent, on behalf of the Lender
Parties, a certificate identifying the property disposed of and stating (a) that
immediately before and after giving effect thereto, no Default or Event or
Default existed, (b) that the consideration received or to be received by the
Borrower or such Subsidiary for such property has been determined by the
Borrower or the applicable Subsidiary to be not less than the fair market value
of such property and (c) the total consideration to be paid in respect of such
disposition and (d) the Net Cash Proceeds resulting from such disposition; and

 

(E) if and to the extent that the Net Cash Proceeds of any transaction effected
pursuant to this Section 5.02(e)(vi) shall not have been reinvested in assets or
property of the Borrower or any of its Subsidiaries with respect to any
transaction completed (1) on or prior to December 31, 2002, by December 27, 2003
and (2) thereafter, within 360 days after the date of receipt thereof, then such
uninvested Net Cash Proceeds shall be applied on the first Business Day
following December 27, 2003 or the applicable 360-day period, as the case may
be, to prepay Advances in accordance with Section 2.06(b); and

 

(vii) the Borrower and its Subsidiaries may exchange assets and properties with
another Person; provided that:

 

(A) the assets or properties received by the Borrower or its Subsidiaries shall
be used in the business of the Borrower or such Subsidiary as conducted
immediately prior to such transaction, or in an incidental or related business;

 

(B) the total consideration received by the Borrower or such Subsidiary for such
assets or property shall have been determined by the Borrower or such Subsidiary
to be not less than the fair market value of the assets or property exchanged;

 

(C) immediately before and immediately after giving pro forma effect to any such
exchange, no Default shall have occurred and be continuing;

 

(D) any cash received by the Borrower or any such Subsidiary in connection with
such exchange shall be treated as Net Cash Proceeds subject to Section 2.06(b)
and any cash paid by the Borrower or any Subsidiary in connection with such
exchange shall be treated as an acquisition expenditure under Section
5.02(f)(v); and

 

72



--------------------------------------------------------------------------------

(E) within fifteen Business Days after each exchange under this Section
5.02(e)(vii), the Borrower shall deliver to the Administrative Agent, on behalf
of the Lender Parties, a certificate identifying the assets or property disposed
of and acquired in such exchange, and stating (a) that immediately before and
after giving effect thereto, no Default or Event or Default existed, (b) that
the total consideration received by the Borrower or such Subsidiary for such
assets or property has been determined by the Borrower or such Subsidiary to be
not less than the fair market value of the assets or property exchanged, and (c)
the amount, if any, of the cash paid or Net Cash Proceeds received in connection
with such exchange.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) Investments by the Borrower and its Subsidiaries in Cash Equivalents;

 

(ii) Investments existing on the Closing Date and described on Schedule 4.01(r)
hereto;

 

(iii) Investments by the Borrower in Hedge Agreements permitted under Section
5.02(b) (iii);

 

(iv) Investments in accounts and notes payable in the ordinary course of
business, including notes received in transactions permitted under Section
5.02(e)(vi);

 

(v) the purchase or other acquisition of (1) Equity Interests in any Domestic
Person that, upon the consummation thereof, will be more than 50% owned by the
Borrower or one or more of its wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation) or (2) all or
substantially all the property and assets of a Person or consisting of a line of
business or business unit of a Person; provided that, with respect to each
purchase or other acquisition made pursuant to this clause (v):

 

(A) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the businesses of the Borrower and its
Subsidiaries or a business that is incidental or related thereto;

 

(B) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material and
adverse to the business, financial condition, operations or prospects of the
Borrower and its Subsidiaries, taken as a whole (as determined in good faith by
the board of directors (or the persons performing similar functions) of the
Borrower or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);

 

(C) the total cash consideration (excluding all Equity Interests issued or
transferred to the sellers thereof but including the aggregate amounts paid or
to be paid under deferred purchase price, noncompete, consulting and other
similar agreements with the sellers thereof and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower

 

73



--------------------------------------------------------------------------------

and its Subsidiaries (1) for any such purchase or other acquisition (or any
series of related purchases or acquisitions) shall not exceed $50,000,000 unless
such purchase or acquisition has been approved by the Required Lenders, and (2)
for all such purchases or acquisitions effected during the term of this
Agreement (excluding those purchases and acquisitions subject to a letter of
intent or definitive agreement entered into prior to the date hereof) shall not
exceed $200,000,000; provided that such amount shall be increased to
$400,000,000 at all times after the Leverage Ratio is less than or equal to
2.75:1.00;

 

(D) (1) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.04, such compliance to be
determined on the basis of the Required Financial Information most recently
delivered to the Administrative Agent and the Lender Parties as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby; and

 

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least three Business Days prior to the date on which any
such purchase or other acquisition in which the total cash consideration is more
than $30,000,000 is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (v) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;

 

(vi) Investments by the Borrower or any Subsidiary in 50% or less of the Equity
Interests in another Person (the “Minority Investment”), provided that (i) the
Borrower or any Subsidiary owns at least 20% (on a fully diluted basis) of the
issued and outstanding Equity Interests in such Person, (ii) the aggregate
outstanding amount of Minority Investments made by the Borrower and any
Subsidiary shall not exceed $60,000,000 at any one time, (iii) the Borrower or
any Subsidiary shall have full control over all bank accounts of such Person if
the Borrower or any Subsidiary is the largest holder of Equity Interests in such
Person, (iv) the Borrower or any Subsidiary shall control or act as the managing
general partner of such Person if such Person is a partnership and if the
Borrower or any Subsidiary is the largest holder of Equity Interests in such
Person, and (v) immediately before and after giving effect thereto, no Default
or Event of Default shall exist;

 

(vii) notes from employees issued to the Borrower representing payment for
capital stock of the Borrower or representing payment of the exercise price of
options to purchase capital stock of the Borrower, and employee relocation
expenses incurred in the ordinary course of business, in an aggregate amount at
any time outstanding not to exceed $10,000,000;

 

(viii) Investments of the Borrower or any of its Subsidiaries in any Subsidiary
of the Borrower; provided that no such Investments in non-wholly-owned
Subsidiaries shall be made unless, after giving pro forma effect thereto, the
Borrower and its Subsidiaries would be in compliance with Section 5.02(l) and
Section 5.04(d); and

 

74



--------------------------------------------------------------------------------

(ix) Investments of the Borrower or any of its Subsidiaries in any Special
Purpose Licensed Entity which, when aggregated with the aggregate amount of all
obligations guaranteed under Section 5.02(b)(xiv) hereof, shall not exceed
$30,000,000 at any time.

 

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

 

(i) the Borrower may (A) declare and pay dividends and distributions payable
only in its common Equity Interests, (B) except to the extent the Net Cash
Proceeds thereof are required to be applied to the prepayment of the Advances
pursuant to Section 2.06(b), purchase, redeem, retire, defease or otherwise
acquire Equity Interests with the proceeds received contemporaneously from the
issue of new Equity Interests with equal or inferior voting powers,
designations, preferences and rights, and (C) repurchase its Equity Interests
owned by management or employees and physicians under contract with the Borrower
or any of its Subsidiaries in an amount not in excess of $10,000,000 in any
twelve month period;

 

(ii) any Subsidiary of the Borrower may (A) declare and pay cash dividends to
the Borrower, and (B) declare and pay cash dividends to any other Loan Party of
which it is a Subsidiary;

 

(iii) any of the non-wholly owned Subsidiaries of the Borrower may declare and
pay or make dividends and other distributions to its shareholders, partners or
members (or the equivalent persons thereof) generally so long as the Borrower
and each of the Subsidiaries that own any of the Equity Interests therein
receive at least their respective proportionate shares of any such dividend or
distribution (based upon their relative holdings of the Equity Interests therein
and taking into account the relative preferences, if any, of the various classes
of the Equity Interests therein);

 

(iv) purchase, redeem or otherwise acquire for value any of the subordinated
notes referred to in clause (i) or (ii) of the definition of “Subordinated
Notes”, provided that immediately prior to each such transaction and after
giving effect thereto the aggregate amount of the Unused Revolving Credit
Commitment is not less than $75,000,000;

 

(v) the Borrower may purchase from time to time during the period from the
Closing Date to December 31, 2004 its common stock in an aggregate amount not in
excess of $150,000,000; and

 

(vi) in addition to the purchase by the Borrower of its common stock pursuant to
Section 5.02(g)(v) above, the Borrower may purchase, redeem or otherwise acquire
for value any of its Equity Interests:

 

75



--------------------------------------------------------------------------------

(A) in an amount not in excess of $50,000,000, provided that such amount shall
increase to $125,000,000 if at least 95% of the outstanding subordinated notes
of the Borrower referred to in clause (i) of the definition of “Subordinated
Notes” have been converted into common stock of the Borrower as permitted by
Section 5.02(i);

 

(B) in an aggregate amount not in excess of $75,000,000 in any Fiscal Year, or
$300,000,000 during the term of this Agreement, provided that at the time of
each such transaction and immediately after giving pro forma effect to each such
transaction the Senior Leverage Ratio is less than 2.25:1.00, and

 

(C) without being subject to the restrictions in this Section 5.02(g), provided
that (1) at least three Business Days prior to the initial such transaction
under this subsection 5.02(g)(vi)(C) the Administrative Agent has received from
a Responsible Officer of the Borrower a Notice of Covenant Reduction, and (2) at
the time of each such transaction and immediately after giving pro forma effect
to each such transaction the Leverage Ratio is less than 3:00:1:00 and the
Senior Leverage Ratio is less than 1.75:1.00,

 

provided further, in the case of each transaction under this subsection
5.02(g)(vi), immediately prior to each such transaction and after giving effect
thereto the aggregate amount of the Unused Revolving Credit Commitment is not
less than $75,000,000.

 

(h) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as allowed by generally accepted accounting principles, or (ii) Fiscal
Year.

 

(i) Prepayments, Etc., of Subordinated Debt. Except as permitted under Section
5.02(g)(iv) or (vi) and except for the purchase of the 2001 Subordinated Notes,
including those purchased pursuant to an Offer to Purchase and Consent
Solicitation dated March 21, 2002, (i) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Subordinated Debt,
or give any notice in respect thereof, or (ii) amend, modify or change in any
manner any term or condition of any of the Subordinated Notes Documents, or
permit any of its Subsidiaries to do any of the foregoing, except that if such
Subordinated Debt is convertible into common stock of the Borrower, the
Borrower, subject to the approval of the Administrative Agent (which approval
shall not unreasonably be withheld), may give notice with respect thereof if the
purpose of such notice is to force the holders of such Subordinated Debt to
convert such Subordinated Debt into common stock of the Borrower and thereafter
the Borrower may exercise any right it may have to so redeem all or any part of
such Subordinated Debt.

 

(j) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with (A)
any Debt permitted by Section 5.02(b)(v) solely to the extent that the agreement
or instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, or (B) any Capitalized Lease permitted by Section
5.02(b)(vi) solely to the extent that such Capitalized Lease prohibits a Lien on
the property subject thereto, or (C) any Debt outstanding on the date any
Subsidiary of the Borrower becomes such a Subsidiary (so long as such agreement
was not entered into solely in contemplation of such Subsidiary becoming a

 

76



--------------------------------------------------------------------------------

Subsidiary of the Borrower), or (D) solely with respect to Subsidiaries that are
not Guarantors, restrictions contained in the Constitutive Documents of such
Subsidiaries.

 

(k) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement in effect at the time such Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(iii) restrictions on transfer contained in Debt incurred pursuant to Sections
5.02(b)(v) and (vi); provided, that such restrictions relate only to the
transfer of the property financed with such Debt; (iv) in connection with and
pursuant to refinancing Debt under Section 5.02(b)(xiii), replacements of
restrictions that are not more restrictive than those being replaced and do not
apply to any other Person or assets than those that would have been covered by
the restrictions in the Debt so refinanced; (v) solely with respect to
Subsidiaries that are not Guarantors, restrictions under the Constitutive
Documents governing such Subsidiary: (A) with respect to existing Subsidiaries,
existing on the date of this Agreement; and (B) with respect to Subsidiaries
created or acquired after the date of this Agreement: (1) prohibiting such
Subsidiary from guaranteeing Debt of the Borrower or another Subsidiary; (2) on
dividend payments and other distributions solely to permit pro rata dividends
and other distributions in respect of any Equity Interests of such Subsidiary;
(3) limiting transactions with the Borrower or another Subsidiary to those with
terms that are fair and reasonable to such Subsidiary and no less favorable to
such Subsidiary than could have been obtained in an arm’s length transaction
with an unrelated third party; and (4) limiting such Subsidiary’s ability to
transfer assets or incur Debt without the consent of the holders of the Equity
Interests of such Subsidiary; and (vi) encumbrances or restrictions (A) that
restrict in a customary manner the subletting, assignment or transfer of any
property or asset that is subject to a lease, license or similar contract
entered into in the ordinary course of business, or the assignment or transfer
of any lease, license or contract entered into in the ordinary course of
business and (B) arising by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Subsidiary.

 

(l) Non-Wholly-Owned Subsidiaries. Permit at any time (x) the aggregate total
assets (calculated without duplication) at such time of all Subsidiaries of the
Borrower formed or acquired after April 30, 1998 that are not Guarantors, plus
(y) the aggregate total Investments made during the period from April 30, 1998
to such time (calculated without duplication and excluding Investments made
pursuant to Section 5.02(f)(vi) to the extent the proceeds thereof were used to
acquire Equity Interests or assets included in (x) above) by the Loan Parties in
all Subsidiaries of the Borrower that are not Guarantors, less (z) the aggregate
total assets at such time of all Subsidiaries of the Borrower existing on April
30, 1998 that became Guarantors after April 30, 1998, to exceed 10% of the
Consolidated total assets of the Borrower and its Subsidiaries.

 

(m) Issuance of Additional Stock. Permit any of its Subsidiaries to issue any
additional Equity Interests, except as follows:

 

(i) in connection with a permitted Investment or to employees or consultants in
the ordinary course of business;

 

77



--------------------------------------------------------------------------------

(ii) the Borrower and any Subsidiary thereof may organize new wholly-owned
Subsidiaries and any Subsidiary may issue additional Equity Interests to the
Borrower or to a wholly-owned Subsidiary of the Borrower;

 

(iii) subject to compliance with the provisions this Agreement, including
Section 5.02(1) and Section 5.04(d), the Borrower and its Subsidiaries may (A)
organize new non-wholly-owned Subsidiaries, and (B) (i) cause Subsidiaries to
issue additional Equity Interests or (ii) sell outstanding Equity Interests
therein, in each case to Persons other than Affiliates of the Borrower or its
Subsidiaries.

 

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent (for
distribution to the agents and Lender Parties):

 

(a) Default Notice. As soon as possible and in any event within five days after
the Borrower knows or reasonably should have known of the occurrence of a
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect continuing on the date of such statement, a statement of
the chief financial officer of the Borrower setting forth details of such
Default or other event, development or occurrence and the action that the
Borrower has taken and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and a Consolidated and consolidating statements of income
and a Consolidated statement of cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, in each case accompanied by an unqualified opinion of KPMG
LLP or other independent public accountants of recognized national standing,
together with (i) a certificate of such accounting firm to the Lender Parties
stating that in the course of the regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that a Default has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04 from GAAP, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer of the Borrower stating that to the best of such
officer’s knowledge, no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter and Consolidated and
consolidating statements of income and a Consolidated statement of cash flows of
the Borrower and its

 

78



--------------------------------------------------------------------------------

Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer of
the Borrower as having been prepared in accordance with generally accepted
accounting principles (except that such financial statements may not contain all
required notes and may be subject to year end audit adjustments), together with
(i) a certificate of said officer stating that to the best of such officer’s
knowledge, no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto, (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Borrower in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements as
compared to GAAP, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP, and (iii) a report (in a form
satisfactory to the Administrative Agent) specifying all permitted Investments
made during such quarter and during the period from the date hereof to the end
of such quarter and specifying the total consideration paid with respect to each
such Investment.

 

(d) Annual Forecasts. As soon as available and in any event no later than 30
days after the end of each Fiscal Year, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of Consolidated
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries on a quarterly basis for the Fiscal Year following such Fiscal
Year and on an annual basis for each Fiscal Year thereafter until the
Termination Date.

 

(e) Litigation. (i) Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority or arbitrator, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material adverse change in the status or the
financial effect on any Loan Party or any of its Subsidiaries of the litigation
from that described on Schedule 4.01(f) hereto, and (ii) prompt written notice
of: (A) any citation, summons, subpoena, order to show cause or other document
naming the Borrower or any of its Subsidiaries a party to any proceeding before
any Governmental Authority that could reasonably be expected to have a Material
Adverse Effect or that expressly calls into question the validity or
enforceability of any of the Loan Documents, and include with such notice a copy
of such citation, summons, subpoena, order to show cause or other document, (B)
any lapse or other termination of any material intellectual property, license,
permit, franchise or other authorization issued to the Borrower or any of its
Subsidiaries by any Person or Governmental Authority, or (C) any refusal by any
Person or Governmental Authority to renew or extend such material intellectual
property, license, permit, franchise or other authorization, which lapse,
termination, refusal or dispute could reasonably be expected to have a Material
Adverse Effect.

 

(f) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

(g) ERISA.

 

79



--------------------------------------------------------------------------------

(i) ERISA Events and ERISA Reports. (A) Promptly and in any event within 10 days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, a statement of the Chief Financial Officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

 

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

 

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

 

(h) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 

(i) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent or any Lender Party,
through the Administrative Agent, may from time to time reasonably request.

 

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a) Leverage Ratio. Maintain a Leverage Ratio at all times during each
Measurement Period set forth below of not more than the amount set forth below
opposite such Measurement Period:

 

Measurement Period Ending In

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2003

   4.00:1.00

December 31, 2003

   4.00:1.00

March 31, 2004

   3.75:1.00

 

80



--------------------------------------------------------------------------------

June 30, 2004

   3.75:1.00

September 30, 2004

   3.50:1.00

December 31, 2004

   3.50:1.00

March 31, 2005

   3.50:1.00

June 30, 2005

   3.50:1.00

September 30, 2005

   3.25:1.00

December 31, 2005

   3.25:1.00

March 31, 2006 and thereafter

   3.00:1.00

 

provided, however, that upon receipt by the Administrative Agent of a Notice of
Covenant Reduction, the Leverage Ratio thereafter for purposes of this covenant
shall at all times be 3.00:1.00.

 

(b) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Measurement Period set forth below of not less than the
amount set forth below opposite such Measurement Period:

 

Measurement Period Ending In

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2003

   1.20:1.00

December 31, 2003

   1.20:1.00

March 31, 2004

   1.20:1.00

June 30, 2004

   1.20:1.00

September 30, 2004

   1.20:1.00

December 31, 2004

   1.20:1.00

March 31, 2005

   1.25:1.00

June 30, 2005

   1.25:1.00

September 30, 2005

   1.25:1.00

December 31, 2005

   1.25:1.00

March 31, 2006

   1.30:1.00

June 30, 2006

   0.90:1.00

September 30, 2006

   0.90:1.00

December 31, 2006

   0.90:1.00

March 31, 2007

   0.90:1.00

June 30, 2007 and thereafter

   0.70:1.00

 

81



--------------------------------------------------------------------------------

(c) Minimum Net Worth. Maintain at all times a Consolidated net worth of the
Borrower and its Subsidiaries of not less than (negative $250,000,000), plus the
sum of 75% of Consolidated Net Income of the Borrower and its Subsidiaries
(determined as of the end of each Fiscal Quarter, but excluding net losses in
any Fiscal Quarter) and 100% of the Net Cash Proceeds received by the Borrower
from its issuance of Equity Interests, in each case determined on a cumulative
basis for the period commencing April 1, 2002, minus non-recurring charges
incurred not exceeding in the aggregate $45,000,000 resulting from the write-off
of accounts receivable and other related charges as a result of the pending
third party carrier review of claims for Medicare reimbursement submitted by the
Subsidiary of the Borrower operating the Borrower’s Florida laboratory or other
Governmental Reimbursement Program Costs.

 

(d) Minimum Consolidated EBITDA Ratio. Maintain at all times a ratio of
Consolidated EBITDA to Consolidated Pre-Minority EBITDA of not less than
0.8:1.0.

 

(e) Senior Leverage Ratio. Maintain a Senior Leverage Ratio at all times during
each Measurement Period set forth below of not more than the amount set forth
below opposite such period.

 

Measurement Period Ending In

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2003

   3.25:1.00

December 31, 2003

   3.25:1.00

March 31, 2004

   3.10:1.00

June 30, 2004

   3.10:1.00

September 30, 2004

   2.85:1.00

December 31, 2004

   2.85:1.00

March 31, 2005

   2.60:1.00

June 30, 2005

   2.50:1.00

September 30, 2005

   2.25:1.00

December 31, 2005

   2.15:1.00

March 31, 2006 and thereafter

   2.00:1.00

 

provided, however, that upon receipt by the Administrative Agent of a Notice of
Covenant Reduction, the Leverage Ratio thereafter for purposes of this covenant
shall at all times be 2.00:1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) the Borrower shall fail to pay (i) any principal of any Advance when the
same shall become due and payable, or (ii) within three Business Days after the
date due and payable,

 

82



--------------------------------------------------------------------------------

any interest on any Advance; or any of the Loan Parties shall fail to make any
other payment under or in respect of any of the Loan Documents required to have
been made by it, within three Business Days after the same shall become due and
payable, in each case whether by scheduled maturity or at a date fixed for
prepayment or by acceleration, demand or otherwise; or

 

(b) any representation or warranty made by any of the Loan Parties (or any of
their respective officers) under or in connection with any of the Loan Documents
(including, without limitation, in any certificate, report, statement or other
writing at any time furnished (or deemed to have been furnished) to the
Administrative Agent or any of the Lender Parties by or on behalf of any of the
Loan Parties) shall prove to have been incorrect in any material respect on the
date as of which it was made or deemed made; or

 

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) or Section 5.02, 5.03 or 5.04 or (ii) any
of the other Loan Parties shall fail to perform or observe any term, covenant or
agreement contained in Section 4 or 7 of the Subsidiary Guarantee on its part to
be performed or observed; or

 

(d) any of the Loan Parties shall fail to perform or observe any term, covenant
or agreement contained in any of the Loan Documents on its part to be performed
or observed that is not otherwise referred to in Section 6.01(c) if such failure
shall remain unremedied for at least 30 consecutive days after the earlier of
the date on which (i) a Responsible Officer of the Borrower or any of its
Subsidiaries first becomes aware of such failure and (ii) written notice thereof
shall have been given to the Borrower by the Administrative Agent or any of the
Lender Parties; or

 

(e) (i) the Borrower or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on, or any other amount payable in respect of, one or
more items of Debt of the Borrower and its Subsidiaries (excluding Debt
outstanding hereunder) that is outstanding (or under which one or more Persons
have a commitment to extend credit) in an aggregate principal amount (or, in the
case of any Hedge Agreement, having an Agreement Value) of at least $10,000,000
at the time of such failure, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreements or instruments relating to all such Debt; or (ii) any other
event shall occur or condition shall exist under the agreements or instruments
relating to one or more items of Debt of the Borrower and its Subsidiaries
(excluding Debt outstanding hereunder) that is outstanding (or under which one
or more Persons have a commitment to extend credit) in an aggregate principal
amount (or, in the case of any Hedge Agreement, having an Agreement Value) of at
least $10,000,000 at the time of such other event or condition, and shall
continue after the applicable grace period, if any, specified in all such
agreements or instruments, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or (iii) one or more items of Debt of the Borrower and its Subsidiaries
(excluding Debt outstanding hereunder) that is outstanding (or under which one
or more Persons have a commitment to extend credit) in an aggregate principal
amount (or, in the case of any Hedge Agreement, having an Agreement Value) of at
least $10,000,000 shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled or required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

 

(f) the Borrower or any Material Subsidiary or Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts

 

83



--------------------------------------------------------------------------------

generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any Material
Subsidiary or Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
administrator or other similar official for it or for any substantial part of
its property and assets and, in the case of any such proceeding instituted
against it (but not instituted by it) that is being diligently contested by it
in good faith, either such proceeding shall remain undismissed or unstayed for a
period of at least 60 consecutive days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property and assets) shall
occur; or any event or action analogous to or having a substantially similar
effect to any of the events or actions set forth above in this Section 6.01(f)
(other than a solvent reorganization) shall occur under the Requirements of Law
of any jurisdiction applicable to the Borrower or any Material Subsidiary or
Subsidiaries; or the Borrower or any Material Subsidiary or Subsidiaries shall
take any corporate, partnership, limited liability company or other similar
action to authorize any of the actions set forth above in this Section 6.01(f);
or

 

(g) one or more judgments or orders for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against one or more of the
Borrower and its Subsidiaries and shall remain unsatisfied and there shall be
any period of at least 30 consecutive Business Days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and for so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
defendant and the insurer covering full payment thereof and (B) such insurer has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

 

(h) one or more nonmonetary judgments or orders (including, without limitation,
writs or warrants of attachment, garnishment, execution, distraint or similar
process) shall be rendered against the Borrower or any of its Subsidiaries that,
either individually or in the aggregate, is reasonably expected to have a
Material Adverse Effect and there shall be any period of at least 30 consecutive
Business Days during which a stay of enforcement of any such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(i) any provision of any of the Loan Documents after delivery thereof pursuant
to Sections 3.01, 5.01(j) or 5.01(k) shall for any reason (other than pursuant
to the terms thereof) cease to be valid and binding on or enforceable against
any of the Loan Parties intended to be a party to it, or any such Loan Party
shall so state in writing; or

 

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Sections 3.01, 5.01(j) or 5.01(k) shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected Lien on any
material portion of the Collateral purported to be covered thereby subject only
to Liens permitted thereby; or

 

(k) any of the following events or conditions shall have occurred and such event
or condition, when aggregated with any and all other such events or conditions
set forth in this subsection (k), has resulted or is reasonably expected to
result in liabilities of the Loan Parties and/or the ERISA Affiliates in an
aggregate amount exceeding $10,000,000 at any time:

 

84



--------------------------------------------------------------------------------

(i) any ERISA Event shall have occurred with respect to a Plan; or

 

(ii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

 

(iii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

 

(iv) any “accumulated funding deficiency” (as defined in Section 302 of ERISA
and Section 412 of the Internal Revenue Code), whether or not waived, shall
exist with respect to one or more of the Plans, or any Lien shall exist on the
property and assets of any of the Loan Parties or any of the ERISA Affiliates in
favor of the PBGC or any Plan; or

 

(l) the Borrower or any of its Subsidiaries shall suspend or discontinue all or
any part of its businesses and operations other than in the ordinary course of
business and such suspension or discontinuance, in the aggregate, is reasonably
expected to have a Material Adverse Effect; or

 

(m) a Change of Control shall occur; or

 

(n) an “Event of Default” (as defined in any of the Subordinated Notes
Documents) shall have occurred and be continuing under the respective
Subordinated Notes Documents; or

 

(o) The Borrower or any Subsidiary, in each case to the extent it is engaged in
the business of providing services for which Medicare or Medicaid reimbursement
is sought, shall for any reason, including, without limitation, as the result of
any finding, designation or decertification, lose its right or authorization, or
otherwise fail to be eligible, to participate in Medicaid or Medicare programs
or to accept assignments or rights to reimbursements under Medicaid regulations
or Medicare regulations, or the Borrower or any Subsidiary has, for any reason,
had its right to receive reimbursements under Medicaid or Medicare regulations
suspended, and such loss, failure or suspension (together with all such other
losses, failures and suspensions continuing at such time) shall have resulted in
(x) a Material Adverse Effect or (y) Consolidated net operating revenues for the
immediately preceding four fiscal quarter period of the Borrower constituting
less than 95% of Consolidated net operating revenues for any preceding four
fiscal quarter period of the Borrower;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each of the Lender Parties and the obligation of each
of the Lender Parties to make Advances (other than Letter of Credit Advances by
the Issuing Bank or any of the Revolving Credit Lenders pursuant to Section
2.03(c) and Swing Line Advances by any of the Revolving Credit Lenders pursuant
to Section 2.02(b)(ii)) and of the Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at

 

85



--------------------------------------------------------------------------------

the request, or may with the consent, of the Required Lenders, (A) by notice to
the Borrower, declare the Notes, all interest thereon and all other amounts
payable under or in respect of this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest and all such
other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower and (B) by notice to each party required
under the terms of any agreement in support of which a Letter of Credit is
issued, request that all of the Obligations under such agreement be declared to
be due and payable; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Loan Party under the United
States Federal Bankruptcy Code or a similar order or action under any other
Requirements of Law covering the protection of creditors’ rights or the relief
of debtors applicable to any Loan Party, (1) the Commitments of each of the
Lender Parties and the obligation of each of the Lender Parties to make Advances
(other than Letter of Credit Advances by the Issuing Bank or any of the
Revolving Credit Lenders pursuant to Section 2.03(c) and Swing Line Advances by
any of the Revolving Credit Lenders pursuant to Section 2.02(b)(ii)) and of the
Issuing Bank to issue Letters of Credit shall automatically be terminated and
(2) the Notes, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent in same day funds at the Administrative Agent’s office
designated in such demand, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Loan Party under the United States
Federal Bankruptcy Code or a similar order or action under any other
Requirements of Law covering the protection of creditors’ rights or the relief
of debtors applicable to any Loan Party, the Borrower, without requirement of
demand by the Administrative Agent or any other Person, will forthwith pay to
the Administrative Agent in same day funds at the Administrative Agent’s office
for deposit in the L/C Cash Collateral Account an amount equal to such aggregate
Available Amount. If at any time the Administrative Agent determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Secured Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Bank or Revolving Credit Lenders, as
applicable, in the manner provided for in the Security Agreement and to the
extent permitted by applicable law.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Appointment, Powers and Immunity.

 

(a) Each Lender Party (in its capacities as a Lender, the Swing Line Bank (if
applicable), the Issuing Bank (if applicable) and on behalf of itself and its
Affiliates as potential

 

86



--------------------------------------------------------------------------------

Hedge Banks) hereby appoints and authorizes the Administrative Agent to act as
its agent under this Agreement and the other Loan Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 7.05(a) and Section 7.06 shall
include its affiliates and its own and its affiliates’ officers, directors,
employees, and agents): (i) shall not have any duties or responsibilities except
those expressly set forth in this Agreement and shall not be a trustee or
fiduciary for any Lender Party; (ii) shall not be responsible to the Lender
Parties for any recital, statement, representation, or warranty (whether written
or oral) made in or in connection with any Loan Document or any certificate or
other document referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability, or sufficiency of, or the perfection or priority of any lien or
security interest created or purported to be created under or in connection
with, any Loan Document, or any other document referred to or provided for
therein or for any failure by any Loan Party or any other Person to perform any
of its obligations thereunder; (iii) shall not be responsible for or have any
duty to ascertain, inquire into, or verify the performance or observance of any
covenants or agreements by any Loan Party or the satisfaction of any condition
or to inspect the property (including the books and records) of any Loan Party
or any of its Subsidiaries or Affiliates; (iv) shall not be required to initiate
or conduct any litigation or collection proceedings under any Loan Document; and
(v) shall not be responsible for any action taken or omitted to be taken by it
or any of its directors, officers, agents or employees under or in connection
with any Loan Document, except for its or their own gross negligence or willful
misconduct.

 

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lender Parties (in its capacities as a Lender,
the Swing Line Bank (if applicable), Issuing Bank (if applicable) hereby
appoints and authorizes the Administrative Agent to act as the agent of such
Lender Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. The Administrative Agent may from time to time in its
discretion appoint any of the other Lender Parties or any of the affiliates of a
Lender Party to act as its co-agent or sub-agent or its attorney-in-fact for any
purpose, including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, and the Administrative Agent shall not be responsible for
the negligence or misconduct of any such co-agents, sub-agents or
attorneys-in-fact selected by it with reasonable care. In this connection, the
Administrative Agent, as “collateral agent”, and such co-agents, sub-agents and
attorneys-in-fact shall be entitled to the benefits of all provisions of this
Article VII (including, without limitation, Section 7.05, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

(c) The Book Managers, the Documentation Agents and the Syndication Agents shall
not have any powers or discretion under this Agreement or any of the other Loan
Documents other than those bestowed upon it as a co-agent or sub-agent from time
to time by the Administrative Agent pursuant to subsection (b) of this Section
7.01, and each of the Lender Parties hereby acknowledges that the Book Managers,
the Documentation Agents and the Syndication Agents shall not have any liability
under this Agreement or any of the other Loan Documents.

 

87



--------------------------------------------------------------------------------

SECTION 7.02. Reliance by Agent. The Administrative Agent shall be entitled to
rely upon any certification, notice, instrument, writing, or other communication
(including, without limitation, any thereof by telephone or telecopy) believed
by it to be genuine and correct and to have been signed, sent or made by or on
behalf of the proper Person or Persons, and upon advice and statements of legal
counsel (including counsel for any Loan Party), independent accountants, and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until the Administrative Agent receives and accepts an
Assignment and Assumption executed in accordance with Section 8.07. As to any
matters not expressly provided for by this Agreement, the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
or, to the extent any action requires the consent of all Lenders as specifically
provided in Section 8.01, upon the instructions of all Lenders, and such
instructions shall be binding on all of the Lender Parties; provided, however,
that the Administrative Agent shall not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
any Loan Document or applicable Requirements of Law or unless it shall first be
indemnified to its satisfaction by the Lender Parties against any and all
liability and expense which may be incurred by it by reason of taking any such
action.

 

SECTION 7.03. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received written notice from a Lender Party or the
Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lender Parties. The
Administrative Agent shall (subject to Section 7.02) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Required Lenders or, to the extent any action requires the consent of all
Lenders as specifically provided in Section 8.01, then as directed by all
Lenders; provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interest of the Lender Parties.

 

SECTION 7.04. CSFB and Affiliates. With respect to its Commitments, the Advances
made by it and the Note or Notes issued to it, CSFB (and any successor acting as
the Administrative Agent) in its capacity as a Lender Party hereunder shall have
the same rights and powers under the Loan Documents as any other Lender Party
and may exercise the same as though it were not acting as the Administrative
Agent; and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated, include CSFB in its individual capacity. CSFB (and any
successor acting as the Administrative Agent), and its affiliates may (without
having to account therefor to any Lender Party) accept deposits from, lend money
to, make investments in, provide services to, and generally engage in any kind
of lending, trust, or other business with any Loan Party or any of its
Subsidiaries or Affiliates as if it were not acting as an Agent, and CSFB (and
any successor acting as the Administrative Agent), and its affiliates may accept
fees and other consideration from any Loan Party or any of its Subsidiaries or
Affiliates, or any Person that may do business with or own securities of any
Loan Party or any such Subsidiary or Affiliate, for services in connection with
this Agreement or otherwise without having to account for the same to the Lender
Parties.

 

SECTION 7.05. Indemnification.

 

(a) The Lenders severally agree to indemnify the Administrative Agent (to the
extent not promptly reimbursed under Section 8.04, but without limiting the
obligations of the Borrower under such Section) ratably in accordance with their
respective Commitments, for any and all

 

88



--------------------------------------------------------------------------------

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees), or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of any Loan Document
or the transactions contemplated thereby or any action taken or omitted by the
Administrative Agent under any Loan Document (collectively, the “Indemnified
Costs”); provided that no Lender shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the Person
to be indemnified. In the case of any claim, investigation, litigation or
proceeding for which indemnity under this Section 7.05(a) applies, such
indemnity shall apply whether or not such claim, investigation, litigation or
proceeding is brought by the Administrative Agent, any of the other Agents, any
of the Lender Parties or a third party. Without limitation of the foregoing,
each Lender severally agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any costs or expenses payable by the Borrower
under Section 8.04, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses (including, without limitation, fees and
expenses of counsel) by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender Party or any other Person. The failure of any Lender Party to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lender Party to the Administrative Agent
as provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent for its ratable share of such
amount, but no Lender Party shall be responsible for the failure of any other
Lender Party to reimburse the Administrative Agent for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender contained in this Section 7.05(a) shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

(b) The Revolving Credit Lenders severally agree to indemnify the Issuing Bank
(to the extent not promptly reimbursed under Section 8.04, but without limiting
the obligations of the Borrower under such Section) for such Revolving Credit
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Issuing Bank in any way relating to or arising out of the
Loan Documents or the transactions contemplated thereby or any action taken or
omitted by the Issuing Bank under the Loan Documents; provided, however, that no
Revolving Credit Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Issuing Bank’s gross negligence or
willful misconduct. In the case of any claim, investigation, litigation or
proceeding for which indemnity under this Section 7.05(b) applies, such
indemnity shall apply whether or not such claim, investigation, litigation or
proceeding is brought by the Issuing Bank, any of the other Lender Parties or a
third party. Without limitation of the foregoing, each Revolving Credit Lender
severally agrees to reimburse the Issuing Bank promptly upon demand for its Pro
Rata Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that the Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower. The failure of any Revolving Credit Lender to reimburse the
Issuing Bank promptly upon demand for its Pro Rata Share of any amount required
to be paid by the Revolving Credit Lenders to the Issuing Bank as provided
herein shall not relieve any other Revolving Credit Lender of its obligation
hereunder to reimburse the Issuing Bank for its Pro Rata Share of such amount,
but no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to reimburse the Issuing Bank for such other Revolving
Credit Lender’s Pro Rata Share of such amount. Without prejudice to the survival
of

 

89



--------------------------------------------------------------------------------

any other agreement of any Revolving Credit Lender hereunder, the agreement and
obligations of each Revolving Credit Lender contained in this Section 7.05(b)
shall survive the payment in full of principal, interest and all other amounts
payable hereunder and under the other Loan Documents.

 

SECTION 7.06. Non-Reliance on Agent and Other Lender Parties. Each Lender Party
agrees that it has, independently and without reliance on any Agent or any other
Lender Party, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Loan Parties and their
Subsidiaries and decision to enter into this Agreement and that it will,
independently and without reliance upon any Agent or any other Lender Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under the Loan Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Lender
Parties by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender Party with any credit
or other information concerning the affairs, financial condition, or business of
any Loan Party or any of its Subsidiaries or Affiliates that may come into the
possession of the Administrative Agent or any of its affiliates.

 

SECTION 7.07. Resignation of Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lender Parties and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lender Parties, appoint a successor Administrative Agent which shall be a
commercial bank organized under the laws of the United States of America or of
any state thereof and having combined capital and surplus of at least
$100,000,000. If within 30 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 7.07 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 30th day (a) the retiring Administrative Agent’s
resignation shall become effective, (b) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties and obligations
of the retiring Administrative Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above in this Section 7.07. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

 

SECTION 7.08. Release of Collateral. Upon the payment of all Notes and all other
amounts payable under the Loan Documents, the termination of all Letters of
Credit and the termination of all commitments of the Lender Parties hereunder,
the Lender Parties hereby agree that all Collateral is released from the
security interest granted under the respective Collateral Documents, and upon
(i) the sale, lease, transfer or other disposition of any item of Collateral of
any Loan Party, (ii) the issuance or sale pursuant to Section 5.02(m)(iii) of
any Equity Interests causing a Subsidiary of the Borrower to cease to be
wholly-owned by the Borrower or any of its Subsidiaries, in each case in
accordance with the terms

 

90



--------------------------------------------------------------------------------

of the Loan Documents, the Lender Parties hereby agree that such item of
Collateral in the case of clause (i), or all Collateral owned by such Subsidiary
in the case of clause (ii), shall be released from the security interest granted
under the respective Collateral Documents. In connection therewith, the Lender
Parties hereby irrevocably authorize the Administrative Agent to release any
such Collateral. The Administrative Agent will, at the Borrower’s expense,
execute and deliver to the respective Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the security interest granted under the Collateral Documents.

 

SECTION 7.09. Release of Guarantor. Upon the sale of outstanding shares of
capital stock and other equity, ownership and profit interests in any Guarantor
in a transaction which is permitted under Section 5.02(e) and, if applicable,
5.02(m)(iii), then upon request by the Borrower, the Administrative Agent, on
behalf of each Lender Party, shall confirm in writing that the liability of such
Guarantor under the Subsidiary Guarantee is released and discharged effective
when such transaction is consummated and all requirements hereunder in
connection therewith are satisfied, including with respect to the application of
the proceeds of such sale. Such confirmation from the Administrative Agent (a)
shall establish conclusively that the liability of such Guarantor under the
Subsidiary Guarantee is released and discharged and (b) may be relied on,
without further inquiry, by the purchaser in such transaction and each of its
transferees. Each Lender Party hereby irrevocably authorizes the Administrative
Agent to release any Guarantor from time to time to the extent provided for
herein and to execute any document reasonably required in connection therewith.

 

SECTION 7.10. Actions in Respect of Intercreditor Agreement. The Lenders and the
Issuing Banks hereby authorize the Administrative Agent, in its capacity as
Administrative Agent on behalf of the Lenders and the Issuing Banks, to enter
into the Intercreditor Agreement and hereby consent to the Administrative Agent
acting as Collateral Agent under the Intercreditor Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any of the other Loan Documents (except to the extent
otherwise expressly provided for therein), nor consent to any departure by any
of the Loan Parties therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

 

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders (other than any of the Lenders that is, at such time, a
Defaulting Lender), do any of the following at any time:

 

(i) waive any of the conditions specified in Section 3.01 or, in the case of the
Initial Extensions of Credit, Section 3.02;

 

(ii) change the number of Lenders or the percentage of the Commitments or the
aggregate outstanding principal amount of Advances or the aggregate Available
Amount of outstanding Letters of Credit that, in each case, shall be required
for the Lender Parties or any of them to take any action hereunder;

 

91



--------------------------------------------------------------------------------

(iii) except to the extent contemplated herein, release all or substantially all
of the Guarantors that are a party to the Subsidiary Guarantee from their
Obligations thereunder in any transaction or series of related transactions;

 

(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions;

 

(v) amend Section 2.13 or this Section 8.01; or

 

(vi) amend the definition of Interest Period to include additional monthly
periods for setting the duration of an Interest Period.

 

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each of the Lenders (other than any of the Lenders that is,
at such time, a Defaulting Lender) that has a Commitment under the Term
Facilities or the Revolving Credit Facility or is owed any amounts under or in
respect thereof, if such Lender is directly affected by such amendment, waiver
or consent:

 

(i) increase the Commitments of such Lender or subject such Lender to any
additional Obligations;

 

(ii) reduce the principal or interest rate of, or interest on, any Advance of
such Lender or any fees or other amounts payable hereunder to such Lender;

 

(iii) postpone any date scheduled for any payment of principal of, or interest
on, any Advance of such Lender or any fees or other amounts payable to such
Lender; or

 

(iv) change the order of application of any prepayment set forth in Section 2.06
in any manner that materially affects such Lender; and

 

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or the Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
duties of the Swing Line Bank or the Issuing Bank, respectively, under this
Agreement or any of the other Loan Documents; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any of the other Loan Documents. Notwithstanding any of the
foregoing provisions of this Section 8.01, none of the defined terms set forth
in Section 1.01 shall be amended, supplemented or otherwise modified hereafter
in any manner that would change the meaning, purpose or effect of this Section
8.01 or any Section referred to herein unless such amendment, supplement or
modification is agreed to in writing by the number and percentage of Lenders
(and the Issuing Bank, the Swing Line Bank and Administrative Agent, in each
case if applicable) otherwise required to amend such Section under the terms of
this Section 8.01.

 

SECTION 8.02. Notices, Etc.

 

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopy communication) and mailed, telecopied or delivered,
if to the Borrower, at its

 

92



--------------------------------------------------------------------------------

address at 21250 Hawthorne Blvd., Suite 800, Torrance, California 90503
(Telecopier (310) 792-9281), Attention: Chief Financial Officer with a copy to
Borrower’s general counsel at the same address (Telecopier (310) 792-0044); if
to any Initial Lender, the Swing Line Bank or the Initial Issuing Bank, at its
Base Rate Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender Party, at its Base Rate Lending Office specified in the
Assignment and Assumption pursuant to which it became a Lender Party; and if to
the Administrative Agent, at its address at Eleven Madison Avenue, New York, New
York 10010-3629, Attention: Agency Group Manager; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent. All such notices and other communications
shall, when mailed or telecopied, be effective when deposited in the mails, or
transmitted by telecopier, respectively, except that notices and communications
to any Agent pursuant to Article II, III or VII shall not be effective until
received by such Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof.

 

(b) If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any of the Lender Parties shall be binding upon the
Borrower and the other Loan Parties notwithstanding any inconsistency between
the notice provided by telephone and any subsequent writing in confirmation
thereof provided to the Administrative Agent or such Lender Party; provided that
any such action taken or omitted to be taken by the Administrative Agent or such
Lender Party shall have been in good faith and in accordance with the terms of
this Agreement.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right, power or privilege
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof or consent thereto; nor shall any single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies herein provided
are cumulative and not exclusive of any remedies provided by applicable law.

 

SECTION 8.04. Costs and Expenses.

 

(a) The Borrower agrees to pay on demand (i) all costs and expenses of each
Agent in connection with the syndication, preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents and the other documents to be delivered thereunder
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of counsel for the Administrative Agent (including
the cost of internal counsel) with respect thereto, with respect to advising
such Agent as to its rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents), and (ii) all
costs and expenses of each Agent and each Lender Party in connection with the
enforcement of the Loan Documents and the other documents to be delivered
thereunder, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel
(including the cost of internal counsel) for the Administrative Agent and each
Lender Party with respect thereto).

 

93



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and each of their affiliates and their respective
affiliates, officers, directors, trustees, employees, agents and advisors (each,
an “Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Transaction (or any aspect thereof),
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents, or any of the transactions contemplated
thereby; (ii) any acquisition or proposed acquisition by the Borrower or any of
its Subsidiaries or Affiliates of all or any portion of the Equity Interests in
or Debt securities or substantially all of the property and assets of any other
Person; or (iii) the actual or alleged presence of Hazardous Materials on any
property of any Loan Party or any of its Subsidiaries or any Environmental
Action relating in any way to any Loan Party or any of its Subsidiaries, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
have arisen after such Loan Party or Subsidiary is dispossessed of or
relinquishes its interest in such property. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
Transaction or any of the other transactions contemplated hereby is consummated.
If and to the extent that the indemnity in this subsection (b) is unenforceable
for any reason other than by operation of the last clause of the first sentence
of this subsection 8.04(b), the Borrower hereby agrees to make to each
applicable Indemnified Party the maximum contribution to the payment of the
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) for which the indemnity in
this subsection (b) has been determined to be unenforceable that is permitted
under applicable law. The Borrower also agrees not to assert any claim against
any Agent, any Lender Party or any of their respective affiliates, officers,
directors, trustees, employees, agents and advisors, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the Transaction (or any aspect thereof) Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents, or any of the other transactions contemplated hereby.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any

 

94



--------------------------------------------------------------------------------

loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

 

(d) If any Loan Party fails to pay when due, after the expiration of any grace
period, if applicable, any costs, expenses or other amounts payable by it under
any Loan Document, including, without limitation, fees and expenses of counsel
and indemnification payments, such amount may be paid on behalf of such Loan
Party by the Administrative Agent or any Lender Party, in its sole discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.13 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.

 

SECTION 8.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender Party and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with Section 8.07(a), (ii) by way of
participation in accordance with Section 8.07(e), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 8.07(f)
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 8.07(e) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lender Parties)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

SECTION 8.07. Assignments and Participations.

 

(a) (i) Any Lender may, and (ii) so long as no Default under Section 6.01(a) or
6.01(f) or Event of Default has occurred and is continuing, if demanded by the
Borrower (following (x) a demand by such Lender for the payment of additional
compensation pursuant to Section 2.10(a), 2.10(b) or 2.13 or (y) an assertion by
such Lender pursuant to Section 2.10(c) or

 

95



--------------------------------------------------------------------------------

2.10(d) that it is impractical or unlawful for such Lender to make Eurodollar
Rate Advances), upon at least five Business Days’ notice to such Lender and the
Administrative Agent, each of the Lenders will, at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Advances owing to it, the Note or Notes held by
it and its participation in reimbursement obligations of the Borrower in respect
of Letters of Credit); provided that:

 

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Commitments, the Advances owing to it, the Note
or Notes held by it, its participation in reimbursement obligations of the
Borrower in respect of Letters of Credit or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advance of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility;

 

(B) each assignment shall require the consent of the Borrower (not to be
unreasonably withheld or delayed), except for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, or if such assignment is made in connection with the
syndication of the Revolving Credit Commitments or any Term Facility, any other
assignee;

 

(C) each assignment will require the consent of the Administrative Agent (not to
be unreasonably withheld or delayed);

 

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Advance or the Commitment assigned, except that this clause
(B) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

 

(E) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent and the Issuing Bank unless the Person that is the proposed
assignee is itself a Lender with a Revolving Credit Commitment (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee);

 

(F) the parties to each assignment shall (x) electronically execute and deliver
to the Administrative Agent an Assignment and Assumption via an electronic
settlement system acceptable to the Administrative Agent (which initially shall
be Clearpar, LLC), together with any Note or Notes subject to such

 

96



--------------------------------------------------------------------------------

assignment, or (y) manually execute and deliver to the Administrative Agent an
Assignment and Assumption, together with any Note or Notes subject to such
assignment and, except in the case of an assignment by any of the Lenders to an
Affiliate or an Approved Fund of such Lender, a processing and recordation fee
of $3,500 (and in the case of simultaneous assignments on the same day by or to
more than one fund managed or advised by the same investment advisor (which
funds are not then Lenders hereunder), only a single $3,500 processing and
recordation fee shall be payable for all such assignments), at the discretion of
the Administrative Agent, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

 

(G) the Swing Line Bank may not assign or otherwise transfer to any other Person
any of its rights or obligations under its Swing Line Commitment.

 

(H) each such assignment made as a result of a demand by the Borrower pursuant
to this Section 8.07(a)(ii) shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement.

 

(b) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 8.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender or the Issuing Bank
under this Agreement, and the assigning Lender or Issuing Bank thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.10, 2.13 and 8.04 (and other similar
provisions of the other Loan Documents to survive the payment in full of the
Obligations of the Loan Parties under or in respect of the Loan Documents) with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with this Section 8.07(b).

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its office as set forth in Section 8.02, a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lender Parties, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lender Parties may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender Party hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Administrative Agent
shall (i) upon the request by the Borrower or any Lender Party, provide a copy
of the Register to the Borrower or such Lender Party, and (ii) upon its receipt
of an Assignment and Assumption executed by an assigning Lender Party or Issuing
Bank and an assignee, together with any Note or Notes subject to such
assignment, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto, (x) accept such Assignment and
Assumption, and (y) record the information contained therein in the

 

97



--------------------------------------------------------------------------------

Register. In the case of any assignment by a Lender Party, the Borrower shall,
at its own expense, and upon request by the Administrative Agent or any
assignee, execute and deliver to the Administrative Agent in exchange for the
surrendered Note or Notes a new Note or Notes from the Borrower payable to or to
the order of such Eligible Assignee in an amount equal to the Commitment assumed
by it under each Facility pursuant to such assignment and Assumption and, if the
assigning Lender Party has retained a Commitment under such Facility, a new Note
or Notes from the Borrower payable to or to the order of the assigning Lender
Party in an amount equal to the Commitment retained by it under such Facility.
Each of the new Note or Notes shall be in an aggregate principal amount equal to
the aggregate principal amount of such surrendered Note or Notes, shall be dated
the effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A-1, Exhibit A-2 or Exhibit A-3 hereto, as
appropriate.

 

(d) Any Lender Party may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender Party’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment or Commitments, the Advances owing to it, the Note or Notes, if
any, held by it and its participation, if any, in reimbursement obligations of
the Borrower in respect of Letters of Credit); provided that:

 

(i) such Lender Party’s obligations under this Agreement shall remain unchanged,

 

(ii) such Lender Party shall remain solely responsible to the other parties
hereto for the performance of such obligations and

 

(iii) the Borrower, the Administrative Agent and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender Party sells such a
participation shall provide that such Lender Party shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender Party will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in Section
8.01(a) or (b) that affects such Participant. Subject to Section 8.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.13 and 8.04 to the same extent as if it were a Lender Party and
had acquired its interest by assignment pursuant to Section 8.07(a). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.05 as though it were a Lender Party.

 

(e) A Participant shall not be entitled to receive any greater payment under
Sections 2.10, 2.13 and 8.04 than the applicable Lender Party would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a foreign lender
party if it were a Lender Party shall not be entitled to the benefits of Section
2.13 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.13 as though it were a Lender Party.

 

98



--------------------------------------------------------------------------------

(f) Any Lender Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender Party, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender Party from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender Party as a party
hereto. In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of the Borrower or Administrative Agent,
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 8.07 concerning assignments.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.13 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subsection (g)
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Advances are being funded by the SPC at the time of
such amendment.

 

(h) In the event that the Borrower shall request that the Lender Parties enter
into any amendment, modification, consent or waiver with respect to this
Agreement or any other Loan Document, and any Lender Party elects not to enter
into such amendment, modification, consent or waiver (each such Lender Party
being a “Dissenting Lender”), then the Borrower shall have the right upon 10
days’ written notice to the Administrative Agent and such Dissenting Lender, to
require each such Dissenting Lender to assign 100% of the rights and obligations
of the Dissenting Lender at par to any Lender or any other financial institution
which satisfies the requirements of Section 8.07(a) and has been consented to by
the Administrative Agent, the

 

99



--------------------------------------------------------------------------------

Swing Line Lender and in the case of any assignment of a Revolving Credit
Commitment each Issuing Bank (which consents in the case of the Administrative
Agent and the Swing Line Lender shall not be unreasonably withheld or delayed).
Each such assignment shall be made pursuant to an Assignment and Assumption and
shall comply with the other terms of this Section 8.07. The Borrower shall pay
to such Dissenting Lender, concurrently with the effectiveness of such
assignment, any amounts payable under this Agreement that would have been
payable if the Borrower had voluntarily prepaid such Advances. The Dissenting
Lender shall not be required to pay any fee relating to such assignment.

 

SECTION 8.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

SECTION 8.09. No Liability of the Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence, or failure to conform with the standards
specified in Section 5-108 of the UCC, as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, but subject to Section
5-109(a) of the UCC, the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

SECTION 8.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors, to other Lender
Parties and to actual or prospective Eligible Assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any similar organization or quasi-regulatory
authority) regulating such Lender Party, (d) to any rating agency when required
by it, provided that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Confidential Information
relating to the Loan Parties received by it from such Lender Party in accordance
with such rating agency’s internal procedures generally applicable to
information of the same type, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party, (f) in connection with the exercise of any remedy under this
Agreement or any other Loan Document, or (g) to any direct or indirect
contractual counterparty in swap agreements or such contractual

 

100



--------------------------------------------------------------------------------

counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 8.10). Notwithstanding anything herein to the
contrary, each Loan Party, each Lender Party and the Administrative Agent and
each of their respective officers, directors, employees, accountants, attorneys
and other advisors, agents and representatives, may disclose to any and all
persons, without limitation of any kind, any information with respect to the
United States tax treatment and tax structure of the transactions contemplated
by the Loan Documents and all materials of any kind (including opinions or other
tax analyses) that are provided in respect to the respective Loan Party, Lender
Party or the Administrative Agent, as the case may be, relating to such United
States tax treatment and tax structure.

 

SECTION 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.12. Governing Law, Jurisdiction, Etc.

 

(a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws provisions).

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property and assets, to the nonexclusive jurisdiction of any
New York State court or any federal court of the United States of America
sitting in New York City, New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any of
the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment in respect thereof, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted under applicable law, in any such
federal court. Each of the parties hereto hereby irrevocably consents to the
service of copies of any summons and complaint and any other process which may
be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering a copy of such process to such party, at its address
specified in Section 8.02, or by any other method permitted under applicable
law. Each of the parties hereto hereby agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Agreement shall affect any right that any of the
parties hereto may otherwise have to bring any action or proceeding relating to
this Agreement or any of the other Loan Documents in the courts of any
jurisdiction.

 

(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 8.13. Designation as Designated Senior Debt. This Agreement, the
Subsidiary Guarantee, the Loan Documents and all monetary obligations hereunder
or thereunder are hereby expressly designated as “Designated Senior
Indebtedness” as that term (or any comparable term) is defined in the
Subordinated Notes Documents.

 

101



--------------------------------------------------------------------------------

SECTION 8.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DAVITA INC., as Borrower

By

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

102



--------------------------------------------------------------------------------

THE AGENTS

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH, as Swing Line Bank, Book
Manager for the Term B Facility, a Book Manager for the Term A Facility and
Revolving Credit Facility, Syndication Agent for the Term B Facility, and
Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

BANC OF AMERICA SECURITIES LLC, as a Book Manager for the Term A Facility and
Revolving Credit Facility

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

BANK OF AMERICA, N.A, as Syndication Agent for the Term A Facility and Revolving
Credit Facility

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

THE BANK OF NEW YORK, as a Documentation Agent for the Term A Facility and
Revolving Credit Facility

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

THE BANK OF NOVIA SCOTIA, as a Documentation Agent for the Term A Facility and
Revolving Credit Facility

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent for the Term A
Facility and Revolving Credit Facility

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

THE LETTER OF CREDIT ISSUERS

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH, as an Issuing Bank

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

BANK OF AMERICA, N.A., as an Issuing Bank

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:



--------------------------------------------------------------------------------

THE LENDERS

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH, as a Term A Lender, a Term B
Lender and a Revolving Credit Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Term A Lender and a Revolving Credit Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

BANK OF NEW YORK, as a Term A Lender and a Revolving Credit Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

BANK OF NOVA SCOTIA, as a Term A Lender and a Revolving Credit Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

CREDIT LYONNAIS, as a Term A Lender and a Revolving Credit Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

GENERAL ELECTRIC CAPITAL CORPORATION, as a Term A Lender and a Revolving Credit
Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Term A Lender and a Revolving Credit Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Term A Lender and a Revolving Credit
Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE I

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial Lender Party

--------------------------------------------------------------------------------

 

Term A

Commitment

--------------------------------------------------------------------------------

 

Term B

Commitment

--------------------------------------------------------------------------------

 

Revolving

Credit

Commitment

--------------------------------------------------------------------------------

 

Swing

Line

Commitment

--------------------------------------------------------------------------------

 

Letter of

Credit

Commitment1

--------------------------------------------------------------------------------

 

Base Rate

Lending

Office

--------------------------------------------------------------------------------

 

Eurodollar

Lending

Office

--------------------------------------------------------------------------------

Credit Suisse First Boston,

Cayman Islands Branch

11 Madison Avenue

New York, NY

10010 - 3629

  $ 25,358,490.54   $ 841,500,000.00   $ 23,867,924.53   $ 25,000,000.00   $
38,548,000.00  

11 Madison Avenue

New York,

NY 10010-3629

Contact: William Lutkins

Phone:       (212)325-9705

Fax:          (212) 325-8319

 

11 Madison Avenue

New York, NY 10010-3629

Contact: Nilsa Ware

Phone:       (212) 322-5094

Fax:          (212) 335-0593

Bank of America, N.A.

100 North Tryon Street

15th Floor

Charlotte, NC 28255

  $ 13,266,011.16         $ 22,783,018.87         $ 11,452,000.00  

Independence Centre,

15th Fl.

NC1-001-15-04

Charlotte, NC 28255

Attention: Elizabeth Garver

Phone:          (704) 388-1107

Fax:             (704) 386-9923

 

Independence Centre, 15th Fl.

NC1-001-15-04

Charlotte, NC 28255

Attention: Elizabeth Garver

Phone:          (704) 388-1107

Fax:             (704) 386-9923

The Bank of New York

One Wall Street, 22nd Floor

New York, NY 10286

  $ 18,606,431.04         $ 17,358,490.57              

The Bank of New York

One Wall Street,

22nd Floor

New York, NY 10286

Contact: Zina Gregory

Phone:       (212) 635-6732

Fax:          (212) 635-6397

 

The Bank of New York

One Wall Street, 22nd Floor

New York, NY 10286

Contact: Zina Gregory

Phone:       (212) 635-6732

Fax:          (212) 635-6397

The Bank of Nova Scotia

Loan Accounting

One Liberty Plaza, 24th Floor

New York, NY 10006

  $ 20,409,247.93         $ 17,358,490.57              

The Bank of Nova Scotia

Loan Accounting

One Liberty Plaza,

24th Floor

New York, NY 10006

Contact: Ross Coomber

Phone:       (212) 225-5400

Fax:          (212) 225-6464

 

The Bank of Nova Scotia Loan Accounting One Liberty Plaza, 24th Floor

New York, NY 10006

Contact: Ross Coomber

Phone:       (212) 225-5400

Fax:          (212) 225-6464

--------------------------------------------------------------------------------

1   Less the aggregate amount of Existing Letters of Credit pursuant to Section
2.01(e) in the amount of [$] as of the date hereof.

 

109



--------------------------------------------------------------------------------

Name of Initial Lender Party

--------------------------------------------------------------------------------

 

Term A

Commitment

--------------------------------------------------------------------------------

 

Term B

Commitment

--------------------------------------------------------------------------------

 

Revolving

Credit

Commitment

--------------------------------------------------------------------------------

 

Swing

Line

Commitment

--------------------------------------------------------------------------------

 

Letter of
Credit

Commitment1

--------------------------------------------------------------------------------

 

Base Rate

Lending

Office

--------------------------------------------------------------------------------

 

Eurodollar

Lending

Office

--------------------------------------------------------------------------------

Captiva III Finance Ltd.

2 International Place, 6th Floor

Boston, MA 02110

  $ 901,408.44                    

Captiva III Finance Ltd.

2 International Place, 6th Floor

Boston, MA 02110

Contact: Ed Carbonneau

Loan Administrator

Phone:       (617) 603-6453

Fax:          (503) 258-6011

   

Credit Lyonnais

New York Branch

1301 Avenue of the Americas

New York, NY 10019

  $ 7,653,467.98       $ 6,509,433.96          

Credit Lyonnais

New York Branch

1301 Avenue of the Americas

New York, NY 10019

Contact: David Gener,

Loan Administrator

Phone:       (212) 261-7741

Fax:          (212) 459-3181

Email:        gener.david

@CLAmericas.com

 

Credit Lyonnais

New York Branch

1301 Avenue of the Americas

New York, NY 10019

Contact: David Gener,

Loan Administrator

Phone:       (212) 261-7741

Fax:          (212) 459-3181

Email:        gener.david

@CLAmericas.com

General Electric Capital

Corporation

120 Longridge Road

Stamford, CT 06927

  $ 2,551,155.99       $ 2,169,811.32          

General Electric Capital

Corporation

120 Longridge Road

Stamford, CT 06927

Contact: George Greene,

Loan Administrator

Phone:       (203) 316-7573

Fax:          (203) 602-8345

 

General Electric Capital

Corporation

120 Longridge Road

Stamford, CT 06927

Contact: George Greene,

Loan Administrator

Phone:       (203) 316-7573

Fax:          (203) 602-8345

Hanover Square CLO Ltd.

c/o Blackstone Debt Advisors LP

345 Park Avenue, 28th Floor

New York, NY 10154

  $ 901,408.45                    

Hanover Square CLO Ltd.

c/o Blackstone Debt Advisors LP

345 Park Avenue, 28th Floor

New York, NY 10154

Contact: Bonnie Gleason

Phone:       (212) 583-5124

Fax:          (212) 201-7976

   

 

110



--------------------------------------------------------------------------------

Name of Initial Lender Party

--------------------------------------------------------------------------------

 

Term A

Commitment

--------------------------------------------------------------------------------

 

Term B

Commitment

--------------------------------------------------------------------------------

 

Revolving

Credit

Commitment

--------------------------------------------------------------------------------

 

Swing

Line

Commitment

--------------------------------------------------------------------------------

 

Letter of

Credit

Commitment1

--------------------------------------------------------------------------------

 

Base Rate

Lending

Office

--------------------------------------------------------------------------------

 

Eurodollar

Lending

Office

--------------------------------------------------------------------------------

Merrill Lynch CLO XII

Pilgrim America (Cayman)

40 North Central Avenue

Suite 1200

Phoeniz, AZ 85004-4424

  $ 1,275,578.00       $ 1,084,905.66          

Merrill Lynch CLO XII Pilgrim

America (Cayman)

40 North Central Avenue

Suite 1200

Phoeniz, AZ 85004-4424

Contact: Ikhlas Hussain

Loan Administrator

Phone:       (617) 603-6642

Fax:          (503) 258-5595

   

Merrill Lynch CLO XX

Pilgrim (Cayman)

40 North Central Avenue

Suite 1200

Phoeniz, AZ 85004-4424

  $ 1,275,578.00       $ 1,084,905.66          

Merrill Lynch CLO XII Pilgrim

America (Cayman)

40 North Central Avenue

Suite 1200

Phoeniz, AZ 85004-4424

Contact: Wilson Young

Loan Administrator

Phone:       (617) 603-6511

Fax:          (503) 258-5595

   

National City Bank

  $ 9,609,354.24       $ 4,339,622.64          

National City Bank

101 S. Fifth Street

Louisville, KY 40202

Contact: Deanna Trotter

Loan Administrator

Phone:       (502) 581-5551

Fax:          (502) 581-4079

 

National City Bank

101 S. Fifth Street

Louisville, KY 40202

Contact: Deanna Trotter

Loan Administrator

Phone:       (502) 581-5551

Fax:          (502) 581-4079

Van Kampen CLO I Limited

  $ 6,309,859.16         —            

Van Kampen CLO I Limited

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

 

Van Kampen CLO I Limited

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

 

111



--------------------------------------------------------------------------------

Name of Initial Lender Party

--------------------------------------------------------------------------------

 

Term A

Commitment

--------------------------------------------------------------------------------

 

Term B

Commitment

--------------------------------------------------------------------------------

 

Revolving
Credit

Commitment

--------------------------------------------------------------------------------

 

Swing

Line

Commitment

--------------------------------------------------------------------------------

 

Letter of

Credit
Commitment1

--------------------------------------------------------------------------------

 

Base Rate

Lending

Office

--------------------------------------------------------------------------------

 

Eurodollar

Lending

Office

--------------------------------------------------------------------------------

Van Kampen CLO II Limited

  $ 2,704,255.36           —                

Van Kampen CLO II Limited

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

 

Van Kampen CLO II Limited

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

Van Kampen Senior Income Trust

  $ 4,166,888.13         $ 1,627,358.49              

Van Kampen Senior Income Trust

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

 

Van Kampen Senior Income Trust

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

Van Kampen Senior Loan Fund

  $ 4,166,888.13         $ 1,627,358.49              

Van Kampen Senior Loan Fund

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

 

Van Kampen Senior Loan Fund

One Parkview Plaza

Oakbrook Terrance, IL 60181

Contact: Brian Buscher

Loan Administrator

Phone:       (630) 684-6283

Fax:          (630) 684-6740

Wachovia Bank,

National Association


301 S. College Street, 5th Floor


Charlotte, NC 28288-0760

  $ 20,409,247.95         $ 17,358,490.56              

Wachovia Bank,

National Association

301 S. College Street, 5th Floor

Charlotte, NC 28288-0760

Contact: Doug Davis

Director

Phone:       (704) 715-2370

Fax:          (704) 374-4793

Email:        doug.davis @
wachovia.com

 

Wachovia Bank,
National Association

301 S. College Street, 5th Floor

Charlotte, NC 28288-0760

Contact: Doug Davis

Director

Phone:       (704) 715-2370

Fax:          (704) 374-4793

Email:        doug.davis @
wachovia.com

TOTAL:

  $ 135,211,267.61   $ 841,500,000.00   $ 115,000,000.00   $ 25,000,000.00   $
50,000,000.00        

 

112



--------------------------------------------------------------------------------

Schedule II

 

To The Credit Agreement

 

Existing Letters of Credit

 

American Casualty Company of Reading Pennsylvania

   $ 2,418,000

American Casualty Company of Reading Pennsylvania

   $ 5,000,000

American Casualty Company of Reading Pennsylvania

   $ 6,720,000



--------------------------------------------------------------------------------

Schedule 4.01(b)

 

To The Credit Agreement

 

Subsidiaries of the Borrower

 

Name

--------------------------------------------------------------------------------

 

Structure

--------------------------------------------------------------------------------

 

Jurisdiction of

Incorporation/

Organization

--------------------------------------------------------------------------------

 

Total Authorized

Shares of Each

Equity Class (1)

--------------------------------------------------------------------------------

 

Capital Stock

Outstanding (1)

--------------------------------------------------------------------------------

  Ownership
Interest


--------------------------------------------------------------------------------

 

Equity Interests

Covered by

Outstanding

Options (10)

--------------------------------------------------------------------------------

Astro, Hobby, West Mt. Renal Care Limited Partnership   Limited Partnership   DE
  N/A   N/A   (2)   None Bay Area Dialysis Partnership   Partnership   FL   N/A
  N/A   (2)   None

Beverly Hills Dialysis Partnership

  Partnership   CA   N/A   N/A   (2)   None Capital Dialysis Partnership  
Partnership   CA   N/A   N/A   (2)   None

Carroll County Dialysis Facility, Inc.

  Corporation   MD   50,000   100   (3)   None

Carroll County Dialysis Facility Limited Partnership

  Limited Partnership   MD   N/A   N/A   (2)   None

Continental Dialysis Center, Inc.

  Corporation   VA   1,000   100   (3)   None

Continental Dialysis Center of Springfield-Fairfax, Inc.

  Corporation   VA   100   95   (3)   None DaVita—Riverside, LLC  
Limited Liability Company   DE   N/A   N/A   (2)   None DaVita—West, LLC  
Limited Liability Company   DE   N/A   N/A   (6)   None

DaVita Nephrology Associates of Utah, L.L.C.

  Limited Liability Company   UT   N/A   N/A   (3)   None

Dialysis of Des Moines, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Dialysis of North Atlanta, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Dialysis of Northern Illinois, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Dialysis Specialists of Dallas, Inc.

  Corporation   TX   1,000,000   10,000   (3)   None



--------------------------------------------------------------------------------

Schedule 4.01(b)

 

To The Credit Agreement

 

Subsidiaries of the Borrower

 

Name

--------------------------------------------------------------------------------

 

Structure

--------------------------------------------------------------------------------

 

Jurisdiction of
Incorporation/

Organization

--------------------------------------------------------------------------------

  Total Authorized
Shares of Each
Equity Class (1)


--------------------------------------------------------------------------------

  Capital Stock
Outstanding (1)


--------------------------------------------------------------------------------

  Ownership
Interest


--------------------------------------------------------------------------------

  Equity Interests
Covered by
Outstanding
Options (10)


--------------------------------------------------------------------------------

East End Dialysis Center, Inc.

  Corporation   VA   5,000   1,000   (3)   None

East Ft. Lauderdale, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Eastmont Dialysis Partnership

  Partnership   CA   N/A   N/A   (2)   None

Elberton Dialysis Facility, Inc.

  Corporation   GA   200,000   750   (3)   None

Flamingo Park Kidney Center, Inc.

  Corporation   FL   100   85   (3)   None

Garey Dialysis Center Partnership

  Partnership   CA   N/A   N/A   (2)   None

Guam Renal Care Partnership

  Partnership   GUAM   N/A   N/A   (2)   None

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

  Limited Partnership   DE   N/A   N/A   (2)   None

Irvine Dialysis Center, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Lincoln Park Dialysis Services, Inc.

  Corporation   IL   1,000   1,000   (3)   None

Los Angeles Dialysis Center

  Partnership   CA   N/A   N/A   (2)   None

Mason-Dixon Dialysis Facilities, Inc.

  Corporation   MD  

4,000 common

1,000 preferred

  2,000   (3)   None

MD Investments, L.L.C.

  Limited Liability Company   VA   N/A   N/A   (2)   None

Moncrief Dialysis Center/Total Renal Care Limited Partnership

  Limited Partnership   DE   N/A   N/A   (2)   None

Nephrology Medical Associates of Georgia, LLC

  Limited Liability Company   GA   N/A   N/A   (3)   None

Open Access Sonography, Inc.

  Corporation   FL  

2,000,000
common

500,000 preferred

  20,000 (4)   (3)   None



--------------------------------------------------------------------------------

Schedule 4.01(b)

 

To The Credit Agreement

 

Subsidiaries of the Borrower

 

Name

--------------------------------------------------------------------------------

 

Structure

--------------------------------------------------------------------------------

 

Jurisdiction of
Incorporation/

Organization

--------------------------------------------------------------------------------

  Total Authorized
Shares of Each
Equity Class (1)


--------------------------------------------------------------------------------

  Capital Stock
Outstanding (1)


--------------------------------------------------------------------------------

  Ownership
Interest


--------------------------------------------------------------------------------

  Equity Interests
Covered by
Outstanding
Options (10)


--------------------------------------------------------------------------------

Pacific Coast Dialysis Center

  Partnership   CA   N/A   N/A   (2)   None

Pacific Dialysis Partnership

  Partnership   GUAM   N/A   N/A   (2)   None

Peninsula Dialysis Center, Inc.

  Corporation   VA   5,000   300   (5)   None

Renal Treatment Centers—California, Inc.

  Corporation   DE   1,000   100   (6)   None

Renal Treatment Centers—Hawaii, Inc.

  Corporation   DE   1,000   100   (6)   None

Renal Treatment Centers—Illinois, Inc.

  Corporation   DE   1,000   100   (6)   None

Renal Treatment Centers, Inc.

  Corporation   DE   100   100   (8)   None

Renal Treatment Centers—Mid-Atlantic, Inc.

  Corporation   DE   1,000   100   (6)   None

Renal Treatment Centers—Northeast, Inc.

  Corporation   DE   1,000   100   (6)   None

Renal Treatment Centers—Southeast, L.P.

  Limited Partnership   DE   N/A   N/A   (2)   None

Renal Treatment Centers—West, Inc.

  Corporation   DE   1,000   100   (6)   None

Rocky Mountain Dialysis Services, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

RTC Holdings, Inc.

  Corporation   DE   100   100   (9)   None

RTC—Texas Acquisition, Inc.

  Corporation   TX   1,000   1,000   (7)   None

RTC TN, Inc.

  Corporation   DE   3,000   1,000   (6)   None

San Gabriel Valley Partnership

  Partnership   CA   N/A   N/A   (2)   None

Sierra Rose Dialysis Center, LLC

  Limited Liability Company   DE   N/A   N/A   (11)   None



--------------------------------------------------------------------------------

Schedule 4.01(b)

 

To The Credit Agreement

 

Subsidiaries of the Borrower

 

Name

--------------------------------------------------------------------------------

 

Structure

--------------------------------------------------------------------------------

 

Jurisdiction of
Incorporation/

Organization

--------------------------------------------------------------------------------

  Total Authorized
Shares of Each
Equity Class (1)


--------------------------------------------------------------------------------

  Capital Stock
Outstanding (1)


--------------------------------------------------------------------------------

  Ownership
Interest


--------------------------------------------------------------------------------

  Equity Interests
Covered by
Outstanding
Options (10)


--------------------------------------------------------------------------------

Soledad Dialysis Center, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Southcrest Dialysis, LLC

  Limited Liability Company   DE   N/A   N/A   (2)   None

Sun City Dialysis Center, L.L.C.

  Limited Liability Company   DE   N/A   N/A   (2)   None

Total Acute Kidney Care, Inc.

  Corporation   FL   7,500   100   (3)   None Total Renal Care/Eaton Canyon
Dialysis Center Partnership   Partnership   CA   N/A   N/A   (2)   None
Total Renal Care/Hollywood Partnership   Partnership   CA   N/A   N/A   (2)  
None Total Renal Care, Inc.   Corporation   CA   1,000   100   (8)   None Total
Renal Care International, Limited   European Holding Company   United
Kingdom   100   100   (2)   None Total Renal Care of Colorado, Inc.  
Corporation   CO   50,000   18,400   (3)   None Total Renal Care of North
Carolina, LLC   Limited Liability Company   DE   N/A   N/A   (2)   None Total
Renal Care of Puerto Rico, Inc.   Corporation   Puerto Rico   100   100   (3)  
None TRC of New York, Inc.   Corporation   NY   1,000   100   (3)   None Total
Renal Care of Utah, L.L.C.   Limited Liability Company   DE   N/A   N/A   (3)  
None Total Renal Care/Peralta Renal Center Partnership   Partnership   CA   N/A
  N/A   (2)   None Total Renal Care/Piedmont Dialysis Partnership   Partnership
  CA   N/A   N/A   (2)   None Total Renal Care Texas Limited Partnership  
Limited Partnership   DE   N/A   N/A   (2)   None



--------------------------------------------------------------------------------

Schedule 4.01(b)

 

To The Credit Agreement

 

Subsidiaries of the Borrower

 

Name

--------------------------------------------------------------------------------

 

Structure

--------------------------------------------------------------------------------

 

Jurisdiction of
Incorporation/

Organization

--------------------------------------------------------------------------------

  Total Authorized
Shares of Each
Equity Class (1)


--------------------------------------------------------------------------------

  Capital Stock
Outstanding (1)


--------------------------------------------------------------------------------

  Ownership
Interest


--------------------------------------------------------------------------------

  Equity Interests
Covered by
Outstanding
Options (10)


--------------------------------------------------------------------------------

Total Renal Laboratories, Inc.

  Corporation   FL   10,000   100   (3)   None

Total Renal Research, Inc.

  Corporation   DE   500   500   (3)   None Total Renal Support Services, Inc.  
Corporation   DE   1,000   1,000   (3)   None Total Renal Support Services of
North Carolina, LLC   Limited Liability Company   DE   N/A   N/A   (2)   None
TRC-Dyker Heights, L.P.   Limited Partnership   NY   N/A   N/A   (2)   None
TRC El Paso Limited Partnership   Limited Partnership   DE   N/A   N/A   (2)  
None TRC—Four Corners Dialysis Clinics, L.L.C.   Limited Liability Company   NM
  N/A   N/A   (2)   None TRC—Georgetown Regional Dialysis, LLC   Limited
Liability Company   DC   N/A   N/A   (2)   None TRC—Indiana, LLC   Limited
Liability Company   IN   N/A   N/A   (2)   None TRC—Petersburg, LLC   Limited
Liability Company   DE   N/A   N/A   (2)   None TRC West, Inc.   Corporation  
DE   3,000   100   (3)   None Tri—City Dialysis Center, Inc.   Corporation   VA
  5,000   300   (5)   None Tulsa Dialysis, LLC   Limited Liability Company   DE
  N/A   N/A   (2)   None Tustin Dialysis Center, LLC   Limited Liability Company
  DE   N/A   N/A   (2)   None



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1)   Unless otherwise indicated, numbers shown for corporations refer to shares
of common stock.

(2)   See next pages for Ownership Interests of Borrower. The Borrower or one of
its subsidiaries is a general partner of each partnership or member of each
limited liability company.

(3)   The Borrower owns 100% of the issued securities of Total Renal Care, Inc.,
which owns 100% of the issued ownership interests of the listed entity.

(4)   The indicated shares are shares of preferred stock.

(5)   The Borrower owns 100% of the issued securities of Renal Treatment
Centers, Inc., which owns 100% of the issued shares of Renal Treatment
Centers—Mid-Atlantic, Inc., which owns 100% of the issued shares of the listed
entity.

(6)   The Borrower owns 100% of the issued securities of Renal Treatment
Centers, Inc., which owns 100% of the issued ownership interests of the listed
entity.

(7)   The Borrower owns 100% of the issued securities of Renal Treatment
Centers, Inc., which owns 100% of the issued securities of Renal Treatment
Centers—Southeast, LP, which owns 100% of the issued securities of the listed
entity.

(8)   The Borrower owns 100% of any equity security herein listed, which is the
only class of security outstanding of such entity.

(9)   The Borrower owns 100% of the issued securities of Renal Treatment
Centers, Inc., which owns 100% of the issued shares of RTC—TN, Inc., which owns
100% of the issued shares of the listed entity.

(10)   Other than any obligation or right of the Borrower or any of its
subsidiaries to acquire any minority interest in any subsidiary that is a
partnership or limited liability company.

(11)   The Borrower owns 100% of the issued securities of Renal Treatment
Centers, Inc., which owns 100% of the issued securities of Renal Treatment
Centers—West, Inc., which owns 100% of the issued ownership interest of the
listed entity.



--------------------------------------------------------------------------------

OWNERSHIP

 

Astro, Hobby, West Mt. Renal Care Limited Partnership

      

TRC West, Inc.

   99 %

Total Renal Care, Inc.

   1 %

Bay Area Dialysis Partnership

      

Total Renal Care, Inc.

   99.67 %

Renal Treatment Centers—Southeast, LP

   0.33 %

Beverly Hills Dialysis Partnership

      

Total Renal Care, Inc.

   99.955 %

DaVita Inc.

   0.045 %

Capital Dialysis Partnership

      

Total Renal Care, Inc.

   50.10 %

Capital Dialysis, LLC

   49.90 %

Carroll County Dialysis Facility Limited Partnership

   66.67 %

Carroll County Dialysis Facility, Inc.

   33.33 %

Carroll County Medical Services

      

DaVita—Riverside, LLC

      

Renal Treatment Centers—California, Inc.

   60 %

NAMG Dialysis Ventures, LLC

   40 %

DaVita—West, LLC

      

Renal Treatment Centers, Inc.

   100 %

DaVita Nephrology Associates of Utah, L.L.C.

      

Total Renal Care, Inc.

   100 %

Dialysis of Des Moines, LLC

      

Renal Treatment Centers—Illinois, Inc.

   51 %

Quality Renal Services, L.L.C.

   49 %

Dialysis of North Atlanta, LLC

      

Renal Treatment Centers—Mid-Atlantic, Inc.

   70 %

Dialysis of Georgia, LLC

   30 %

Dialysis of Northern Illinois, Inc.

      

Renal Treatment Centers—Illinois, Inc.

   60 %

Rockford Nephrology Partners, Ltd.

   40 %



--------------------------------------------------------------------------------

East Ft. Lauderdale, LLC

      

Renal Treatment Centers—Southeast, LP

   60 %

Albert Casaretto, M.D.

   40 %

Eastmont Dialysis Partnership

      

Total Renal Care, Inc.

   60.78 %

Eastmont Dialysis, LLC

   39.22 %

Garey Dialysis Center Partnership

      

Total Renal Care, Inc.

   60 %

Victor L. Pappoe, M.D., Inc.

   40 %

Guam Renal Care Partnership

      

Total Renal Care, Inc.

      

DaVita Inc.

   99 %      1 %

Houston Kidney Center/Total Renal Care Integrated Services Network, Limited
Partnership

   99 %

TRC West, Inc.

   1 %

Total Renal Care, Inc.

      

Irvine Dialysis Center, LLC

      

Renal Treatment Centers—California, Inc.

   60 %

Jacob Ahdoot, M.D.

   20 %

Jonathan Ahdoot, M.D.

   20 %

Los Angeles Dialysis Center

      

Total Renal Care, Inc.

   68.16 %

Dialysis Associates

   31.84 %

MD Investments, L.L.C.

      

East End Dialysis Center, Inc.

   50.1 %

Michael Douglas

   49.9 %

Moncrief Dialysis Center/Total Renal Care Limited Partnership

      

TRC West, Inc.

   64 %

Total Renal Care, Inc.

   1 %

Jack Moncrief, M.D.

   35 %

Nephrology Medical Associates of Georgia, LLC

   100 %

Total Renal Care, Inc.

      

Pacific Coast Dialysis Center

      

Total Renal Care, Inc.

   93 %

Randall W. Maxey, M.D.

   7 %



--------------------------------------------------------------------------------

Pacific Dialysis Partnership

            

Total Renal Care, Inc.

         99 %

DaVita Inc.

         1 %

Renal Treatment Centers—Southeast, L.P.

            

DaVita—West, LLC

         99 %

Renal Treatment Centers, Inc.

         1 %

Rocky Mountain Dialysis Services, LLC

            

Renal Treatment Centers—West, Inc.

         51.0 %

DNPC Investments, LLC

         49.0 %

San Gabriel Valley Partnership

            

Total Renal Care, Inc.

         75.0 %

Nirmal Kumar, M.D.

         12.5 %

Ashok Sunder Raj, M.D.

                  12.5 %      

Soledad Dialysis Center, LLC

            

Renal Treatment Centers—California, Inc.

         60 %

Soledad Dialysis Services, Inc.

         40 %

Southcrest Dialysis, LLC

            

Renal Treatment Centers—West, Inc.

         60 %

Southcrest Venture, LLC

         40 %

Sun City Dialysis Center, L.L.C.

            

Renal Treatment Centers—West, Inc.

         60 %

Asan M. Ariff, M.D., P.C.

         7.5 %

Ishan N. VKC, Inc.

         7.5 %

Anup Rai, M.D.

         25 %

Total Renal Care International Limited

            

DaVita Inc.

         99 %

Kent Thiry

         1 %

Total Renal Care/Hollywood Partnership

            

Total Renal Care, Inc.

            

National Renal Transplant Services, Inc.

   65 %                  35 %

Total Renal Care of North Carolina, LLC

            

Total Renal Care, Inc.

         85 %

Neil Realty, Inc.

         15 %

Total Renal Care of Utah, L.L.C.

            

Total Renal Care, Inc.

         100 %

Total Renal Care/Eaton Canyon Dialysis Center Partnership

            

Total Renal Care, Inc.

         87.5 %

Pasadena Dialysis Center, Inc.

                  12.5 %      



--------------------------------------------------------------------------------

Total Renal Care/Peralta Renal Center Partnership

      

Total Renal Care, Inc.

   99.9 %

DaVita Inc.

   0.1 %

Total Renal Care/Piedmont Dialysis Partnership

   99.9 %

Total Renal Care, Inc.

   0.1 %

DaVita Inc.

      

Total Renal Care Texas Limited Partnership

      

TRC West, Inc.

   99 %

Total Renal Care, Inc.

   1 %

Total Renal Support Services of North Carolina, LLC

      

Total Renal Support Services, Inc.

   85 %

Neil Realty, Inc.

   15 %

TRC—Dyker Heights, L.P.

      

TRC of New York, Inc.

   70 %

New York Methodist Hospital

   10 %

Sonia Borra, M.D.

   10 %

Henry Lipner, M.D.

   10 %

TRC El Paso Limited Partnership

      

Total Renal Care, Inc.

   0.1 %

TRC West, Inc.

   49.1 %

Dionicio Alvarez, M.D.

   49.9 %

TRC—Four Corners Dialysis Clinics, L.L.C.

      

Total Renal Care, Inc.

   51 %

Mark Bevan, M.D.

   49 %

TRC—Georgetown Regional Dialysis, L.L.C.

      

Total Renal Care, Inc.

   80 %

Georgetown University

   20 %

TRC—Indiana, LLC

      

Total Renal Care, Inc.

   0.1 %

Renal Treatment Centers—Illinois, Inc.

   99.9 %

TRC—Petersburg, LLC

      

East End Dialysis Center, Inc.

   70 %

Sandy Gibson

   30 %

Tulsa Dialysis, LLC

      

Renal Treatment Centers—West, Inc.

   60 %

Sapulpa Venture, LLC

   40 %



--------------------------------------------------------------------------------

Tustin Dialysis Center, LLC

      

Renal Treatment Centers—California, Inc.

   60 %

Renal Investment Partnership

   20 %

NSMG Partners

   20 %



--------------------------------------------------------------------------------

Schedule 4.01 (d)

 

To The Credit Agreement

 

Authorizations

 

1.   All Existing Term B Advances made under the Existing Credit Agreement are
to be paid off on the Closing Date.

 

2.   Existing Term A Lenders, Existing Term B Lenders and Existing Revolving
Credit Lenders owed or holding at least a majority in interest of the sum of (a)
the aggregate principal amount of the Term A Advances and the Term B Advances
outstanding as of the Closing Date and (b) the aggregate Revolving Credit
Commitments as of the Closing Date shall have provided their consent to the
amendments to the Existing Credit Agreement, which consent shall be evidenced by
their execution of a Consent to this the Agreement.



--------------------------------------------------------------------------------

Schedule 4.01 (f)

 

To The Credit Agreement

 

Litigation

 

None



--------------------------------------------------------------------------------

Schedule 4.01 (o)

 

To The Credit Agreement

 

Environmental Laws

 

None



--------------------------------------------------------------------------------

Schedule 4.01 (p)

 

To The Credit Agreement

 

Open Years

 

1999

   TOTAL RENAL CARE HOLDINGS, INC. & CONSOLIDATED SUBSIDIARIES    NONE     
12/31/99   Carroll County Dialysis Facility, Inc.           12/31/99  
Continental Dialysis Center of Springfield-Fairfax, Inc.           12/31/99  
Continental Dialysis Center, Inc.           12/31/99   Dialysis Specialists of
Dallas, Inc.           12/31/99   East End Dialysis Center, Inc.          
12/31/99   Elberton Dialysis Facility, Inc.           12/31/99   Flamingo Park
Kidney Center, Inc.           12/31/99   Lincoln Park Dialysis Services, Inc.   
       12/31/99   Mason-Dixon Dialysis Facilities, Inc.           12/31/99  
Open Access Sonography, Inc.           12/31/99   Peninsula Dialysis Center,
Inc.           12/31/99   Renal Diagnostic Laboratories, Inc.           12/31/99
  Renal Treatment Centers—California, Inc.           12/31/99   Renal Treatment
Centers—Hawaii, Inc.           12/31/99   Renal Treatment Centers—Illinois, Inc.
          12/31/99   Renal Treatment Centers—Management Acquisition, Inc.       
   12/31/99   Renal Treatment Centers—Mid-Atlantic, Inc.           12/31/99  
Renal Treatment Centers—Northeast, Inc.           12/31/99   Renal Treatment
Centers—Southeast, Inc.           12/31/99   Renal Treatment Centers—West, Inc.
          12/31/99   RTC—Texas Acquisition, Inc.           12/31/99   RTC
Holdings International, Inc.           12/31/99   RTC Holdings, Inc.          
12/31/99   RTC Supply, Inc.           12/31/99   RTC TN, Inc.           12/31/99
  Renal Treatment Centers, Inc.           12/31/99   Total Acute Kidney Care,
Inc.           12/31/99   Total Renal Care Acquisition Corporation          
12/31/99   Total Renal Care Holdings, Inc.           12/31/99   Total Renal
Care, Inc.           12/31/99   Total Renal Laboratories, Inc. (formerly
Dialysis Laboratories, Inc.)           12/31/99   Total Renal Research, Inc.   
       12/31/99   Total Renal Support Services, Inc.           12/31/99   Total
Renal Care of Colorado, Inc.           12/31/99   TRC of New York, Inc.       
   12/31/99   TRC West, Inc.           12/31/99   Tri-City Dialysis Center, Inc.
    



--------------------------------------------------------------------------------

Schedule 4.01 (p)

 

To The Credit Agreement

 

Open Years

 

2000

   DAVITA INC. & CONSOLIDATED SUBSIDIARIES (formerly Total Renal Care
Holdings, Inc. & Consolidated Subsidiaries)    $ 2,307,674      12/31/2000  
Carroll County Dialysis Facility, Inc.             12/31/2000   Continental
Dialysis Center of Springfield-Fairfax, Inc.             12/31/2000  
Continental Dialysis Center, Inc.             12/31/2000   DaVita Inc. (formerly
Total Renal Care Holdings, Inc.)             12/31/2000   Dialysis Specialists
of Dallas, Inc.             12/31/2000   East End Dialysis Center, Inc.         
   12/31/2000   Elberton Dialysis Facility, Inc.             12/31/2000  
Flamingo Park Kidney Center, Inc.             12/31/2000   Lincoln Park Dialysis
Services, Inc.             12/31/2000   Mason-Dixon Dialysis Facilities, Inc.   
         12/31/2000   Open Access Sonography, Inc.             12/31/2000  
Peninsula Dialysis Center, Inc.             12/31/2000   Renal Diagnostic
Laboratories, Inc.             12/31/2000   Renal Treatment Centers—California,
Inc.             12/31/2000   Renal Treatment Centers—Hawaii, Inc.            
12/31/2000   Renal Treatment Centers—Illinois, Inc.             12/31/2000  
Renal Treatment Centers—Management Acquisition, Inc.             12/31/2000  
Renal Treatment Centers—Mid-Atlantic, Inc.             12/31/2000   Renal
Treatment Centers—Northeast, Inc.             12/31/2000   Renal Treatment
Centers—Southeast, Inc.             12/31/2000   Renal Treatment Centers—West,
Inc.             12/31/2000   Renal Treatment Centers, Inc.            
12/31/2000   RTC—Texas Acquisition, Inc.             12/31/2000   RTC Holdings
International, Inc.             12/31/2000   RTC Holdings, Inc.            
12/31/2000   RTC Supply, Inc.             12/31/2000   RTC TN, Inc.            
12/31/2000   Total Acute Kidney Care, Inc.             12/31/2000   Total Renal
Care Acquisition Corporation             12/31/2000   Total Renal Care of
Colorado, Inc.             12/31/2000   Total Renal Care, Inc.            
12/31/2000   Total Renal Laboratories, Inc. (formerly Dialysis Laboratories,
Inc.)             12/31/2000   Total Renal Research, Inc.             12/31/2000
  Total Renal Support Services, Inc.             12/31/2000   TRC of New York,
Inc.             12/31/2000   TRC West, Inc.             12/31/2000   Tri-City
Dialysis Center, Inc.       



--------------------------------------------------------------------------------

Schedule 4.01 (p)

 

To The Credit Agreement

 

Open Years

 

2001

   DAVITA INC. & CONSOLIDATED SUBSIDIARIES (formerly Total Renal Care
Holdings, Inc. & Consolidated Subsidiaries)    $ 58,825,031      12/31/2001  
Carroll County Dialysis Facility, Inc.             12/31/2001   Continental
Dialysis Center of Springfield-Fairfax, Inc.             12/31/2001  
Continental Dialysis Center, Inc.             12/31/2001   DaVita Inc. (formerly
Total Renal Care Holdings, Inc.)             12/31/2001   Dialysis Specialists
of Dallas, Inc.             12/31/2001   East End Dialysis Center, Inc.         
   12/31/2001   Elberton Dialysis Facility, Inc.             12/31/2001  
Flamingo Park Kidney Center, Inc.             12/31/2001   Lincoln Park Dialysis
Services, Inc.             12/31/2001   Mason-Dixon Dialysis Facilities, Inc.   
         12/31/2001   Open Access Sonography, Inc.             12/31/2001  
Peninsula Dialysis Center, Inc.             12/31/2001   Renal Diagnostic
Laboratories, Inc.             12/31/2001   Renal Treatment Centers—California,
Inc.             12/31/2001   Renal Treatment Centers—Hawaii, Inc.            
12/31/2001   Renal Treatment Centers—Illinois, Inc.             12/31/2001  
Renal Treatment Centers—Management Acquisition, Inc.             12/31/2001  
Renal Treatment Centers—Mid-Atlantic, Inc.             12/31/2001   Renal
Treatment Centers—Northeast, Inc.             12/31/2001   Renal Treatment
Centers—Southeast, Inc.             12/31/2001   Renal Treatment Centers—West,
Inc.             12/31/2001   Renal Treatment Centers, Inc.            
12/31/2001   RTC—Texas Acquisition, Inc.             12/31/2001   RTC Holdings,
Inc.             12/31/2001   RTC Supply, Inc.             12/31/2001   RTC TN,
Inc.             12/31/2001   Total Acute Kidney Care, Inc.            
12/31/2001   Total Renal Care Acquisition Corporation             12/31/2001  
Total Renal Care of Colorado, Inc.             12/31/2001   Total Renal Care,
Inc.             12/31/2001   Total Renal Laboratories, Inc. (formerly Dialysis
Laboratories, Inc.)       



--------------------------------------------------------------------------------

Schedule 4.01 (p)

 

To The Credit Agreement

 

Open Years

 

2001

   DAVITA INC. & CONSOLIDATED SUBSIDIARIES (formerly Total Renal Care
Holdings, Inc. & Consolidated Subsidiaries) cont’d           12/31/2001   Total
Renal Research, Inc.           12/31/2001   Total Renal Support Services, Inc.
          12/31/2001   TRC of New York, Inc.           12/31/2001   TRC West,
Inc.           12/31/2001   Tri-City Dialysis Center, Inc.     

2002

   DAVITA INC. & CONSOLIDATED SUBSIDIARIES (formerly Total Renal Care
Holdings, Inc. & Consolidated Subsidiaries)    Not filed      12/31/2002  
Carroll County Dialysis Facility, Inc.           12/31/2002   Continental
Dialysis Center of Springfield-Fairfax, Inc.           12/31/2002   Continental
Dialysis Center, Inc.           12/31/2002   DaVita Inc. (formerly Total Renal
Care Holdings, Inc.)           12/31/2002   Dialysis Specialists of Dallas, Inc.
          12/31/2002   East End Dialysis Center, Inc.           12/31/2002  
Elberton Dialysis Facility, Inc.           12/31/2002   Flamingo Park Kidney
Center, Inc.           12/31/2002   Lincoln Park Dialysis Services, Inc.       
   12/31/2002   Mason-Dixon Dialysis Facilities, Inc.           12/31/2002  
Open Access Sonography, Inc.           12/31/2002   Peninsula Dialysis Center,
Inc.           12/31/2002   Renal Treatment Centers—California, Inc.          
12/31/2002   Renal Treatment Centers—Hawaii, Inc.           12/31/2002   Renal
Treatment Centers—Illinois, Inc.           12/31/2002   Renal Treatment
Centers—Mid-Atlantic, Inc.           12/31/2002   Renal Treatment
Centers—Northeast, Inc.           12/31/2002   Renal Treatment
Centers—Southeast, LP           12/31/2002   Renal Treatment Centers—West, Inc.
          12/31/2002   Renal Treatment Centers, Inc.           12/31/2002  
RTC—Texas Acquisition, Inc.           12/31/2002   RTC Holdings, Inc.          
12/31/2002   RTC TN, Inc.           12/31/2002   Total Acute Kidney Care, Inc.
    



--------------------------------------------------------------------------------

Schedule 4.01 (p)

 

To The Credit Agreement

 

Open Years

 

2002

   DAVITA INC. & CONSOLIDATED SUBSIDIARIES (formerly Total Renal Care Holdings,
Inc. &
Consolidated Subsidiaries) cont’d      12/31/2002   Total Renal Care of
Colorado, Inc.      12/31/2002   Total Renal Care, Inc.      12/31/2002   Total
Renal Laboratories, Inc. (formerly Dialysis Laboratories, Inc.)      12/31/2002
  Total Renal Research, Inc.      12/31/2002   Total Renal Support Services,
Inc.      12/31/2002   TRC of New York, Inc.      12/31/2002   TRC West, Inc.  
   12/31/2002   Tri-City Dialysis Center, Inc.



--------------------------------------------------------------------------------

Schedule 4.01 (q)

 

To The Credit Agreement

 

Liens

 

In connection with the Existing Credit Agreement, the Borrower and each of the
Guarantors have granted a security interest in substantially all of their
respective assets to Credit Suisse First Boston, as collateral agent for the
lenders party thereto. The foregoing security interests shall continue following
the Closing Date as security for the Agreement.



--------------------------------------------------------------------------------

Schedule 4.01 (r)

 

To The Credit Agreement

 

Investments

 

Cash and Investments

--------------------------------------------------------------------------------

   As of March 31, 2003


--------------------------------------------------------------------------------

Janus Money Market Institutional #881

   $ 45,800,000

Credit Suisse First Boston-Federated Tax Free Obligation Fund

     250,335,000

First Union National Bank Overnight Sweep-Money Market Mutual Fund

     2,969,000

Bank of America Money Rate Accounts

     818,000

Non-interest bearing depository/concentration

     5,072,000



--------------------------------------------------------------------------------

Schedule 4.01 (r)

 

To The Credit Agreement

 

Investments

 

Investment in Partnerships (50% or less)

--------------------------------------------------------------------------------

   As of March 31, 2003


--------------------------------------------------------------------------------

 

Wilshire Dialysis Center

   $ 1,258,000  

University Park Dialysis Partnership

     599,000  

MHS—XIV, LLC

     341,000  

MD Investments, LLC

     332,000  

Total Renal Care/Crystal River Dialysis, L.C.

     308,000  

Hutchinson Dialysis, LLC

     289,000  

Dialysis Treatment Center of Macon, LLC

     114,000  

MHS—XX, LLC

     67,000  

Equity Investments

--------------------------------------------------------------------------------

      

H.R.G.

   $ 15,400,000  

Velos

     1,000,000  

Reserves

     (16,400,000 )

 

See also the equity interests held by Loan Parties set forth in Schedule I to
the Security Agreement.



--------------------------------------------------------------------------------

Schedule 4.01 (r)

 

To The Credit Agreement

 

Guaranties of Obligations

 

Guaranties of Obligations

 

Payment of principal amount of the 5 5/8% convertible subordinated notes of
Renal Treatment Centers, Inc. due 2006 in the aggregate principal amount of
$125,000,000 issued pursuant to the Indenture dated June 12, 1996 between Renal
Treatment Centers, Inc. and PNC Bank, National Association as trustee is
guaranteed by the Borrower.



--------------------------------------------------------------------------------

Schedule 4.01 (r)

 

To The Credit Agreement

 

Investments

 

Indebtedness From Partnership Centers:

--------------------------------------------------------------------------------

   As of March 31, 2003


--------------------------------------------------------------------------------

Dialysis Care of North Carolina, LLC

   $ 33,826,000

Eastmont Dialysis Partnership

     1,264,500

IHS—Jacobi

     134,000

Moncrief Dialysis Center/Total Renal Care Limited Partnership

     1,802,000

Pacific Coast Dialysis Center

     42,000

TRC—Petersburg, LLC

     82,000

Managed Centers:

--------------------------------------------------------------------------------

    

Seneca County Dialysis—Tiffin OH

   $ 184,000

El Camino

     1,101,000

Perry Dialysis

     80,000

San Mateo

     1,391,000

Children’s

     612,000

Satelite

     1,142,000

Timpanogos

     25,000

Summerlin

     390,000



--------------------------------------------------------------------------------

Schedule 4.01(s)

 

To The Credit Agreement

 

Exceptions to Medicare/ Medicaid Participation

 

Each time Borrower or one of its Subsidiaries develops a new facility (a “De
Novo”), it is operated for a limited period of time prior to obtaining its
Medicare certification and provider number and its Medicaid provider number.
Once the De Novo passes its initial survey from Medicare it is approved for
billing as of the date of the survey. However, Borrower or one of its
Subsidiaries will not be able to remit bills to Government Reimbursement
Programs until it is actually issued a provider number, which could be several
months after the initial survey.

 

Each time Borrower or one of its Subsidiaries acquires a new facility (an
“Acquisition”), similar delays may result. While a facility remains qualified to
participate in the Government Reimbursement Programs after an Acquisition,
Borrower or one of its Subsidiaries cannot bill the Government Reimbursement
Programs until it receives a provider number in its own name.

 

The listing below reflects facilities where Borrower or one of its Subsidiaries
is awaiting i) an initial Medicare certification and provider number with which
to bill a Medicare intermediary, ii) an initial Medicaid provider number with
which to bill or iii) to have a Medicare or Medicaid provider number issued in
the name of Borrower or one of its Subsidiaries after acquiring a facility.
These delays in Medicare certifications and in issuing provider numbers are part
of Borrower’s ordinary course operations. As a result, this list is subject to
change from time to time.

 

Schedule 4.01 (s)

 

To The Credit Agreement

 

Exceptions to Medicare/Medicaid Participation

 

MEDICARE               

CENTER

--------------------------------------------------------------------------------

   CENTER #


--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   PROJECT TYPE


--------------------------------------------------------------------------------

PORTSMOUTH DIALYSIS

   2014    VA    DENOVO

MT. POCONO DIALYSIS

   1504    PA    DENOVO

NEPTUNE DIALYSIS CENTER

   525    NJ    DENOVO

DAVISON DIALYSIS

   296    MI    DENOVO

TOKAY DIALYSIS CENTER

   2016    CA    DENOVO

CHADBOURN DIALYSIS CENTER

   2005    NC    DENOVO

SIERRA ROSE DIALYSIS CENTER

   2015    NV    DENOVO

MISSION HILLS DIALYSIS

   2001    TX    DENOVO

PIKESVILLE DIALYSIS

   2021    MD    DENOVO

WAYNESVILLE DIALYSIS

   2000    NC    DENOVO

IRIS CITY DIALYSIS

   476    GA    INTERNAL CHANGE
OF OWNERSHIP

CHURCHVIEW DIALYSIS

   1560    IL    ACQUISITION



--------------------------------------------------------------------------------

DEKALB DIALYSIS

   1561    IL    ACQUISITION

FREEPORT DIALYSIS

   1562    IL    ACQUISITION

WHITESIDE DIALYSIS

   1564    IL    ACQUISITION

PENINSULA DIALYSIS CENTER

   1545    VA    ACQUISITION

GREATER PORTSMOUTH

   1544    VA    ACQUISITION

ROCKFORD DIALYSIS

   1563    IL    ACQUISITION

SAGINAW DIALYSIS

   1540    MI    ACQUISITION

HALLWOOD DIALYSIS CENTER

   1558    MI    ACQUISITION

FLINT DIALYSIS CENTER

   1557    MI    ACQUISITION

PARK PLAZA DIALYSIS

   1559    MI    ACQUISITION

BAKERS FERRY DIALYSIS

   456    GA    INTERNAL CHANGE
OF OWNERSHIP MEDICAID               

CENTER

--------------------------------------------------------------------------------

   CENTER #


--------------------------------------------------------------------------------

   STATE


--------------------------------------------------------------------------------

   PROJECT TYPE


--------------------------------------------------------------------------------

MADISON DIALYSIS CENTER

   409    NC    DENOVO

TOKAY DIALYSIS CENTER

   2016    CA    DENOVO

BRICKTOWN DIALYSIS CENTER

   563    NJ    DENOVO

FLUSHING DIALYSIS

   298    MI    DENOVO

FOWLERVILLE DIALYSIS

   2007    MI    DENOVO

SWANNANOA DIALYSIS CENTER

   1508    NC    DENOVO

CHADBOURN DIALYSIS CENTER

   2005    NC    DENOVO

MARYVILLE DIALYSIS

   2002    IL    DENOVO

PORTSMOUTH DIALYSIS

   2014    VA    DENOVO

SIERRA ROSE DIALYSIS CENTER

   2015    NV    DENOVO

SOUTHFIELD WEST DIALYSIS

   295    MI    DENOVO

NEPTUNE DIALYSIS CENTER

   525    NJ    DENOVO

DAVISON DIALYSIS

   296    MI    DENOVO

MISSION HILLS DIALYSIS

   2001    TX    DENOVO

MT. POCONO DIALYSIS

   1504    PA    DENOVO

PIKESVILLE DIALYSIS

   2021    MD    DENOVO

WAYNESVILLE DIALYSIS CENTER

   2000    NC    DENOVO

IRIS CITY DIALYSIS

   476    GA    INTERNAL CHANGE
OF OWNERSHIP

CHURCHVIEW DIALYSIS

   1560    IL    ACQUISITION

DEKALB DIALYSIS

   1561    IL    ACQUISITION

FREEPORT DIALYSIS

   1562    IL    ACQUISITION

WHITESIDE DIALYSIS

   1564    IL    ACQUISITION

PENINSULA DIALYSIS CENTER

   1545    VA    ACQUISITION

GREATER PORTSMOUTH

   1544    VA    ACQUISITION

ROCKFORD DIALYSIS

   1563    IL    ACQUISITION

SAGINAW DIALYSIS

   1540    MI    ACQUISITION

HALLWOOD DIALYSIS CENTER

   1558    MI    ACQUISITION

FLINT DIALYSIS CENTER

   1557    MI    ACQUISITION

PARK PLAZA DIALYSIS

   1559    MI    ACQUISITION

BAKERS FERRY DIALYSIS

   456    GA    INTERNAL CHANGE
OF OWNERSHIP



--------------------------------------------------------------------------------

CENTRAL CITY DIALYSIS

   648    TX    INTERNAL CHANGE
OF OWNERSHIP

CIELO VISTA DIALYSIS

   370    TX    INTERNAL CHANGE
OF OWNERSHIP

WEST TEXAS DIALYSIS

   371    TX    INTERNAL CHANGE
OF OWNERSHIP

OLYMPIC VIEW DIALYSIS CENTER

   552    WA    ACQUISITION

DIALYSIS SYSTEMS OF COVINGTON

   1535    LA    ACQUISITION

DIALYSIS SYSTEMS OF HAMMOND

   1536    LA    ACQUISITION

INDEPENDENCE RENAL CENTER

   1537    LA    ACQUISITION



--------------------------------------------------------------------------------

Schedule 5.02 (b)

 

To The Credit Agreement

 

Debt

 

Type of Debt

--------------------------------------------------------------------------------

   As of March 31, 2003


--------------------------------------------------------------------------------

 

Capital Leases

   8,713,213  

5 5/8% Convertible Subordinated Notes-RTC

   125,000,000  

7% Convertible Subordinated Notes

   345,000,000  

Deferred Purchase Price:

      

Cleve Hill

   405,000  

Drug Evaluation Unit

   (1,818 )

IRA—Kenneth Hahn

   10,706  

East End Dialysis Center

   82,564  

Covington

   98,274  

Greenspring

   23,682  



--------------------------------------------------------------------------------

Schedule 5.02 (b)

 

To The Credit Agreement

 

Debt

 

Intercompany Indebtedness To Partnership Centers

--------------------------------------------------------------------------------

   As of March 31, 2003


--------------------------------------------------------------------------------

Garey Dialysis Center Partnership

   505,000

Los Angeles Dialysis Center

   159,000

Dialysis Treatment Centers of Macon, LLC

   205,000

Total Renal Care/Crystal River Dialysis, L.C.

   30,000

Total Renal Care/Eaton Canyon Dialysis Center Partnership

   553,000

Total Renal Care/Hollywood Partnership

   228,000

University Park Dialysis Partnership

   203,000

Wilshire Dialysis Center

   402,000

Dyker Heights Dialysis Center

   410,000

Carroll County Dialysis Facility

   173,000

Georgetown Dialysis Center

   3,109,000

Four Corners Dialysis Center LLC

   719,000

Riverside-Lake Elsinore

   64,000

Managed Centers

--------------------------------------------------------------------------------

    

None

    



--------------------------------------------------------------------------------

EXHIBIT A-1 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF TERM A NOTE

 

$                

   Dated: July     , 2003

 

FOR VALUE RECEIVED, the undersigned, DAVITA INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of                      or its
registered assigns (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Amended and Restated Credit Agreement referred to
below) the lesser of (a) the principal amount of [SPECIFY PRINCIPAL AMOUNT
EVIDENCED BY THIS NOTE IN WORDS] DOLLARS and (b) the unpaid principal amount of
the Term A Advance (as defined below) owing to the Lender by the Borrower
pursuant to the Amended and Restated Credit Agreement, on the Term A Maturity
Date; provided, however, that, in any event, the unpaid principal amount of the
Term A Advance shall be repaid in full, together with all accrued and unpaid
interest thereon, on the Termination Date for the Term A Facility (each as
defined in the Amended and Restated Credit Agreement). Capitalized terms not
otherwise defined in this Term A Note shall have the same meanings as specified
therefor in the Amended and Restated Credit Agreement.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of the Term A Advance from the date of the Term A Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Amended and Restated Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Credit Suisse First Boston, acting through its Cayman Islands Branch
(“CSFB”), as the Administrative Agent, at its offices at Eleven Madison Avenue,
New York, New York 10010 (or at such other location as shall be designated by
the Administrative Agent in a written notice to the Borrower and the Lender), in
same day funds. The Term A Advance owing to the Lender by the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender in its books; provided that the failure of the Lender
to make any such recordation shall not affect the Obligations of the Borrower
under this Term A Note or the Obligations of any of the Loan Parties under or in
respect of any of the Loan Documents.

 

Whenever any payment under this Term A Note shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest; provided, however, that if such extension
would cause payment of interest on or principal of any Eurodollar Rate Advance
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

 

This Term A Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of July     ,
2003, (as amended, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) among the Borrower, the banks,
financial institutions and other institutional lenders from time to time party
thereto, CSFB, as the Swing Line Bank, the Syndication Agent in respect of the
Term C Facility and the Book Manager in respect of the Term C Facility, CSFB and
Banc of America Securities LLC as the Joint Book Managers in respect of the
Revolving Credit Facility and Term A Facility, Bank of America, N.A. as the
Syndication Agent in respect of the Revolving Credit Facility and Term A
Facility, The Bank of New York, The Bank of Nova Scotia and Wachovia Bank,
National Association, as the Documentation Agents



--------------------------------------------------------------------------------

and CSFB, as the Administrative Agent for the Lender Parties referred to
therein. The Amended and Restated Credit Agreement, among other things, provides
(i) for the making of a Term A Advance in U.S. dollars by the Lender to the
Borrower in an amount not in excess of the U.S. dollar amount first mentioned
above, the indebtedness of the Borrower resulting from the Term A Advance being
evidenced by this Term A Note and (ii) that the Term A Advance is subject to
optional and mandatory commitment reductions and prepayments on account of
principal hereof, in whole or in part, prior to the maturity hereof on the terms
and conditions specified in Sections 2.05 and 2.06 of the Amended and Restated
Credit Agreement.

 

Upon the occurrence and during the continuance of one or more Events of Default,
the unpaid principal amount of this Term A Note and all accrued and unpaid
interest hereon and other amounts payable in respect hereof and of the other
Loan Documents may become, or may be declared to be, immediately due and payable
as provided in Section 6.01 of the Amended and Restated Credit Agreement.

 

The terms of this Term A Note may be amended, supplemented or otherwise modified
only in the manner provided in the Amended and Restated Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

This Term A Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

EXHIBIT A-2 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

TERM B NOTE

 

$                

   Dated: July     , 2003

 

FOR VALUE RECEIVED, the undersigned, DAVITA INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Amended and Restated Credit Agreement referred to below) the lesser of (a) the
principal amount of [SPECIFY PRINCIPAL AMOUNT EVIDENCED BY THIS NOTE IN WORDS]
DOLLARS and (b) the unpaid principal amount of the Term B Advance (as defined
below) owing to the Lender by the Borrower pursuant to the Amended and Restated
Credit Agreement, on the Term B Maturity Date; provided, however, that, in any
event, the unpaid principal amount of the Term B Advance shall be repaid in
full, together with all accrued and unpaid interest thereon, on the Termination
Date for the Term B Facility (each as defined in the Amended and Restated Credit
Agreement). Capitalized terms not otherwise defined in this Term B Note shall
have the same meanings as specified therefor in the Amended and Restated Credit
Agreement.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of the Term B Advance from the date of the Term B Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Amended and Restated Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Credit Suisse First Boston, acting through its Cayman Islands Branch
(“CSFB”), as the Administrative Agent, at its offices at Eleven Madison Avenue,
New York, New York 10010 (or at such other location as shall be designated by
the Administrative Agent in a written notice to the Borrower and the Lender), in
same day funds. The Term B Advance owing to the Lender by the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender in its books; provided that the failure of the Lender
to make any such recordation shall not affect the Obligations of the Borrower
under this Term B Note or the Obligations of any of the Loan Parties under or in
respect of any of the Loan Documents.

 

Whenever any payment under this Term B Note shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest; provided, however, that if such extension
would cause payment of interest on or principal of any Eurodollar Rate Advance
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

 

This Term B Note is one of the Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of April 26,
2002, (as amended, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) among the Borrower, the banks,
financial institutions and other institutional lenders from time to time party
thereto, CSFB, as the Swing Line Bank, the Syndication Agent in respect of the
Term B Facility and the Book Manager in respect of the Term B Facility, CSFB and
Banc of America Securities LLC as the Joint Book Managers in respect of the
Revolving Credit Facility and Term A Facility, Bank of America, N.A. as the
Syndication Agent in respect of the Revolving Credit Facility and Term A
Facility, The Bank of New York, The Bank of Nova Scotia and Wachovia Bank,
National Association, as the Documentation Agents,



--------------------------------------------------------------------------------

and CSFB, as the Administrative Agent for the Lender Parties referred to
therein. The Amended and Restated Credit Agreement, among other things, provides
(i) for the deemed making of one advance (a “Term B Advance”) in U.S. dollars by
the Lender to the Borrower, on the Closing Date, in an aggregate amount not in
excess of the U.S. dollar amount first mentioned above, the indebtedness of the
Borrower results from the Term B Advances being evidenced by this Term B Note
and (ii) that the Term B Advance is subject to optional and mandatory commitment
reductions and prepayments on account of principal hereof, in whole or in part,
prior to the maturity hereof on the terms and conditions specified in Sections
2.05 and 2.06 of the Amended and Restated Credit Agreement.

 

Upon the occurrence and during the continuance of one or more Events of Default,
the unpaid principal amount of this Term B Note and all accrued and unpaid
interest hereon and other amounts payable in respect hereof and of the other
Loan Documents may become, or may be declared to be, immediately due and payable
as provided in Section 6.01 of the Amended and Restated Credit Agreement.

 

The terms of this Term B Note may be amended, supplemented or otherwise modified
only in the manner provided in the Amended and Restated Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

This Term B Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

EXHIBIT A-3 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

$                

   Dated: July     , 2003

 

FOR VALUE RECEIVED, the undersigned, DAVITA INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of                      or its
registered assigns (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Amended and Restated Credit Agreement referred to
below) the lesser of (a) the principal amount of [SPECIFY PRINCIPAL AMOUNT
EVIDENCED BY THIS NOTE IN WORDS] DOLLARS and (b) the aggregate unpaid principal
amount of the Revolving Credit Advances (as defined below) owing to the Lender
by the Borrower pursuant to the Amended and Restated Credit Agreement, on the
Termination Date for the Revolving Credit Facility (each as defined by the
Amended and Restated Credit Agreement). Capitalized terms not otherwise defined
in this Revolving Credit Note shall have the same meanings as specified therefor
in the Amended and Restated Credit Agreement.

 

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each of the Revolving Credit Advances from the date of such Revolving
Credit Advance until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Amended and Restated
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Credit Suisse First Boston, acting through its Cayman Islands Branch
(“CSFB”), as the Administrative Agent, at its offices at Eleven Madison Avenue,
New York, New York 10010 (or at such other location as shall be designated by
the Administrative Agent in a written notice to the Borrower), in same day
funds. Each of the Revolving Credit Advances owing to the Lender by the Borrower
and the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender in its books; provided that the failure of the
Lender to make any such recordation shall not affect the Obligations of the
Borrower under this Revolving Credit Note or the Obligations of any of the Loan
Parties under or in respect of any of the Loan Documents.

 

Whenever any payment under this Revolving Credit Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, that if
such extension would cause payment of interest on or principal of any Eurodollar
Rate Advance to be made in the next succeeding calendar month, such payment
shall be made on the immediately preceding Business Day.

 

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Amended and Restated Credit Agreement dated as of July
    , 2003, (as amended, supplemented or otherwise modified from time to time,
the “Amended and Restated Credit Agreement”) among the Borrower, the banks,
financial institutions and other institutional lenders from time to time party
thereto, CSFB, as the Swing Line Bank, the Syndication Agent in respect of the
Term C Facility and the Book Manager in respect of the Term C Facility, CSFB and
Banc of America Securities LLC as the Joint Book Managers in respect of the
Revolving Credit Facility and Term A Facility, Bank of America, N.A. as the
Syndication Agent in respect of the Revolving Credit Facility and Term A
Facility, The Bank of New York, The Bank of Nova Scotia and Wachovia Bank,
National Association, as the Documentation Agents, and CSFB, as the
Administrative Agent for the Lender Parties referred to therein. The Amended and
Restated Credit Agreement, among other things, provides (i) for the making of
advances (together



--------------------------------------------------------------------------------

with the Revolving Credit Advance (if any) deemed to have been made by the
Lender to the Borrower on the Closing Date, the “Revolving Credit Advances”)
from time to time on and after the Closing Date by the Lender to the Borrower in
an aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each of
the Revolving Credit Advances being evidenced by this Revolving Credit Note, and
(ii) that the Revolving Credit Advances are subject to optional and mandatory
commitment reductions and prepayments on account of principal hereof, in whole
or in part, prior to the maturity hereof on the terms and conditions specified
in Sections 2.05 and 2.06 of the Amended and Restated Credit Agreement.

 

Upon the occurrence and during the continuance of one or more Events of Default,
the aggregate unpaid principal amount of this Revolving Credit Note and all
accrued and unpaid interest hereon and other amounts payable in respect hereof
and of the other Loan Documents may become, or may be declared to be,
immediately due and payable as provided in Section 6.01 of the Amended and
Restated Credit Agreement.

 

The terms of this Revolving Credit Note may be amended, supplemented or
otherwise modified only in the manner provided in the Amended and Restated
Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure on the part of the holder hereof to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof or a consent thereto; nor shall a single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

This Revolving Credit Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

EXHIBIT B-1 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

NOTICE OF BORROWING

 

July     , 2003

 

Credit Suisse First Boston,

    as the Administrative Agent for the Lender Parties

    party to the Amended and Restated Credit Agreement 

    referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group Manager

 

Ladies and Gentlemen:

 

The undersigned, DAVITA INC., a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit Agreement dated as of July             , 2003,
(the “Amended and Restated Credit Agreement”; capitalized terms used therein are
used herein as so defined) among the Borrower, the banks, financial institutions
and other institutional lenders from time to time party thereto, Credit Suisse
First Boston, acting through its Cayman Islands Branch (“CSFB”) as the
Syndication Agent in respect of the Term C Facility and the Book Manager in
respect of the Term C Facility, CSFB and Banc of America Securities LLC as the
Joint Book Managers in respect of the Revolving Credit Facility and Term A
Facility, Bank of America, N.A. as the Syndication Agent in respect of the
Revolving Credit Facility and Term A Facility, The Bank of New York, The Bank of
Nova Scotia and Wachovia Bank, National Association, as the Documentation Agents
and CSFB, as the Administrative Agent for the Lender Parties referred to
therein, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Amended and Restated Credit Agreement, that the undersigned hereby requests
a Borrowing under the Amended and Restated Credit Agreement and, in connection
therewith, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Amended and Restated
Credit Agreement:

 

(a) The Business Day of the Proposed Borrowing is requested to be July     ,
2003.

 

(b) The Facility under which the Proposed Borrowing is requested to be made is
the Term C Facility.

 

(c) The Type of Advances requested to comprise the Proposed Borrowing is
Eurodollar Rate Advances.

 

(d) The aggregate principal amount of the Proposed Borrowing is requested to be
$            .

 

(e) The initial Interest Period that is requested for each of the Eurodollar
Rate Advances to be made as part of the Proposed Borrowing is      months.

 

The undersigned hereby certifies that the following statements are true on and
as of the date of this Notice of Borrowing and will be true on and as of the
date of the Proposed Borrowing:



--------------------------------------------------------------------------------

(i) The representations and warranties contained in each of the Loan Documents
are correct in all material respects on and as of such date, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (except (A) for any such
representation and warranty that, by its terms, refers to a specific date other
than the date of the Proposed Borrowing, in which case, as of such specific
date, and (B) that the Consolidated financial statements and forecasts referred
to in Sections 4.01(g) and 4.01(h) of the Amended and Restated Credit Agreement
shall be deemed to refer to the Consolidated financial statements and forecasts
comprising part of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties under Sections 5.03(b), 5.03(c)
and 5.03(d) of the Amended and Restated Credit Agreement, respectively, (except
that in the case of financial statements delivered pursuant to Section 5.03(c),
such financial statements may not contain all notes and may be subject to year
end audit adjustments) on or prior to the date of the Proposed Borrowing); and

 

(ii) No event has occurred and is continuing, or would result from the Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

(a) The undersigned hereby agrees that this Notice of Borrowing shall be
irrevocable and binding on the Borrower and that the Borrower shall indemnify
each Appropriate Lender against any loss, cost or expense incurred by such
Lender as a result of the Borrower’s failure to borrow as provided herein on the
date of the Proposed Borrowing or any failure to fulfill on or before the date
specified in this Notice of Borrowing for the Proposed Borrowing the applicable
conditions set forth in Article III of the Amended and Restated Credit
Agreement, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Eurodollar Rate Advance to be made by such Lender as
part of the Proposed Borrowing when such Advance, as a result of such failure,
is not made on such date.

 

Very truly yours,

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

EXHIBIT B-2 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE OF SWING LINE BORROWING

 

[Date of Notice of

Swing Line Borrowing]

 

Credit Suisse First Boston,

    as the Administrative Agent for the Lender Parties

    party to the Amended and Restated Credit Agreement

    referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group Manger

Ladies and Gentlemen:

 

The undersigned, DAVITA INC., a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit Agreement dated as of July     , 2003, (as
further amended, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) among the Borrower, the banks,
financial institutions and other institutional lenders from time to time party
thereto, Credit Suisse First Boston, acting through its Cayman Islands Branch
(“CSFB”), as the Swing Line Bank, the Syndication Agent in respect of the Term C
Facility and the Book Manager in respect of the Term C Facility, CSFB and Banc
of America Securities LLC as the Joint Book Managers in respect of the Revolving
Credit Facility and Term A Facility, Bank of America, N.A. as the Syndication
Agent in respect of the Revolving Credit Facility and Term A Facility, The Bank
of New York, The Bank of Nova Scotia and Wachovia Bank, National Association, as
the Documentation Agents and CSFB, as the Administrative Agent for the Lender
Parties referred to therein, and hereby gives you notice, irrevocably, pursuant
to Section 2.02 of the Amended and Restated Credit Agreement, that the
undersigned hereby requests a Swing Line Borrowing under the Amended and
Restated Credit Agreement and, in connection therewith, sets forth below the
information relating to such Swing Line Borrowing (the “Proposed Swing Line
Borrowing”) as required by Section 2.02(b)(i) of the Amended and Restated Credit
Agreement:

 

(a) The Business Day of the Proposed Swing Line Borrowing is requested to be
                     ,             .

 

(b) The aggregate principal amount of the Proposed Swing Line Borrowing is
requested to be $            .

 

(c) The maturity date of the Proposed Swing Line Borrowing is requested to be
                     ,             .2

 

The undersigned hereby certifies that the following statements are true on and
as of the date of this Notice of Swing Line Borrowing and will be true on and as
of the date of the Proposed Swing Line Borrowing:

 

(i) The representations and warranties contained in each of the Loan Documents
are correct in all material respects on and as of such date, before and after
giving effect to the

--------------------------------------------------------------------------------

2   The maturity date of the Proposed Swing Line Borrowed may not exceed the 7th
day following the date of the Proposed Swing Line Borrowing specified in clause
(a) above.



--------------------------------------------------------------------------------

Proposed Swing Line Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date (except (A) for any such representation
and warranty that, by its terms, refers to a specific date other than the date
of the Proposed Swing Line Borrowing, in which case, as of such specific date,
and (B) that the Consolidated financial statements and forecasts referred to in
Sections 4.01(g) and 4.01(h) of the Amended and Restated Credit Agreement shall
be deemed to refer to the Consolidated financial statements and forecasts
comprising part of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties under Sections 5.03(b), 5.03(c)
and 5.03(d) of the Amended and Restated Credit Agreement, respectively, (except
that in the case of financial statements delivered pursuant to Section 5.03(c),
such financial statements may not contain all notes and may be subject to year
end audit adjustments) on or prior to the date of the Proposed Swing Line
Borrowing); and

 

(ii) No event has occurred and is continuing, or would result from the Proposed
Swing Line Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

 

Very truly yours,

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

EXHIBIT B-3 TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION

 

[Date of Notice of

Conversion]

 

Credit Suisse First Boston,

as the Administrative Agent for the Lender Parties

party to the Amended and Restated Credit Agreement referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group Manager

Ladies and Gentlemen:

 

The undersigned, DAVITA INC., a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit Agreement dated as of July             , 2003,
(as further amended, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) among the Borrower, the banks,
financial institutions and other institutional lenders from time to time party
thereto, Credit Suisse First Boston, acting through its Cayman Islands Branch
(“CSFB”), as the Swing Line Bank, the Syndication Agent in respect of the Term C
Facility and the Book Manager in respect of the Term C Facility, CSFB and Banc
of America Securities LLC as the Joint Book Managers in respect of the Revolving
Credit Facility and Term A Facility, Bank of America, N.A. as the Syndication
Agent in respect of the Revolving Credit Facility and Term A Facility, The Bank
of New York, The Bank of Nova Scotia and Wachovia Bank, National Association, as
the Documentation Agents and CSFB, as the Administrative Agent for the Lender
Parties referred to therein, and hereby gives you notice, irrevocably, pursuant
to Section 2.09 of the Amended and Restated Credit Agreement, that the
undersigned hereby requests a Conversion of the Advances specified in clause (b)
below under the Amended and Restated Credit Agreement and, in connection
therewith, sets forth below the information relating to such Conversion (the
“Proposed Conversion”) as required by Section 2.09(a) of the Amended and
Restated Credit Agreement:

 

(a) The Business Day of the Proposed Conversion is requested to be
                     ,             3.

 

(b) The Advances requested to be Converted as part of the Proposed Conversion
are the Advances outstanding on the date of this Notice of Conversion as [Base
Rate Advances] [Eurodollar Rate Advances] in an aggregate principal amount of
$                .

--------------------------------------------------------------------------------

3   The date specified in clause (a) shall be the last day of the existing
Interest Period for the Eurodollar Rate Advances requested to be Converted in
the Proposed Conversion.



--------------------------------------------------------------------------------

(c) The Advances referred to in clause (b) above are requested to be Converted
as part of the Proposed Conversion into [Base Rate Advances] [Eurodollar Rate
Advances] with an initial Interest Period having a duration of [one] [two]
[three] [six] [twelve] month[s].4

 

Very truly yours,

 

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

--------------------------------------------------------------------------------

4   Twelve month Eurodollar Rate Advances may be requested if, at the date of
such request, rates per annum for deposits in U.S. Dollars for twelve months
then appear on the Dow Jones Telerate Screen or Reuters Screen LIBO page.



--------------------------------------------------------------------------------

EXHIBIT C TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:   

____________________________

2.

   Assignee:    ____________________________[and is an Affiliate/Approved Fund
of [identify Lender]5]

3.

   Borrower:    [                                         ]

 

4.

   Administrative Agent:    Credit Suisse First Boston, Cayman Islands Branch,
as the administrative agent under the Credit Agreement

5.

   Credit Agreement:    Credit Agreement, dated as of July         , 2003 among
Davita, Inc., the Borrower, the Lenders parties thereto, the Guarantors from
time to time party thereto, Credit Suisse First Boston, acting through its
Cayman Islands Branch (“CSFB”), as Administrative Agent, Collateral Agent and
Swing Line Bank, Bank of America, N.A.., as Syndication Agent in relation to the
Revolving Credit Facility and the Term A Facility, CSFB

--------------------------------------------------------------------------------

5   Select as applicable.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

          as Syndication Agent in relation to the Term C Facility, CSFB and Banc
of America Securities, LLC, as Joint Lead Arrangers and Joint Book Managers in
relation to the Revolving Credit Facility and the Term A Facility, CSFB as Book
Manager in relation to the Term C Facility, and The Bank of New York, The Bank
of Nova Scotia and Wachovia Bank, National Association as Documentation Agents
in relation to the Revolving Credit Facility and the Term A Facility.

 

6.   Assigned Interest:

 

Facility Assigned

--------------------------------------------------------------------------------

  

Aggregate

Amount of

Commitment/Loans

for all Lenders

--------------------------------------------------------------------------------

  

Amount of

Commitment/
Loans Assigned

--------------------------------------------------------------------------------

   Percentage
Assigned of
Commitment/Loans6


--------------------------------------------------------------------------------

                                                                               
                               7    $                       
$                                            %
                                                                               
                                    $                       
$                                            %
                                                                               
                                    $                       
$                                            %

 

Effective Date:                             , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

[Consented to and]8 Accepted:

 

CREDIT SUISSE FIRST BOSTON, acting
through its CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

--------------------------------------------------------------------------------

6   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

7   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Commitment”, etc.).

8   To be added only if a Revolving Credit Commitment is assigned.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:

 

[_________________]., as Issuing Bank

 

By:

 

 

--------------------------------------------------------------------------------

   

Title:]9

 

[Consented to:

 

DAVITA, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Title:]10

 

--------------------------------------------------------------------------------

9   To be added only if a Revolving Credit Commitment is assigned.

10   To be added only if the Assignee is an Eligible Assignee solely by reason
of clause (a)(viii) of the definition of “Eligible Assignee” in Section 1.01 of
the Credit Agreement.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Amended and Restated Credit Agreement, dated as of July         , 2003 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Davita, Inc., a Delaware corporation, as the
Borrower, the Lenders from time to time party thereto, the Guarantors from time
to time party thereto, Credit Suisse First Boston, acting through its Cayman
Islands Branch (“CSFB”), as Administrative Agent, Collateral Agent and Swing
Line Bank, Bank of America, N.A.., as Syndication Agent in relation to the
Revolving Credit Facility and the Term A Facility, CSFB as Syndication Agent in
relation to the Term C Facility, CSFB and Banc of America Securities, LLC, as
Joint Lead Arrangers and Joint Book Managers in relation to the Revolving Credit
Facility and the Term A Facility, CSFB as Book Manager in relation to the Term C
Facility, and The Bank of New York, The Bank of Nova Scotia and Wachovia Bank,
National Association as Documentation Agents in relation to the Revolving Credit
Facility and the Term A Facility

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien or other adverse claim and (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 (b), (c) and (d)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it was not a
Lender under the Credit Agreement, attached hereto is its Administrative
Questionnaire duly completed by the Assignee, and (vi) if it is a Person
organized under the laws of a country other than the United States of America,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York and, to
the extent applicable, the Bankruptcy Code.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

[DA VITA LETTERHEAD]

 

July 15, 2003

 

Credit Suisse First Boston

as Swing Line Bank

as Administrative Agent

Eleven Madison Avenue

New York, New York 10010-3629

 

and

 

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

 

  Re:   Amended and Restated Credit Agreement dated as of July 15, 2003, among
DaVita Inc., the banks, financial institutions and the institutional lenders
party thereto as lenders, the banks party thereto as issuing banks, Credit
Suisse First Boston (“CSFB”), as swing line bank and administrative agent, CSFB
and Banc of America Securities LLC, as the joint book running managers and joint
lead arranger in respect of the Revolving Credit Facility (as defined in the
Credit Agreement) and the Term A Facility (as defined in the Credit Agreement)
and CSFB as the sole book running manager and sole lead arranger in respect of
the Term B Facility (as defined in the Credit Agreement), The Bank of New York,
The Bank of Nova Scotia and Wachovia Bank, National Association, as
documentation agents in respect of the Revolving Credit Facility and the Term A
Facility and Bank of America, N.A. as syndication agent in respect of the
Revolving Credit Facility and the Term A Facility and CSFB, as syndication agent
in respect of the Term B Facility (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

I am the General Counsel of DaVita, Inc., a Delaware corporation (“Borrower”).
This opinion is rendered to you in compliance with 3.01(a) of the Credit
Agreement. Capitalized terms used herein without definition have the same
meanings as in the Credit Agreement.

 

In my capacity as such counsel, I have examined originals, or copies identified
to my satisfaction as being true copies, of such records, documents or other
instruments as in my judgment are necessary or appropriate to enable me to
render the opinions expressed below. These records, documents and instruments
included the following:



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

July 15, 2003

Page 2

 

(a) The certificate or articles of incorporation or other organizational
documents, as applicable, of each Loan Party, as amended to date;

 

(b) The bylaws, partnership agreement or operating agreement, as applicable, of
each Loan Party, as amended to date;

 

(c) All records of proceedings and actions of the board of directors, partners
or members, as applicable, of each Loan Party relating to the Loan Documents and
the transactions contemplated thereby;

 

(d) The Credit Agreement;

 

(e) The Term B Notes;

 

(f) The Subsidiary Guarantee;

 

(g) The Security Agreement; and

 

(h) The Intellectual Property Security Agreement by the Loan Parties in favor of
the Collateral Agent (as defined in the Security Agreement) dated the date
hereof (the “Intellectual Property Security Agreement”).

 

I have been furnished with, and with the Lender Parties’ consent have relied
upon, certificates of officers of each Loan Party with respect to certain
factual matters, copies of which have been delivered to the Lender Parties. In
addition, I have obtained and relied upon such certificates and assurances from
public officials as I have deemed necessary, copies of which have been delivered
to the Lender Parties. As to any facts material to the opinions expressed herein
that were not independently established or verified, I have relied upon the
representations and warranties of the Loan Parties made in the Loan Documents
and upon statements and representations of officers and other representatives of
the Loan Parties. In all such examinations, I have assumed the genuineness of
all signatures (other than the signatures of any Loan Party in connection with
any Loan Document) on original and certified documents, and the conformity to
original or certified documents of all documents submitted to me as conformed or
photo-static copies.

 

To the extent that the obligations of the Borrower and each other Loan Party may
be dependent upon such matters, I have assumed for purposes of this opinion,
other than with respect to the Borrower and each other Loan Party, that each
additional party to the agreements and contracts referred to herein is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; that each such other party has the requisite
corporate or other organizational power and authority to perform its obligations
under such agreements and contracts, as applicable; and that such agreements and
contracts have been duly authorized, executed and delivered by, and each of them
constitutes the legally valid and binding obligation of, such other parties, as
applicable, enforceable against such other parties in accordance with their
respective terms. Except as expressly covered in this opinion, I am not
expressing any opinion as to the effect of compliance by any Lender Party with
any



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

July 15, 2003

Page 3

 

state or Federal laws or regulations applicable to the transactions because of
the nature of any of its businesses.

 

I have not made or undertaken to make any investigation of the state of title to
any of the Collateral (as defined in the Security Agreement) and I express no
opinion concerning title to any property included in the Collateral. You have
advised me that in rendering the opinions set forth below I may assume that (i)
with respect to the Security Agreement and the Intellectual Property Security
Agreement, Borrower and each other Loan Party has “rights” within the meaning of
Section 9203(b)(2) of the Uniform Commercial Code of the State of California
(the “California UCC”) in the Collateral, consistent with the purposes of the
Security Agreement; and (ii) each Secured Party under the Security Agreement and
the Intellectual Property Security Agreement will act in good faith and will
seek to enforce its rights and remedies under the Loan Documents in a
commercially reasonable manner.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. I am an attorney duly admitted and qualified
to practice only in the State of California, and I am opining herein only as to
the effect on the subject transaction of the laws of the State of California,
the Delaware General Corporation Law and United States Federal law. I am not
opining on, and I assume no responsibility as to the applicability to or the
effect on any of the matters covered herein of, the laws of any other
jurisdiction. In addition, I do not express any opinion as to any law applicable
to the environment, real estate, taxes, “bulk sales”, securities, “blue sky” or
antifraud matters. I note that the Credit Agreement provides that it shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York, and that the other Loan Documents contain similar provisions
and that I am not opining herein under the laws of the State of New York. With
your permission, I am delivering the opinions herein assuming that the laws of
the State of New York that relate to the Credit

 

Agreement and the other Loan Documents are identical in all material respects to
the internal laws of the State of California (without giving effect to conflict
of law principles).

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth below, I am of the opinion
that:

 

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted. The Borrower is duly qualified to do
business as a foreign corporation, and is in good standing, in the State of
California.

 

2. Each of the Guarantors which is a Domestic Subsidiary of Borrower, is an
entity duly formed, validly existing and, to the extent such concept is
applicable, in good standing under the laws of its jurisdiction of organization
and has all requisite corporate, partnership or limited liability company power
and authority, as applicable, to own and operate its properties and to carry on
its business as now conducted.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

July 15, 2003

Page 4

 

3. Each of the Loan Parties other than the Borrower is duly qualified to do
business in the foreign jurisdictions set forth opposite its name in Exhibit A
attached hereto, other than Total Renal Support Services, Inc. in the State of
Missouri.

 

4. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party are within such Loan Party’s
corporate, partnership or limited liability company powers, as applicable, have
been duly authorized by all necessary corporate, partnership or limited
liability company action, as applicable, and do not (i) contravene such Loan
Party’s Constitutive Documents, (ii) violate any present Federal, Delaware
corporation or California statute, rule or regulation binding on such Loan
Party, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party or any of its properties or (iv) except for the Liens
created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party.

 

5. The Loan Documents have been duly executed and delivered by and constitute
the legally valid and binding obligations of each Loan Party, enforceable
against such Loan Party in accordance with their respective terms.

 

6. No consents or approvals of, and no other authorization or approval or other
action by, and no notice to or filing with, any Federal, Delaware or California
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to which it is or is to be a party, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents on such of the Collateral located
in the United States in which a Lien may be perfected by the filing of financing
statements, the recordation of security agreements with the U.S. Patent and
Trademark Office or the U.S. Copyright Office or the delivery of Collateral or
(iv) the exercise by any Secured Party of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (A) the authorizations, approvals and actions on Schedule 4.01(d) to
the Credit Agreement, all of which have been duly obtained and are in full force
and effect (except as may otherwise be noted in such schedule), (B) filings,
notices, recordings and other similar actions necessary for the creation or
perfection of the Liens and security interests contemplated by the Loan
Documents and (C) the actions required by laws generally with respect to the
exercise by secured creditors of their rights and remedies.

 

7. Set forth on Schedule 4.01(b) to the Credit Agreement is a complete list of
all Subsidiaries of the Borrower. All of the outstanding Equity Interests of
each Subsidiary (in the case of Subsidiaries that are corporations) have been
validly issued, are fully paid and non-assessable.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

July 15, 2003

Page 5

 

8. Except as described on Schedule 4.01(f) of the Credit Agreement or disclosed
prior to the Closing Date in the Borrower’s filings made with the Securities and
Exchange Commission, there is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the best of my knowledge, threatened before
any Governmental Authority or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of any Loan Document or the consummation of the Transaction.

 

My opinions contained in paragraph 5 above are qualified to the extent that, the
validity, binding nature or enforceability of any term of the Loan Documents may
be limited or otherwise affected by, and I express no opinion regarding:

 

(i) The effect of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar rights and remedies of creditors generally
including, without limitation, Section 548 of the U.S. Bankruptcy Code and
similar provisions of state law;

 

(ii) Limitations imposed by state law, federal law or general equitable
principles upon the specific enforcement of any of the remedies, covenants or
the provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered a proceeding in equity or at law;

 

(iii) The effect (if any) of limitations arising from certain state and federal
court decisions involving statutes, public policy or principles of equity and
holding that (a) certain covenants and provisions of lending and security
agreements, including those allowing for acceleration of indebtedness due under
debt instruments upon the occurrence of certain events, impose restrictions or
obligations on the borrower and it cannot be demonstrated that the enforcement
of such restrictions or obligations upon the occurrence of such events is
reasonably necessary for the protection of the lender; (b) under certain
circumstances, purported waivers of the benefits of statutory provisions or
common law rights are unenforceable; (c) under certain circumstances, provisions
declaring that the failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy are invalid; and (d)
under certain circumstances, certain self-help provisions and provisions which
purport to create evidentiary standards are unenforceable;

 

(iv) With respect to any provisions providing for indemnification contained in
the Loan Documents, the enforcement thereof may be limited by public policy
considerations;

 

(v) The effectiveness or enforceability of provisions appointing one party as an
attorney-in-fact for an adverse party;

 

(vi) The effect (if any) of limitations on the enforceability of after-default
interest rate provisions, penalty provisions, forfeiture provisions or late
charge provisions;



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

July 15, 2003

Page 6

 

(vii) The enforceability of provisions relating to rights of entry or express
waivers of statutes of limitation or rights of redemption;

 

(viii) The validity or enforceability of any provision of the Loan Documents to
the extent such provision (a) violates any law that provides that in a contract
permitting one party thereto to recover attorneys’ fees, the prevailing party in
any action to enforce any provision of such contract shall be entitled to
recover its reasonable attorneys’ fees; and (b) may be limited or otherwise
affected by compliance with procedural requirements of Pennsylvania law relating
to the exercise of remedies by a lender;

 

(ix) The enforceability under certain circumstances of provisions waiving
unknown future rights and of provisions stating that rights or remedies are not
exclusive, that every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy or that election of some
particular remedy or remedies does not preclude recourse to one or more others;

 

(x) The effect (if any) of any law of any jurisdiction (other than California)
in which any Lender Party is located that may limit the rate of interest that
such Lender Party may charge or collect;

 

(xi) Provisions in the Credit Agreement that purport to create rights of set-off
in favor of participants or which provide for set-off to be made otherwise than
in accordance with applicable laws;

 

(xii) The enforceability of provisions which purport to establish acceptable
standards of care;

 

(xiii) The enforceability of provisions which purport to establish consent to
the subject matter jurisdiction of any federal court, or waive objections to
venue or choice of forum;

 

(xiv) I express no opinion as to the enforceability of those provisions of the
Loan Documents that permit any party other than the Borrower to receive
insurance proceeds and to apply the same to the indebtedness secured thereby;

 

(xv) I express no opinion as to the enforceability or effectiveness of those
provisions of the Security Agreement that purport to authorize the Collateral
Agent to sign and file financing statements and certain other documents
specified therein for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest (as defined in the Security
Agreement) granted by each Grantor (as defined in the Security Agreement),
without the signature of such Grantor; and

 

(xvi) I express no opinion as to (a) the creation, validity, perfection,
priority or enforcement of any lien on or security interest in any real
property; or (b) the creation, perfection, enforcement or priority of any
assignment or transfer of any interest in leases or rents.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents

The Syndication Agents

The Issuing Banks and

The Lenders party to the Credit Agreement

July 15, 2003

Page 7

 

My opinions in paragraphs 4 and 6 above as to compliance with certain statutes,
rules and regulations and as to the lack of any required consents or approvals
of, authorizations by, or registrations, declarations or filings with certain
Governmental Authorities are based upon a review of those statutes, rules and
regulations which, in my experience, are normally applicable to transactions of
the type contemplated by the Loan Documents.

 

I express no opinion, and assume no responsibility to (i) update any of the
opinions contained in the above paragraphs or (ii) notify any person as to the
effect of, or consequences resulting from, any fact or circumstance, including,
without limitation, legislative or other changes in the law, occurring
subsequent to the date of this opinion.

 

This opinion is rendered only to the Administrative Agent, the Issuing Bank, the
Swing Line Bank, the Collateral Agent, the Syndication Agents, the Book
Managers, the Documentation Agents and the Lender Parties and is solely for
their benefit in connection with the above transactions. This opinion may not be
relied upon by the Administrative Agent, the Issuing Bank, the Swing Line Bank,
the Collateral Agent, the Syndication Agents, the Book Managers, the
Documentation Agents or the Lender Parties for any other purpose, or quoted to
or relied upon by any other person, firm or corporation for any purpose without
my prior written consent; provided, however, that this opinion may be delivered
to and relied upon by each Lender Party that may become a party to the Credit
Agreement as a Lender Party pursuant to the terms thereof, but only in
connection with the transactions contemplated by the Loan Documents, and by
Bingham McCutchen LLP with respect to the opinions in paragraph 4 herein

 

Very truly yours,

 

Patrick A. Broderick

General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

 

BUSINESS QUALIFICATIONS

 

Entity Name

--------------------------------------------------------------------------------

  

Foreign Qualifications

--------------------------------------------------------------------------------

Astro, Hobby, West Mt. Renal Care Limited Partnership

   Texas

Bay Area Dialysis Partnership

   None

Beverly Hills Dialysis Partnership

   None

Capital Dialysis Partnership

   None

Carroll County Dialysis Facility Partnership

   None

Carroll County Dialysis Facility, Inc.

   None

Continental Dialysis Center of Springfield-Fairfax, Inc.

   None

Continental Dialysis Center, Inc.

   None

DaVita—Riverside, LLC

   California

DaVita—West, LLC

   Nevada

DaVita Children’s Foundation

   None

DaVita Inc.

   California, DC

DaVita Nephrology Associates of Utah, LLC

   None

DaVita Nephrology Medical Associates of Illinois, PC.

   None

Dialysis of Des Moines, LLC

   Iowa

Dialysis of North Atlanta, LLC

   Georgia

Dialysis of Northern Illinois, LLC

   None

Dialysis Specialist of Dallas, Inc.

   None

Dialysis Treatment Centers of Macon, LLC

   None

East End Dialysis Center, Inc

   None

Eastmont Dialysis Partnership

   None

Elberton Dialysis Facility, Inc

   None

Flamingo Park Kidney Center, Inc

   None

Garey Dialysis Center Partnership

   None

Greenwood Dialysis, LLC

   None

Guam Renal Care Partnership

   None Houston Kidney Center/Total Renal Care Integrated Service Network
Limited Partnership    Texas

Hutchinson Dialysis, LLC

   Delaware

Irvine Dialysis Center, LLC

   California

Kidney Care Services, LLC

   Nevada

Knickerbocker RC, Inc

   None

Liberty RC, Inc

   None

Lincoln Park Dialysis Services, Inc

   None

Los Angeles Dialysis Center

   None

Marysville Dialysis Center, LLC

   California

Mason-Dixon Dialysis Facilities, Inc

   Pennsylvania

MD Investments, LLC

   None

MHS,-XIV, LLC

   New York

MHS—XV, LLC

   New York Moncrief Dialysis Center/Total Renal Care Limited Partnership   
Texas

Nephrology Medical Associates of California, Inc

   None

Nephrology Medical Associates of Georgia, LLC

   None



--------------------------------------------------------------------------------

Entity Name

--------------------------------------------------------------------------------

  

Foreign Qualifications

--------------------------------------------------------------------------------

Open Access Sonography, Inc

   Louisiana, Pennsylvania

Orange Dialysis, LLC

   None

Pacific Coast Dialysis Center

   None

Pacific Dialysis Partnership

   None

Peninsula Dialysis Center, Inc

   None

Renal Treatment Centers—California, Inc

   California

Renal Treatment Centers—Hawaii, Inc

   Hawaii

Renal Treatment Centers—Illinois, Inc

   Iowa, Illinois, Indiana, Missouri, Minnesota, Ohio, Michigan

Renal Treatment Centers—Mid-Atlantic, Inc

   District of Columbia, Georgia, Maryland, North Carolina, Virginia

Renal Treatment Centers—Northeast, Inc

   New Jersey, New York, Pennsylvania

Renal Treatment Centers—Southeast, LP

   Alabama, Florida, Louisiana, Texas

Renal Treatment Centers—West, Inc.

   Arizona, Colorado, Kansas, Nebraska, Nevada, Oklahoma, Oregon, Washington,
Wyoming

Renal Treatment Centers, Inc.

   Florida, Pennsylvania, Texas

Riverside Home PD Program, LLC

   None

Rocky Mountain Dialysis Services, LLC

   Colorado

RTC Holdings, INC

   None

RTC TN, Inc

   None

RTC—Texas Acquisition, Inc

   None

San Gabriel Valley Partnership

   None

Shining Star Dialysis, Inc

   None

Sierra Rose Dialysis Center, LLC

   Nevada

Soledad Dialysis Center, LLC

   California

Southcrest Dialysis, LLC

   Oklahoma

Sun City Dialysis Center, L.L.C.

   None

Total Acute Kidney Care, Inc

   None Total Nephrology Care Network Medical Associates, PC.    New York, Utah

Total Renal Care International, LTD

   None

Total Renal Care of Colorado, Inc.

   None

Total Renal Care of North Carolina, LLC

   North Carolina

Total Renal Care of Puerto Rico, Inc

   None

Total Renal Care of South Hayward, LLC

   California

Total Renal Care of Utah, LLC

   Utah

Total Renal Care Texas Limited Partnership

   Texas

Total Renal Care, Inc.

   Arizona, Colorado, Connecticut, District of Columbia, Florida, Georgia,
Illinois, Indiana, Kentucky, Louisiana, Maryland, Michigan, Minnesota, Missouri,
Nevada, New Jersey, New Mexico, North Carolina, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Texas, Utah, Virginia, Washington,
Wisconsin

Total Renal Care/Crystal River Dialysis LC

   None

Total Renal Care/Eaton Canyon Dialysis Center Partnership

   None

Total Renal Care/Hollywood Partnership

   None



--------------------------------------------------------------------------------

Entity Name

--------------------------------------------------------------------------------

  

Foreign Qualifications

--------------------------------------------------------------------------------

Total Renal Care/Peralta Renal Center Partnership

   None

Total Renal Care/Piedmont Dialysis Center Partnership

   None

Total Renal Care Laboratories, Inc.

   New Jersey, Maryland, California

Total Renal Research, Inc

   Minnesota

Total Renal Support Services of North Carolina, LLC

   California, North Carolina

Total Renal Support Services, Inc.

   California, Florida, Hawaii, Illinois, Kansas, Louisiana, Maryland,
Minnesota, Missouri, New Jersey, New Mexico, New York, Ohio, Texas, Virginia,
Washington, Puerto Rico

TRC—Four Corners Dialysis Clinics, LLC

   Arizona, Colorado

TRC—Georgetown, Regional Dialysis LLC

   None

TRC—Indiana LLC

   None

TRC—Petersburg LLC

   Virginia

TRC—El Paso Limited Partnership

   Texas

TRC of New York, Inc

   New Jersey

TRC West, Inc

   Nevada

TRC-Dyker Heights, LP

   New Jersey

Tri-City Dialysis Center, Inc

   None

Tulsa Dialysis, LLC

   None

Tustin Dialysis Center, LLC

   California

University Park Dialysis Partnership

   None

West Jefferson Dialysis Center, LLC

   None

Wilshire Dialysis Partnership

   None



--------------------------------------------------------------------------------

EXHIBIT G TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

[BINGHAM McCUTCHEN LETTERHEAD]

 

July 15, 2003

 

Credit Suisse First Boston

as Swing Line Bank

and as Administrative Agent Eleven Madison Avenue

New York, New York 10010-3629

 

and

 

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks and

The Lenders party to the Credit Agreement

 

  Re:   Amended and Restated Credit Agreement dated as of July 15, 2003, among
DaVita Inc., the banks, financial institutions and the institutional lenders
party thereto as lenders, the banks party thereto as issuing banks, Credit
Suisse First Boston (“CSFB”), as swing line bank and administrative agent, CSFB
and Banc of America Securities LLC, as the joint book running managers and joint
lead arranger in respect of the Revolving Credit Facility (as defined in the
Credit Agreement) and the Term A Facility (as defined in the Credit Agreement)
and CSFB as the sole book running manager and sole lead arranger in respect of
the Term B Facility (as defined in the Credit Agreement), The Bank of New York,
The Bank of Nova Scotia and Wachovia Bank, National Association, as
documentation agents in respect of the Revolving Credit Facility and the Term A
Facility and Bank of America, N.A. as syndication agent in respect of the
Revolving Credit Facility and the Term A Facility and CSFB, as syndication agent
in respect of the Term B Facility (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

We have acted as special counsel to DaVita Inc., a Delaware corporation
(“Borrower”) and each other Loan Party (as defined in the Credit Agreement) in
connection with the Credit Agreement. This opinion is rendered to you in
compliance with 3.01 (a) of the Credit Agreement. Capitalized terms used herein
without definition have the same meanings as in the Credit Agreement.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below. These records, documents and
instruments included the following:

 

(a) The certificate or articles of incorporation or other organizational
documents, as applicable, of each Loan Party, as amended to date;



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 12

 

(b) The bylaws, partnership agreement or operating agreement, as applicable, of
each Loan Party, as amended to date;

 

(c) All records of proceedings and actions of the board of directors, partners
or members, as applicable, of each Loan Party relating to the Loan Documents and
the transactions contemplated thereby;

 

(d) The Credit Agreement;

 

(e) The Term B Notes;

 

(f) UCC-1 financing statements filed by certain Credit Parties in the State of
California in the form attached hereto as Exhibit A (the “California Financing
Statements”);

 

(g) UCC-1 financing statements filed by certain Credit Parties in the State of
Delaware in the form attached hereto as Exhibit B (the “Delaware Financing
Statements”);

 

(i) The Security Agreement; and

 

(j) The Intellectual Property Security Agreement by the Loan Parties in favor of
the Collateral Agent (as defined in the Security Agreement) (the “Intellectual
Property Security Agreement”).

 

The Credit Agreement and the Term B Notes shall be referred to herein as the
“Identified Documents”.

 

We have been furnished with, and with the Lender Parties’ consent have relied
upon, certificates of officers of each Loan Party with respect to certain
factual matters, copies of which have been delivered to the Lender Parties. In
addition, we have obtained and relied upon such certificates and assurances from
public officials as we have deemed necessary, copies of which have been
delivered to the Lender Parties. As to any facts material to the opinions
expressed herein that were not independently established or verified, we have
relied upon the representations and warranties of the Loan Parties made in the
Loan Documents and upon statements and representations of officers and other
representatives of the Loan Parties. In all such examinations, we have assumed
the genuineness of all signatures (other than the signatures of any Loan Party
in connection with any Loan Document) on original and certified documents, and
the conformity to original or certified documents of all documents submitted to
us as conformed or photostatic copies.

 

To the extent that the obligations of the Borrower and each other Loan Party may
be dependent upon such matters, we have assumed for purposes of this opinion,
other than with respect to the Borrower and each other Loan Party, that each
additional party to the agreements and contracts referred to herein is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; that each such other party has the requisite
corporate or other organizational power and authority to perform its obligations
under such agreements and contracts, as applicable; and that such agreements and
contracts have been duly authorized, executed and delivered by, and each of them
constitutes the legally valid and binding obligation of, such other parties, as
applicable, enforceable



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 13

 

against such other parties in accordance with their respective terms. Except as
expressly covered in this opinion, we are not expressing any opinion as to the
effect of compliance by any Lender Party with any state or Federal laws or
regulations applicable to the transactions because of the nature of any of its
businesses.

 

We have not made or undertaken to make any investigation of the state of title
to any of the Collateral (as defined in the Security Agreement) and we express
no opinion concerning title to any property included in the Collateral. You have
advised us that in rendering the opinions set forth below we may assume that (i)
with respect to the Security Agreement and the Intellectual Property Security
Agreement, Borrower and each other Loan Party has “rights” within the meaning of
Section 9203(b)(2) of the Uniform Commercial Code of the State of California
(the “California UCC”) and/or Section 9-203(b)(2) of the Uniform Commercial Code
of the State of Delaware (the “Delaware UCC”), as applicable, in the Collateral,
consistent with the purposes of the Security Agreement; (ii) each Secured Party
under the Security Agreement and the Intellectual Property Security Agreement
will act in good faith and will seek to enforce its rights and remedies under
the Loan Documents in a commercially reasonable manner; and (iii) no termination
statements have been filed with respect to the California Financing Statements
or the Delaware Financing Statements.

 

We have investigated such questions of law for the purpose of rendering this
opinion as we have deemed necessary. We are attorneys duly admitted and
qualified to practice only in the State of California, and we are opining herein
only as to the effect on the subject transaction of the laws of the State of
California, the Delaware General Corporation Law, the Delaware UCC and United
States Federal law. We are not opining on, and we assume no responsibility as to
the applicability to or the effect on any of the matters covered herein of, the
laws of any other jurisdiction. In addition, we do not express any opinion as to
any law applicable to the environment, real estate, taxes, “bulk sales”,
securities, “blue sky” or antifraud matters. We note that the Credit Agreement
provides that it shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, and that the other Loan

 

Documents contain similar provisions and that we are not opining herein under
the laws of the State of New York. With your permission, except to the extent
otherwise contemplated by paragraph 14 below, we are delivering the opinions
herein assuming that the Credit Agreement and the other Loan Documents are
governed by the internal laws of the State of California (without giving effect
to conflict of law principles).

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth below, we are of the
opinion that:

 

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to own and operate its properties and to
carry on its business as now conducted.

 

2. Each of the Guarantors of Borrower which is identified on Exhibit C attached
hereto is an entity duly formed, validly existing and, to the extent such
concept is applicable in good standing under the laws of its jurisdiction of
organization and has all requisite corporate, partnership or limited liability
company power and authority, as applicable, to own and operate its properties
and to carry on its business as now conducted.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 14

 

3. The execution, delivery and performance by each Loan Party of each Identified
Document to which it is or is to be a party, and the consummation of the
Transaction, are within such Loan Party’s corporate, partnership or limited
liability company powers, as applicable, have been duly authorized by all
necessary corporate, partnership or limited liability company, action, as
applicable, and do not (i) contravene such Loan Party’s Constitutive Documents,
or (ii) violate any present Federal, Delaware corporation or California statute,
rule or regulation binding on such Loan Party.

 

4. The Identified Documents have been duly executed and delivered by each Loan
Party and constitute the legally valid and binding obligations of such Loan
Party, enforceable against such Loan Party in accordance with their respective
terms.

 

5. No consents or approvals of, and no other authorization or approval or other
action by, and no notice to or filing with, any Federal, Delaware or California
Governmental Authority is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Identified Document
to which it is or is to be a party, or for the consummation of the Transaction,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents on such of the Collateral located in the United
States in which a Lien may be perfected by the filing of financing statements,
the recordation of security agreements with the U.S. Patent and Trademark Office
or the U.S. Copyright Office or the delivery of Collateral or (iv) the exercise
by any Secured Party of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for (A)
the authorizations, approvals and actions on Schedule 4.01(d) to the Credit
Agreement, all of which have been duly obtained and are in full force and effect
(except as may otherwise be noted in such schedule), (B) filings, notices,
recordings and other similar actions necessary for the creation or perfection or
continuation of the Liens and security interests contemplated by the Loan
Documents or (C) actions required in connection with the exercise of the rights
of a secured creditor by laws or regulations affecting such rights generally.

 

6. The provisions of the Security Agreement are sufficient to create a valid
security interest, as security for the payment of all Secured Obligations (as
defined in the Security Agreement), in favor of the Secured Parties in the
Collateral that is of a type in which a security interest can be created under
the California UCC and federal law governing Trademarks.

 

7. The California Financing Statements are in appropriate form to perfect the
security interests described in paragraph 6 to the extent security interests in
the various types of Collateral can be perfected by filing under the provisions
of the California UCC and the proper place to file the California Financing
Statements is in the office of the Secretary of State of the State of California
and no filing in any other place is necessary under the California UCC to
perfect a security interest in any such Collateral. Assuming that such Financing
Statements have been properly filed in the office of the Secretary of State of
the State of California, and the applicable filing fees have been paid, the
security interests in favor of the Secured Parties in the Collateral have been
perfected to the extent security interests in the various types of Collateral
can be perfected by filing under, and the perfection of which is governed by,
the provisions of the California UCC.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 15

 

8. The Delaware Financing Statements are in appropriate form to perfect the
security interests described in paragraph 6 to the extent security interests in
the various types of Collateral can be perfected by filing under the provisions
of the Delaware UCC and the proper place to file the Delaware Financing
Statements is in the office of the Secretary of State of the State of Delaware
and no filing in any other place is necessary under the Delaware UCC to perfect
a security interest in any such Collateral. Assuming that such Financing
Statements have been properly filed in the office of the Secretary of State of
the State of Delaware, and the applicable filing fees have been paid, the
security interests in favor of the Secured Parties in the Collateral have been
perfected to the extent security interests in the various types of Collateral
can be perfected by filing under, and the perfection of which is governed by,
the provisions of the Delaware UCC.

 

9. Assuming that the Financing Statements relating to the Trademarks (as defined
in the Intellectual Property Security Agreement) have been properly filed in the
office of the Secretary of State of the State of California or the office of the
Secretary of State of the State of Delaware, as applicable, and the Intellectual
Property Security Agreement has been properly recorded in the United States
Patent and Trademark Office (and similar filings are made with the United States
Patent and Trademark Office for federal Trademarks subsequently acquired), the
security interest in favor of the Collateral Agent in such Trademarks is a
perfected security interest under the California UCC or the Delaware UCC, as
applicable, and affords to the Collateral Agent all benefits and protections
available to secured parties making such filings with the United States Patent
and Trademark Office under applicable federal Trademark law.

 

10. In the case of the Security Collateral (as defined in the Security
Agreement) consisting of certificated securities or evidenced by instruments,
upon the delivery of the certificates representing such certificated securities
and delivery of such instruments to the Collateral Agent, in each case duly
endorsed or accompanied by duly executed instruments of assignment or transfer
in blank, the security interest in such Security Collateral in favor of the
Secured Parties will constitute a perfected security interest therein. Assuming
the Collateral Agent acquires its interest in such certificated securities
included in the Security Collateral in good faith and without notice of any
adverse claims, the Collateral Agent will acquire its security interest in such
certificated securities included in the Security Collateral free of any adverse
claims within the meaning of Section 8102 of the California UCC or Section 8-102
of the Delaware UCC, as applicable.

 

11. To the best of our knowledge, except as described on Schedule 4.01(f) of the
Credit Agreement or disclosed prior to the Closing Date in the Borrower’s
filings made with the Securities and Exchange Commission, there is no action,
suit, investigation, litigation or proceeding affecting any Loan Party,
including any Environmental Action, pending or threatened before any
Governmental Authority or arbitrator that (i) could be reasonably likely to have
a Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Transaction.

 

12. The making of the Term C Advances and the application of the proceeds
thereof as provided in the Credit Agreement do not violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 16

 

13. Neither the Borrower nor any of its Subsidiaries is subject to regulation
under the Public Utility Holding Company Act of 1935, as amended, the Federal
Power Act, as amended, or the Investment Company Act of 1940, as amended.

 

14. With respect to the enforceability of the choice of the law of the State of
New York to govern the Loan Documents, although the issue is not free from
doubt, we are of the opinion that a California state court or a federal court
applying California law should, in a properly litigated case, uphold the
parties’ selection of New York law as the governing law for purposes of the Loan
Documents except that we express no opinion as to the extent that (i)
application of the laws of the State of New York to certain provisions of the
Loan Documents would be or might be inconsistent with the public policy of the
State of California or (ii) matters relating to the attachment, perfection,
priority or enforcement of the Liens created by the Security Agreement and the
Intellectual Property Security Agreement may be governed by the laws of other
jurisdictions.

 

Our opinions contained in paragraphs 5, 6, 7, 8, 9 and 10 above are qualified as
follows:

 

A. Such opinions are limited to Articles 8 and 9 of the California UCC and the
Delaware UCC, respectively, and the matters under Federal Trademark law set
forth in such opinions, and therefore such opinions do not address (i) laws of
jurisdictions other than California or Delaware and of California or Delaware
except for Articles 8 and 9 of the California UCC or the Delaware UCC,
respectively, and Federal law applicable to the Trademarks, (ii) collateral of a
type not subject to Articles 8 and 9 of the California UCC or the Delaware UCC,
respectively, or Federal law applicable to the Trademarks; and (iii) what law
governs the perfection of the security interests granted in the Collateral under
Section 9301 of the California UCC or Section 9-301 of the Delaware UCC;

 

B. In the case of proceeds, continuation of perfection of the Secured Parties’
security interests therein is limited to the extent set forth in Section 9315 of
the California UCC or Section 9-315 of the Delaware UCC;

 

C. In the case of property that becomes Collateral after the date hereof,
Section 552 of the U.S. Bankruptcy Code limits the extent to which property
acquired by a debtor after the commencement of a case under the U.S. Bankruptcy
Code may be subject to a security interest arising from a security agreement
entered into by the debtor before the commencement of such case;

 

D. We express no opinion as to the adequacy of the description of Collateral as
defined in the Documents, to the extent such description includes terms which
are not defined under Article 9 of the California UCC or the Delaware UCC,
respectively; or as to the scope of the term “general intangibles” as used in
the Loan Documents;

 

E. We express no opinion as to the creation, continuation or perfection of the
security interest in any Collateral to the extent (i) it is governed by the laws
of a jurisdiction other than the State of California or Delaware or (ii), with
respect to a security interest perfected by



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 17

 

possession, it is held by the Collateral Agent other than in the State of
California or the State of Delaware;

 

F. We express no opinion as to the creation or perfection of any security
interest or lien except as expressly set forth in paragraphs 6, 7, 8, 9 and 10
nor do we express any opinion on the priority of any such security interest or
lien except as expressly set forth in paragraph 10;

 

G. In the case of goods, we express no opinion regarding the security interest
of a Secured Party in any goods that are in accession to, or commingled or
processed with other goods to the extent that the security interest of the
Secured Party is limited by Section 9335 or 9336 of the California UCC or
Section 9-335 or 9-336 of the Delaware UCC;

 

H. We express no opinion with respect to any Collateral of a type described in
Section 9501(a)(1) of the California UCC or Section 9-501(a)(1) of the Delaware
UCC or represented by a certificate of title;

 

I. We call to your attention that additional filings under the California UCC or
the Delaware UCC may be required upon (i) the change of location of the debtor,
(ii) the change of the name or organizational structure of the debtor, (iii)
removal of the tangible collateral from the applicable state, and (iv) changes
occurring which may cause such financing statements to become seriously
misleading;

 

J. We advise you that under the California UCC and/or the Delaware UCC, events
occurring subsequent to the date hereof may affect any security interest subject
to the California UCC or the Delaware UCC, respectively, including, but not
limited to Sections 9330 and 9331 of the California UCC and Sections 9-330 and
9-331 of the Delaware UCC with respect to subsequent purchasers of the
Collateral; and

 

K. We advise you that the rights of the Secured Party in the Collateral may be
subject to the rights of account debtors, claims and defenses of account debtors
and the terms of agreements with account debtors.

 

Our opinions contained in paragraph 4 above are qualified to the extent that,
the validity, binding nature or enforceability of any term of the Loan Documents
may be limited or otherwise affected by, and we express no opinion regarding:

 

(i) The effect of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar rights and remedies of creditors generally
including, without limitation, Section 548 of the U.S. Bankruptcy Code and
similar provisions of state law;

 

(ii) Limitations imposed by state law, federal law or general equitable
principles upon the specific enforcement of any of the remedies, covenants or
the provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered a proceeding in equity or at law;



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 18

 

(iii) The effect of California statutory provisions and case law that provide
that, in certain circumstances, a surety or guarantor may be exonerated if the
creditor materially alters the original obligation of the principal without the
consent of the guarantor, elects remedies for default which impair the
subrogation rights of the surety or guarantor against the principal or otherwise
takes any action without notifying the guarantor which materially prejudices the
surety or guarantor. Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). However,
there is also authority to the effect that a surety or guarantor may validly
waive such rights if such waivers are expressly set forth in the guaranty.
Krueger v. Bank of America, 145 Cal. App. 3d 204, 193 Cal. Rptr. 322 (1983) and
Section 2856 of the California Civil Code; but see Cathay Bank v. Lee, 14 Cal.
App. 4th 1533, 18 Cal. Rptr. 2d 420 (1993), in which the court held that to be
enforceable a waiver of a surety or a guarantor’s rights must be sufficiently
explicit. Therefore, we express no opinion with respect to the effect of (a)(1)
any modification or amendment made subsequent to the date hereof of the
obligations of the Borrower or any Guarantor which materially increases such
obligations and correspondingly the Guarantors’ obligations in respect thereof,
(2) any election of remedies by the Collateral Agent, the Administrative Agent
or any Lender Party following the occurrence of an event of default with respect
to the obligations of the Borrower; (3) any other action by the Collateral
Agent, the Administrative Agent or any Lender Party which materially prejudices
the Guarantors pursuant to the Loan Documents, if, in any such instance, such
modification, election or action occurs without notice to the Guarantors and
without granting to the Guarantors an opportunity to cure any default by the
Borrower; or (b) any purported waiver by the Guarantor that does not comply with
any requirements of explicitness and/or specificity imposed by any court;

 

(iv) The effect (if any) of limitations arising from certain state and federal
court decisions involving statutes, public policy or principles of equity and
holding that (a) certain covenants and provisions of lending and security
agreements, including those allowing for acceleration of indebtedness due under
debt instruments upon the occurrence of certain events, impose restrictions or
obligations on the borrower and it cannot be demonstrated that the enforcement
of such restrictions or obligations upon the occurrence of such events is
reasonably necessary for the protection of the lender; (b) under certain
circumstances, purported waivers of the benefits of statutory provisions or
common law rights are unenforceable; (c) under certain circumstances, provisions
declaring that the failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy are invalid; and (d)
under certain circumstances, certain self-help provisions and provisions which
purport to create evidentiary standards are unenforceable;

 

(v) With respect to any provisions providing for indemnification contained in
the Loan Documents, the enforcement thereof may be limited by public policy
considerations;

 

(vi) The effectiveness or enforceability of provisions appointing one party as
an attorney-in-fact for an adverse party;

 

(vii) The effect (if any) of limitations on the enforceability of after-default
interest rate provisions, penalty provisions, forfeiture provisions or late
charge provisions;



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 19

 

(viii) The enforceability of provisions relating to rights of entry or express
waivers of statutes of limitation or rights of redemption;

 

(ix) The validity or enforceability of any provision of the Loan Documents to
the extent such provision (a) violates the law of the State of California that
provides that in a contract permitting one party thereto to recover attorneys’
fees, the prevailing party in any action to enforce any provision of such
contract shall be entitled to recover its reasonable attorneys’ fees; and (b)
may be limited or otherwise affected by compliance with procedural requirements
of California law relating to the exercise of remedies by a lender;

 

(x) The enforceability under certain circumstances of provisions waiving unknown
future rights and of provisions stating that rights or remedies are not
exclusive, that every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy or that election of some
particular remedy or remedies does not preclude recourse to one or more others;

 

(xi) The effect (if any) of any law of any jurisdiction (other than California)
in which any Lender Party is located that may limit the rate of interest that
such Lender Party may charge or collect;

 

(xii) The enforceability of provisions which purport to create rights of set-off
in favor of participants or which provide for set-off to be made otherwise than
in accordance with applicable laws;

 

(xiii) The enforceability of provisions which purport to establish acceptable
standards of care;

 

(xiv) The enforceability of provisions which purport to establish consent to the
subject matter jurisdiction of any federal court, or waive objections to venue
or choice of forum;

 

(xv) The enforceability of those provisions of the Loan Documents that permit
any party other than the Borrower to receive insurance proceeds and to apply the
same to the indebtedness secured thereby; and

 

(xvi) We express no opinion as to (a) the creation, validity, perfection,
priority or enforcement of any lien on or security interest in any real
property; or (b) the creation, perfection, enforcement or priority of any
assignment or transfer of any interest in leases or rents.

 

Our opinions in paragraphs 3 and 5 above as to compliance with certain statutes,
rules and regulations and as to the lack of any required consents or approvals
of, authorizations by, or registrations, declarations or filings with certain
governmental authorities are based upon a review of those statutes, rules and
regulations which, in our experience, are normally applicable to transactions of
the type contemplated by the Loan Documents. We express no opinion as to
requirements imposed on the Borrower or the Guarantors under Medicare, Medicaid,
or other statutes specifically applicable by virtue of the fact that the
Borrower and Guarantors are in the health care business.



--------------------------------------------------------------------------------

Credit Suisse First Boston

The Book Managers

The Documentation Agents The Syndication Agents The Issuing Banks

The Lenders party to the Credit Agreement

July 15, 2003

Page 20

 

As used in this opinion, the phrase “to the best of our knowledge” signifie
that, in the course of our representation of the Loan Parties, no facts have
come tc our attention that would give us actual knowledge or actual notice that
any such opinions or other matters are not accurate. Further, the words “to the
best of our knowledge” as used in this opinion are intended to be limited to (i)
the actual knowledge of the attorneys within our firm who have been directly
involved representing the Loan Parties in connection with the transactions
contemplated by the Loan Documents or who we reasonably believe have knowledge
of the affairs of the Loan Parties, and (ii) inquiry of officers of the Borrower
and the Guarantors. No inference as to our knowledge of the existence or
nonexistence o any fact should, or may, be drawn merely from the fact that we
represent the Loai Parties with respect to matters specifically referred to us
from time to time on an ongoing basis.

 

References in this opinion to the “California UCC” shall mean the Uniform
Commercial Code as in effect on the date hereof in the State of California, and
references in this opinion to the “Delaware UCC” shall mean the Uniform
Commercial Code as in effect as on the date hereof in the State of Delaware. We
undertake no obligation to supplement this opinion to reflect any changes in the
California UCC or Delaware UCC or other laws subsequent to the date hereof.

 

This opinion is rendered only to the Administrative Agent, the Issuing Banks,
the Swing Line Bank, the Collateral Agent, the Syndication Agents, the Book
Managers, the Documentation Agents and the Lender Parties and is solely for
their benefit in connection with the above transactions. This opinion may not be
relied upon by the Administrative Agent, the Issuing Banks, the Swing Line Bank,
the Collateral Agent, the Syndication Agents, the Book Managers, the
Documentation Agents or the Lender Parties for any other purpose, or quoted to
or relied upon by any other person, firm or corporation for any purpose without
our prior written consent; provided, however, that this opinion may be delivered
to and relied upon by each Lender Party that may become a party to the Credit
Agreement as a Lender Party pursuant to the terms thereof, but only in
connection with the transactions contemplated by the Loan Documents.

 

Very truly yours,

 

BINGHAM McCUTCHEN LLP



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF UCC-1 FINANCING STATEMENT

FOR THE STATE OF CALIFORNIA



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF UCC-1 FINANCING STATEMENT

FOR THE STATE OF DELAWARE



--------------------------------------------------------------------------------

EXHIBIT C

 

IDENTIFIED GUARANTORS

 

Name

--------------------------------------------------------------------------------

  

Structure

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation/

Organization

--------------------------------------------------------------------------------

DaVita, Inc.    Corporation    DE Astro, Hobby, West Mt. Renal Care Limited
Partnership    Limited Partnership    DE Carroll County Dialysis Facility, Inc.
   Corporation    MD Continental Dialysis Center, Inc.    Corporation    VA
Continental Dialysis Center of Springfield—Fairfax, Inc.    Corporation    VA
DaVita—West, LLC    Limited Liability Company    DE DaVita Nephrology Associates
of Utah, L.L.C.    Limited Liability Company    UT Dialysis Specialists of
Dallas, Inc.    Corporation    TX East End Dialysis Center, Inc.    Corporation
   VA Elberton Dialysis Facility, Inc.    Corporation    GA Flamingo Park Kidney
Center, Inc.    Corporation    FL Houston Kidney Center/Total Renal Care
Integrated Service Network Limited Partnership    Limited Partnership    DE
Lincoln Park Dialysis Services, Inc.    Corporation    IL Mason-Dixon Dialysis
Facilities, Inc.    Corporation    MD Nephrology Medical Associates of Georgia,
LLC    Limited Liability Company    GA Open Access Sonography, Inc.   
Corporation    FL Peninsula Dialysis Center, Inc.    Corporation    VA Renal
Treatment Centers—California, Inc.    Corporation    DE Renal Treatment
Centers—Hawaii, Inc.    Corporation    DE Renal Treatment Centers—Illinois, Inc.
   Corporation    DE Renal Treatment Centers, Inc.    Corporation    DE Renal
Treatment Centers—Mid-Atlantic, Inc.    Corporation    DE



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

  

Structure

--------------------------------------------------------------------------------

  

Jurisdiction of Incorporation/

Organization

--------------------------------------------------------------------------------

Renal Treatment Centers—Northeast, Inc.

   Corporation    DE

Renal Treatment Centers—Southeast, L.P.

   Limited Partnership    DE

Renal Treatment Centers—West, Inc.

   Corporation    DE

RTC Holdings, Inc.

   Corporation    DE

RTC—Texas Acquisition, Inc.

   Corporation    TX

RTC TN, Inc.

   Corporation    DE

Sierra Rose Dialysis Center, LLC

   Limited Liability Company    DE

Total Acute Kidney Care, Inc.

   Corporation    FL

Total Renal Care, Inc.

   Corporation    CA

Total Renal Care of Colorado, Inc.

   Corporation    CO

TRC of New York, Inc.

   Corporation    NY

Total Renal Care of Utah, L.L.C.

   Limited Liability Company    DE

Total Renal Care Texas Limited Partnership

   Limited Partnership    DE

Total Renal Laboratories, Inc.

   Corporation    FL

Total Renal Research, Inc.

   Corporation    DE

Total Renal Support Services, Inc.

   Corporation    DE

TRC—Indiana, LLC

   Limited Liability Company    IN

Tri-City Dialysis Center, Inc.

   Corporation    VA



--------------------------------------------------------------------------------

EXHIBIT H TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE OF COVENANT REDUCTION

 

[Date of Notice of Covenant Reduction]

 

Credit Suisse First Boston,

as the Administrative Agent for the Lender Parties

party to the Credit Agreement referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group Manager

 

Ladies and Gentlemen:

 

The undersigned, DAVITA INC., a Delaware corporation (the “Borrower”), refers to
the Credit Agreement dated as of April 26, 2002, (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein are used herein as so defined) among the Borrower, the banks, financial
institutions and other institutional lenders from time to time party thereto,
Credit Suisse First Boston, Cayman Islands Branch (“CSFB”), as the Swing Line
Bank thereunder, Bank of America, N.A., as the Syndication Agent therefor, CSFB
and Banc of America Securities LLC, as the joint Book Managers, The Bank of New
York, The Bank of Nova Scotia and Wachovia Bank, National Association, as
Documentation Agents, and CSFB, as the Administrative Agent, and hereby
certifies and agrees, pursuant to Section 5.02(g)(vi)(C) of the Credit
Agreement, that in connection with a proposed Restricted Payment to be made by
the Borrower on [            , 200_]11, pursuant to Section 5.02(g)(vi)(C) of
the Credit Agreement:

 

(a) immediately prior to such proposed Restricted Payment and after giving pro
forma effect thereto (i) the Leverage Ratio will be less than 3.00:1.00 and the
Senior Leverage Ratio will be less than 1.75:1.00 and (ii) the aggregate amount
of the Unused Revolving Credit Commitment is not less than $75,000,000;

 

(b) at all times after the date of such proposed Restricted Payment, for
purposes of Section 5.04(a) and (e) of the Credit Agreement, respectively, the
Leverage Ratio shall be 3.00:1.00 and the Senior Leverage Ratio shall be
1.75:1.00; and

 

(c) on the date hereof and on the date of the proposed Restricted Payment, no
event has occurred and is continuing which constitutes a Default or an Event of
Default.

 

Very truly yours,

 

DAVITA INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

--------------------------------------------------------------------------------

11   Insert a date not earlier than three Business Days following the date of
the Notice of Covenant Reduction.



--------------------------------------------------------------------------------

EXHIBIT I TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

ENTITIES THAT ARE NOT SUBSIDIARIES

 

DaVita—Riverside, LLC, a Delaware limited liability company

 

East Aurora, LLC, a Delaware limited liability company

 

Tulsa Dialysis, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

EXHIBIT J TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF CONSENT AND RATIFICATION OF COLLATERAL DOCUMENTS AND GUARANTEE

 

Dated as of July         , 2003

 

In connection with the Credit Agreement dated as of April 26, 2002 (the
“Existing Credit Agreement”) among DaVita Inc. (the “Borrower”), Credit Suisse
First Boston, acting through its Cayman Islands Branch (“CSFB”), as
administrative agent and collateral agent, and the banks, financial institutions
and other institutional lenders party thereto, each of the undersigned
Guarantors (as defined in the Existing Credit Agreement): (i) has executed and
delivered a Security Agreement and an Intellectual Property Security Agreement
in favor of CSFB, as collateral agent, and a Subsidiary Guarantee (each as
defined in the Existing Credit Agreement); or (ii) is, concurrently herewith,
executing and delivering a Guarantee Supplement (as defined in the Subsidiary
Guarantee). The Security Agreement, the Intellectual Property Security
Agreement, the Subsidiary Guarantee and the Guarantee Supplement are
collectively referred to as the “Subsidiary Documents”).

 

On the date hereof, the Existing Credit Agreement is being amended with such
amendment being evidenced by an Amended and Restated Credit Agreement (the
“Amended and Restated Credit Agreement”) among the Borrower, CSFB as
administrative agent, and the banks, financial institutions and other
institutional lenders party thereto (capitalized terms not otherwise defined
herein shall have the meanings as specified therefor in the Amended and Restated
Credit Agreement).

 

Each of the undersigned Guarantors hereby consents to the amendment and
restatement of the Existing Credit Agreement pursuant to the terms of the
Amended and Restated Credit Agreement and hereby confirms and agrees that each
of the Subsidiary Documents is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that, on and
after the effectiveness of the Amended and Restated Credit Agreement, each
reference in each of the Subsidiary Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Amended and Restated Credit Agreement.

 

On or prior to the date hereof, each of the undersigned Guarantors signatory to
the Guarantee Supplement attached as Exhibit A hereto (the “Additional
Guarantors”) has executed and delivered to CSFB the Guarantee Supplement
attached hereto as Exhibit A (the “Additional Guarantors’ Guarantee
Supplement”). CSFB, on behalf of itself as administrative agent and collateral
agent, and on behalf of the banks, financial institutions and other
institutional lenders party to the Existing Credit Agreement, hereby
acknowledges and agrees that the execution and delivery of the Additional
Guarantors’ Guarantee Supplement in connection herewith shall be deemed to have
been timely submitted to CSFB in accordance with Section 3.1(j) of the Existing
Credit Agreement and CSFB hereby waives any breach of the Existing Credit
Agreement which may have existed prior to the date hereof with respect to the
Additional Guarantors’ inadvertent failure to comply with all of the terms and
conditions of Section 3.1(j) of the Existing Credit Agreement and Section 8 of
the Subsidiary Guarantee.

 

1



--------------------------------------------------------------------------------

This Consent and Ratification may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same Consent and Ratification.
Delivery of an executed counterpart of a signature page to this Consent and
Ratification by telecopier shall be effective as delivery of a manually executed
counterpart of this Consent and Ratification.

 

This Consent and Ratification shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Ratification to be executed by its officer thereunto duly authorized as of the
date first above written.

 

CREDIT SUISSE FIRST BOSTON, ACTING

THROUGH ITS CAYMAN ISLANDS BRANCH

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

DAVITA INC. AND EACH OF THE DIRECT AND

INDIRECT SUBSIDIARIES OF DAVITA INC.

LISTED ON APPENDIX A HERETO:

By:

 

 

--------------------------------------------------------------------------------

   

Guy Seay

   

Vice President



--------------------------------------------------------------------------------

APPENDIX A

 

Subsidiaries

 

Astro, Hobby, West Mt. Renal Care Limited Partnership

Bay Area Dialysis Partnership

Beverly Hills Dialysis Partnership

Carroll County Dialysis Facility, Inc.

Continental Dialysis Center of Springfield-Fairfax, Inc.

Continental Dialysis Centers, Inc.

DaVita Nephrology Associates of Utah, L.L.C.

DaVita—West, LLC

Dialysis Specialists of Dallas, Inc.

East End Dialysis Center, Inc.

Elberton Dialysis Facility, Inc.

Flamingo Park Kidney Center, Inc.

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

Lincoln Park Dialysis Services, Inc.

Mason-Dixon Dialysis Facilities, Inc.

Nephrology Medical Associates of Georgia, LLC

Open Access Sonography, Inc.

Peninsula Dialysis Center, Inc.

Renal Treatment Centers—California, Inc.

Renal Treatment Centers—Hawaii, Inc.

Renal Treatment Centers—Illinois, Inc.

Renal Treatment Centers—Mid-Atlantic, Inc.

Renal Treatment Centers—Northeast, Inc.

Renal Treatment Centers—Southeast, LP

Renal Treatment Centers—West, Inc.

Renal Treatment Centers, Inc.

RTC—Texas Acquisition, Inc.

Sierra Rose Dialysis Center, LLC

Total Acute Kidney Care, Inc.

Total Renal Care of Colorado, Inc.

Total Renal Care of Puerto Rico, Inc.

Total Renal Care of Utah, L.L.C.

Total Renal Care Texas Limited Partnership

Total Renal Care, Inc.

Total Renal Care/Peralta Renal Center Partnership

Total Renal Care/Piedmont Dialysis Partnership

Total Renal Research, Inc.

Total Renal Support Services, Inc.

TRC—Indiana, LLC

TRC of New York, Inc.

Tri-City Dialysis Center, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

 

Guarantee Supplement

 

FORM OF GUARANTEE SUPPLEMENT

 

July     , 2003

 

Credit Suisse First Boston

(as the Administrative Agent under

the Credit Agreement referred to below)

Eleven Madison Avenue

New York, New York 10010

Attention:

 

Credit Agreement dated as of April 26, 2002 (as in effect on the date hereof,
the “Credit Agreement”) among DaVita Inc. with the banks, financial institutions
and other institutional lenders from time to time party thereto, Credit Suisse
First Boston, Cayman Islands Branch (“CSFB”), as the Swing Line Bank thereunder,
Bank of America, N.A. (“BofA”), as the Syndication Agent therefor, CSFB and Banc
of America Securities LLC, as the Joint Lead Arrangers and Joint Book Managers
therefor, The Bank of New York, The Bank of Nova Scotia and Wachovia Bank,
National Association, as Documentation Agents therefor, and CSFB as the
Administrative Agent for the Lender Parties thereunder

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guarantee referred to therein (such Subsidiary Guarantee, as in effect on the
date hereof and as it may be further amended, supplemented or otherwise modified
hereafter from time to time, the “Guarantee”). Capitalized terms not otherwise
defined in this Guarantee Supplement shall have the same meanings as specified
therefor in the Credit Agreement or the Guarantee.

 

SECTION 1. Guarantee; Limitation of Liability. (a) Each of the undersigned
hereby unconditionally and irrevocably guarantees on a joint and several basis
with the other Guarantors the punctual payment when due, whether at scheduled
maturity or at a date fixed for prepayment or by acceleration, demand or
otherwise, of all of the Obligations of the Borrower now or hereafter existing
under or in respect of the Finance Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premium, fees, indemnification
payments, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or any of the Guaranteed Parties
in enforcing any rights under this Guarantee Supplement or the Guarantee, on the
terms and subject to the limitations set forth in the Guarantee, as if it were
an original party thereto. Without limiting the generality of the foregoing,
each of the undersigned’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any of the other Loan
Parties to the Administrative Agent or any of the Guaranteed Parties under or in
respect of the Finance Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.



--------------------------------------------------------------------------------

(b) Each of the undersigned, and by their acceptance of this Guarantee
Supplement, the Administrative Agent and each of the Guaranteed Parties, hereby
confirm that it is the intention of all such Persons that this Guarantee
Supplement, the Guarantee and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
the United States Federal Bankruptcy Code, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state
Requirements of Law covering the protection of creditors’ rights or the relief
of debtors to the extent applicable to this Guarantee Supplement, the Guarantee
and the Obligations of the undersigned hereunder and thereunder. To effectuate
the foregoing intention, each of the undersigned, the Administrative Agent and
each of the Guaranteed Parties hereby irrevocably agree that the Guaranteed
Obligations and all of the other liabilities of the undersigned under this
Guarantee Supplement and the Guarantee shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all of the other contingent
and fixed liabilities of the undersigned that are relevant under such
Requirements of Law, and after giving effect to any collections from, any rights
to receive contributions from, or any payments made by or on behalf of, any of
the other Guarantors in respect of the Obligations of such other Guarantor under
the Guarantee, result in the Guaranteed Obligations and all of the other
liabilities of the undersigned under this Guarantee Supplement and the Guarantee
not constituting a fraudulent transfer or conveyance.

 

(c) Each of the undersigned hereby unconditionally and irrevocably agrees that,
in the event any payment shall be required to be made to the Guaranteed Parties
under this Guarantee Supplement, the Guarantee or any other guarantee, the
undersigned will contribute, to the fullest extent permitted by applicable law,
such amounts to each of the other Guarantors and each other guarantor so as to
maximize the aggregate amount paid to the Guaranteed Parties under or in respect
of the Finance Documents.

 

SECTION 2. Obligations Under the Guarantee. Each of the undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guarantee to the same extent as each of the
other Guarantors. Each of the undersigned further agrees, as of the date first
above written, that each reference in the Guarantee to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” or a “Loan Party” shall
also mean and be a reference to the undersigned.

 

SECTION 3. Governing Law; Jurisdiction; Etc. (a) This Guarantee Supplement shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

(b) Each of the undersigned hereby irrevocably and unconditionally submits, for
itself and its property and assets, to the nonexclusive jurisdiction of any New
York state court or any federal court of the United States of America sitting in
New York City, New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Guarantee Supplement, the
Guarantee or any of the other Finance Documents to which it is a party, or for
recognition or enforcement of any judgment in respect thereof, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York state court or, to the fullest extent permitted by applicable law, in
any such federal court. Each of the undersigned hereby irrevocably consents to
the service of copies of any summons and complaint and any other process which
may be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering a copy of such process to such party, at its address
set forth below its name on the signature page to this Guarantee Supplement, or
by any other method permitted by applicable law. Each of the undersigned hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law. Nothing in this Guarantee
Supplement or the Guarantee shall affect any right that any party may otherwise
have to bring any action or proceeding



--------------------------------------------------------------------------------

relating to this Guarantee Supplement, the Guarantee or any of the other Finance
Documents in the courts of any jurisdiction.

 

(c) Each of the undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Guarantee Supplement or any of the other Finance
Documents to which it is a party in any New York state court or federal court.
Each of the undersigned hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 4. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTEE
SUPPLEMENT, THE GUARANTEE, ANY OF THE OTHER FINANCE DOCUMENTS, ANY DOCUMENTS
DELIVERED PURSUANT TO THE FINANCE DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR THE ACTIONS OF ANY OF THE ADMINISTRATIVE AGENT OR ANY OF
THE OTHER GUARANTEED PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

Each of the Direct and Indirect Subsidiaries of

DaVita Inc. set forth on Appendix A hereto:

By:

 

 

--------------------------------------------------------------------------------

   

Guy Seay

   

Vice President



--------------------------------------------------------------------------------

APPENDIX A

 

Subsidiaries

 

Astro, Hobby, West Mt. Renal Care Limited Partnership

Bay Area Dialysis Partnership

DaVita Nephrology Associates of Utah, L.L.C.

Sierra Rose Dialysis Center, LLC